Ladies and gentlemen, Germany today celebrates the tenth anniversary of its reunification. Something that had seemed impossible just a few years previously has become reality. This reunification, made possible by the fall of the Berlin Wall the year before, was not only of great significance to the Germans, but also, to the whole of Europe as it symbolised reconciliation between the East and the West after 40 years of cold war.
I would like to express, on behalf of Parliament, our shared pleasure with our friends in Germany in celebrating this anniversary.
Approval of the Minutes of the previous sitting
The Minutes of yesterday' s sitting have been distributed.
Are there any comments?
(The Minutes were approved)
Madam President, yesterday we decided - and this is also recorded in the Minutes - to hold a debate on Thursday on developments in the Middle East. However, we did not set a deadline for tabling motions for resolutions. I would request that we set such a deadline, both for the actual motions - this could be today at 6 p.m. and for amendments, where we should try to set the deadline for as late as possible tomorrow, so that we can take into account any results from the meeting between Ehud Barak and Yassir Arafat tomorrow in Paris. I would ask that we set this deadline and that it be as late as possible.
The Group of the Party of European Socialists has requested that the debate on the situation regarding the Middle East Peace Process, that was timetabled for Thursday afternoon, be closed with a motion for a resolution. I will now put this request to the vote.
(Parliament gave its assent)
Preparation for the informal European Council in Biarritz of 13/14 October/Charter of Fundamental Rights
The next item is the joint debate on the statements by the Council and the Commission on preparations for the informal Biarritz European Council (IGC) of 13 and 14 October 2000, and the following oral questions:
B5-0538/2000, by Mr Napolitano, on behalf of the Committee on Constitutional Affairs to the Council, and
B5-0539/2000, by Mr Napolitano, on behalf of the Committee on Constitutional Affairs to the Commission,
on the Charter of Fundamental Rights of the European Union.
Madam President, Mr President of the Commission, ladies and gentlemen, you expressed the wish that we should devote our efforts today to the forthcoming European Council meeting in Biarritz, and this will indeed be an important milestone in this half-year Presidency of the Council.
You will all be aware that the European Council is now in the habit of meeting, or rather of almost always meeting, twice every six months, and this arrangement would seem to meet a real need, even if - or perhaps I should say especially if - this additional meeting is an informal one, as will be the case in Biarritz.
In fact, the informal nature of these summits, far from limiting their scope, actually enables delicate issues to be openly discussed at the very highest level. The agenda at Biarritz will, as such, comprise two major questions which I know are of concern to the European Parliament: the Intergovernmental Conference on Institutional Reform and the Charter of Fundamental Rights.
With regard to the date, this too has been chosen with a view to guaranteeing that this Summit is as productive as possible. The Biarritz Council of 13 and 14 October will come roughly halfway through our presidency; so work will already be well underway, without any compromises having been reached, and the time will have come to take stock and put down a marker with a view to the Nice European Council. As you can see, the aim will therefore not be to discuss every issue, which would not have made a great deal of sense.
However, the French Presidency seems to have attained cruising speed, and would appear to have made completely satisfactory progress on the matters in hand; I am aware that certain observers have been critical, but they doubtless expected too much from us - and this is flattering, but at the same time does not suit us, since a presidency is always too short - only totalling four productive months, I would remind you - and have forgotten that this presidency, just like any other, is subject to many serious constraints.
Certain events which have received ample coverage in the press have thus overshadowed the work done in recent weeks. I refer in particular to the surge in oil prices - and would point out that the members of the European Council will also be discussing this issue - and to the fluctuations in the value of the euro and the referendum in Denmark.
I can nevertheless assure you that we will continue in our efforts on the basis of the timetable set and I feel that the required results have been achieved. I take, by way of example, the latest General Affairs Council, with an initial agreement on MEDA II, the continuing debate on increasing the effectiveness of the Union' s external aid, the message to the Serbian people, which can be seen to have carried weight in the current situation, and the first progress report ever on the enlargement process, which we will be discussing again this afternoon, in this Chamber. Progress has also been made at the latest Justice and Home Affairs Council, which saw the adoption of the Regulation on the European Refugee Fund, the extension of Europol' s powers in the field of money laundering and, lastly, a policy agreement with a view to setting up Eurojust, following a decision taken at the Tampere Summit.
Likewise, the informal Council of Defence Ministers held on 22 September gave reason to hope that completely satisfactory results will be obtained by the end of the presidency as concerns the commitment of capabilities. Not to mention the priorities which we have described as citizens' priorities, since they lie at the heart of the concerns of all the citizens of Europe: growth and employment, their children' s education - this question was discussed at the Education Council held this weekend - the future of social protection and transport safety amid new circumstances marked by the surge in oil prices. Here too, the wheels have been set in motion, and the Presidency, in concert with the Commission and Parliament, is getting down to work.
I will now turn to the actual agenda of the Biarritz European Council, which is to say straight to the Intergovernmental Conference.
As I pointed out during the debate held on 11 July at the invitation of Mr Napolitano, our concern, right from the outset, has been to restart discussions on a more open basis in order to give ourselves every chance of reaching a satisfactory agreement in Nice. We have therefore been keen, on the one hand, to emphasise the link between the three issues that were left unresolved in Amsterdam, which in our mind form a whole, a package, and, on the other hand, to take a long look at the major issue of closer cooperation, within the context of an enlarged Europe. These are very thorny questions, and this is why we initially felt, I have to admit, that we were not able to move forward as quickly as we would have liked.
You must surely have noticed this too, inside this Chamber, and your President has not failed to point it out whenever she has had the opportunity to do so at the opening of the monthly ministerial sessions of the IGC. Your participation is always very important. You have not failed to point out how vital it was to mobilise efforts in order for these negotiations to progress and a successful conclusion to be reached within the deadlines set.
The presidency, just like the Commission, also firmly emphasised, back at the Evian 'Gymnich' , the informal meeting of the Foreign Affairs Ministers, in early September, that there was a real risk of failure at Nice, and that France, as the country holding the presidency, would prefer to take responsibility for a failure such as this than for a flawed agreement. I must stress that no one should interpret this as tactical manoeuvring on our part. We would prefer there to be no treaty at Nice rather than a flawed Treaty of Nice. This message seems to have got through, but I seemed to detect, at the General Affairs Council of 18 September and at the mini-meeting I chaired that evening in Brussels, real signs of realisation setting in.
What stage has actually been reached in these negotiations?
As concerns the Commission, we strongly feel that the difficulty arises from the fact that the majority of the Member States are reluctant both to put a ceiling limit on the number of Commissioners and to undertake genuine long-term restructuring of the Commission, despite the fact that we all agree on the need for a strong and effective Commission. This would seem to be a paradox that we must escape. It is fundamental to the future of the Union, since the Commission truly is, and I cannot stress this too strongly, the lynchpin of the Community system.
Everyone has been able to put forward their arguments with precision, but at some point we will have to find a way around certain contradictions. In any case, it would seem impossible for a Union with twenty, twenty-five or thirty Member States to carry on with the current system without it being reformed.
As concerns the question of the reweighting of votes, a potential solution would seem to be emerging, and many Member States can see the advantage of this formula, of the stringent reweighting of votes, over that of the double majority, regardless of the form that it takes. However, the issue of reweighting is closely linked with the previous issue I talked about, and it is clear that it can only be resolved once negotiations are complete. You may rest assured that we will not wait until Biarritz, and still less until Nice, to address that issue. The essential preparatory work is under way. I nevertheless believe - and this is my personal feeling - that substantial progress will take a little longer. But it is important for the Heads of State and Government meeting at the Biarritz European Council to talk about it.
As concerns qualified majority voting, on the other hand, the considerable work carried out is beginning to bear fruit. The Commission has put forward highly constructive proposals that will enable us to move forward in a manner which addresses the problems raised by each delegation, and I am very grateful to it. The list of items to which qualified majority voting could be applied is growing significantly. I believe that the results will live up to expectations as this is an issue of capital importance, as we all know, and even, perhaps, the main issue for this IGC, just as the question of the concomitant extension of our codecision procedures is for Parliament. In this case too, I feel that discussions are progressing well within the IGC and that the principle of concordance between codecision and the legislative act is beginning to gain ground, if not widespread acceptance.
Lastly, as concerns closer cooperation, you will be aware that the problem was, and still is to some extent, that many Member States saw in this, a priori, a risk of creating a two-speed Europe, or even of it being used as a substitute for real progress involving all 15 Member States in the field of qualified majority voting. I must stress that closer cooperation is neither a means of moving towards a stable and definitive hard core, nor a substitute for progress on qualified majority voting.
We have held several in-depth exchanges of views on this issue at ministerial level, and I believe that these have enabled us to clarify the concept of closer cooperation and to dispel the misgivings of those most sceptical. The parallel debate on the future of an enlarged Europe has in its own way made a both positive, and perhaps occasionally negative, contribution to this.
Indeed, since a majority of Member States would not seem to be contemplating a radical switch towards any other type of, let us say, much more federal institutional model, one cannot but acknowledge that closer cooperation is a fine tool which provides a response to the realistic observation that, in an enlarged Europe, not all the Member States will always be able, or want, to move forward at the same rate. A degree of flexibility, of latitude, is thus essential so that those who want to press ahead more quickly can do so, while still allowing others the chance to catch up with those who have moved ahead, since it is clear that closer cooperation makes no sense unless it always remains an option.
There is, of course, still work to be done, particularly as concerns defining the conditions in which principles could be simplified and the conditions for triggering this mechanism made more flexible, while still preserving a number of guarantees. It will also be necessary to examine the specific measures that must be taken in the field of the CFSP.
Lastly, the Presidency will examine, in agreement with the Member States, the possibility of supplementing Article 7 of the Treaty on European Union, notably on the basis of the proposals already put forward by the Member States and by the Commission. Indeed, it is clear that in order to provide a more effective guarantee for the values of the Union and fundamental rights, a prevention, vigilance and warning system will be required.
And, on that subject, let me turn to the second fundamental issue on the Biarritz agenda, namely the Charter of Fundamental Rights.
As you will be aware, the draft Charter was formally adopted by the Convention yesterday, on 2 October, with the invaluable and highly effective support of Parliament' s representatives. The Committee on Constitutional Affairs, represented by its chairman, Giorgio Napolitano, has nevertheless voiced concern over the future of this draft Charter and the possibility of incorporating it into the Treaties at the Nice European Council.
I therefore deduce from this question that Parliament, or at least its Committee on Constitutional Affairs, endorses the text produced by the Convention, with certain reservations of course, at which I can only express pleasure. We will doubtless have the chance to discuss that text again in greater depth in the debate on its proclamation by the three institutions scheduled to be take place in this Chamber in November.
But, before giving a precise answer to the question from the Committee on Constitutional Affairs, I would like to explain why it is that the work done by the Convention would seem to constitute a twofold success.
Firstly, it is a success that we should consider in terms of the procedure selected, involving a body, the Convention, made up of Members of the European Parliament, national parliaments, the European Commission, and the personal representatives of the Heads of State and Government. This has seen us breaking with the traditional method of diplomatic conferences or intergovernmental conferences, which is now proving somewhat complex, it has to be said.
I would add that the quality and diversity of the members appointed has, due to their training, their background and their political beliefs, indisputably provided a rich resource.
Similarly, it is quite remarkable that the Convention has worked both in a manner that is completely transparent, and completely interactively with the citizens via the Internet.
With the intention of opening out the debate, it therefore consulted, in the course of its work, the major non-governmental organisations, the social partners and candidate countries. This transparency, this openness, played an active part in the gradual improvement of the various versions of the draft Charter, some 48 or 49 of them, as you will be aware.
I am convinced, for my part, that the Convention experiment clearly shows us, if not the way, then at least one of the paths that Europe can now follow with a view to being more transparent and more receptive to the opinions of its citizens.
The second major success, without which the first success would, it must be said, have had little meaning, is of course the result achieved by the Convention. From this point of view, the Charter is firstly, and this is a sufficiently rare thing in our texts for it to warrant a mention, a clear and well-structured document. It contains around fifty articles - which is not a vast amount - spread over six chapters with forceful headings - dignity, liberty, equality, solidarity, citizenship and justice - and undeniably meets our requirements for conciseness and clarity and thus, at the same time, I feel, lives up to the expectations of our fellow citizens.
The Charter is also cogent. The people responsible for drafting it have managed to respond to the twin requirement of not creating a text automatically and ex nihilo, but of taking a precise and yet fluid snapshot of the gamut of fundamental rights that are in force or evolving within the Union.
But it is primarily as a result of the potency of its content that I believe the Charter will become a milestone. First and foremost, it unambiguously reaffirms the fundamental civil rights set out in the European Convention on Human Rights and, on this account, those who drafted the Charter took great care to avoid any possibility of a regrettable divergence in judicial practice between the European Court of Human Rights, which is responsible for ensuring compliance with the Convention, and the Court of Justice of the European Communities, particularly by incorporating the wording of the Council of Europe' s Convention every time that this appeared to be the most well-rounded and pertinent option.
As we know, of course, the Charter does not stop at reaffirming existing rights. It enshrines many new rights that correspond to the necessary development in our societies, be they the development of technologies, the appearance of new dependencies, or the complexity of our administrative systems.
Lastly, I am sure you will understand my delight at the importance that this text accorded to economic and social rights. Putting on my second, my national, hat, I would say that France has argued strongly for this section to be a substantial one, but I have seen that many other Member States desired the same thing, which this Presidency can only welcome. The same applies to the innovative and driving force of the Charter and the consolidation of the European Social Model, which everyone here, I am sure, values highly. The Charter guarantees the right to a free education, the right of workers to be informed and consulted, and the right to collective bargaining and action, including the right to strike, the right of protection against any form of unjustified dismissal, the right to social protection, and the ban on child employment.
It is my overall conviction that the Charter constitutes the greatest collective advance in affirming social rights since European integration began and, as a result, is worthy of praise.
You will therefore ask me, and I fully expect to be questioned on this, why such success should not be crowned by incorporating the Charter into the Treaties. First of all, and in direct response to the question raised by Mr Napolitano, I must remind you of the actual text of the conclusions of the Cologne European Council, which launched the process, "The European Council will propose to the European Parliament and the Commission that, together with the Council, they should solemnly proclaim a European Charter of Fundamental Rights." The Council itself must also come to a political agreement on the draft Charter, as I hope and believe it will do, informally, at the Biarritz European Council, and then allow the other institutions, the Commission, Parliament and, why not, certain national parliaments, time to reach a conclusion on the substance, which is to say on the contents of this document. It is therefore clear, as concerns timescales, that it will not be possible to make the proclamation, which will be the first step towards something bigger, until the Nice European Council.
Furthermore, the conclusions of the Cologne Council consistently specified that the issue of incorporation into the Treaties could only be examined after the Charter had been proclaimed, which is to say at Nice. Moreover, the Council is yet to address this matter. I must nevertheless confirm - at least this is my feeling - that a large majority, if not a very large majority, of Member States would still seem to oppose its prompt incorporation, which is, of course, a factor that this Presidency has to take into account.
I am thus tempted to answer your question with one of my own: should one take the risk of this text - which as I have said is set to become a milestone - being rejected at Biarritz, or should one trust in the potency of this Charter, which I am sure will establish itself as a reference for values in the European Union and a source of inspiration to the Court of Justice in Luxembourg?
One must give these things time. Discussions on the future of the Charter are, to my mind, closely akin to discussions on the future of Europe. In the same way, there are those who have outlined the need to equip the European Union with a European Constitution. Personally speaking, that would seem like a good, if not an excellent idea, provided that prior agreement is reached on its content, which is to say on a possible clarification of competencies, on the role of each institution within the Union, and on the balance between them. One could then imagine, and I at any rate would support this entirely, the Charter taking its place in a type of 'Constitutional Treaty' , in the form of a preamble. However, there is still a lot of work to be done before embarking on this new phase. It would seem to be premature to want to outline a timetable for this at the present juncture, and this could also have adverse effects on the negotiations of the IGC. We must wait until Nice, when we have the results of the IGC, before spelling out what we can reasonably look forward to seeing at a later date.
Any discussions on the 'post-Nice' scenario will therefore cover a range of themes, some of which are presented in a simplified manner. First of all there is the question of improving institutional administration in a Union which has 30 Member States. We are already addressing this issue in the context of the current Intergovernmental Conference, but we are also clearly aware that we will have to go further, a good deal further, in adapting the Community method if we are to preserve its essential features. I touched on this in connection with closer cooperation. This would appear to constitute the prime tool for promoting the pragmatic development of a Community Europe which will in the future - and I stress this - extend much further and be far more diverse. I need say no more.
Next there is the question of translating the Treaties into a constitution, to respond to the twin requirement of clarifying the texts, which we must render more cogent and more accessible to our fellow citizens, and of interlinking competencies more smoothly. These are not new issues and, above all, we are well aware of how difficult they are.
Then there is a third focus for discussion which we should not lose sight of, and which concerns improving the administration of the European Union. By this I am alluding to reform of the operation of the institutions, independently even of the reform of the Treaties, in response to a need, which public opinion senses quite strongly, for Europe to have a clearer direction, for measures to be handled more expertly, in brief for there to be a firmer hand on the rudder. This presupposes our being able to raise the profile of each of the institutions, in political terms, and consequently enhance the balance between them.
In this respect the proposals that Mr Prodi is preparing for next year will be of great practical value, and I feel, for that matter, that it is time for me to give him the floor. I am sure he, as the president of that pivotal institution, will share the Commission' s initial thoughts on the matter with us. However, I repeat, and I will end on this note for now, and allow the President-in-Office to speak, let us concentrate on the tasks allocated to us, let us strive to see them through together and if, at Biarritz, headway is being made both on the Intergovernmental Conference and on the Charter, then we will be able to prepare a successful Nice European Council and, of course, a better situation 'post-Nice' .
(Applause)
Mr President, Minister, ladies and gentlemen, the Biarritz Summit will be decisive for we will have to tackle issues of fundamental importance to enlargement and the institutional reforms. However, while we are attempting to resolve our own problems we must spare a thought for our friends and neighbours who are facing decisive challenges. In Serbia, thanks to the determination of the Serbian people, democracy is on the point of asserting itself. Therefore, let us support Serbia in its endeavour to, at last, turn the page and to take its place in the international community once again. The Middle East, on the other hand, seems to be moving ever further away from peace due to irresponsible actions which reopen old wounds and which we condemn.
The Commission will work alongside Parliament and the Council to ensure that the European Union produces political action which will enable us to remain protagonists in humanitarian and financial matters.
We have embarked on an enlargement process with the inspiring goal of restoring unity to Europe. The Commission intends to pursue this goal right through to its conclusion in full adherence to its mandate, conducting the negotiations objectively and rigorously, country by country.
Rigour and objectivity are essential if we are to secure the public support which is vital both in the candidate countries and in those countries which are already Members of the Union. The time has therefore come for some extra impetus over and above the efforts of the negotiators: we need to explain and persuade. There is an urgent need in the Member States of the Union for a debate which will allow the citizens to grasp the full significance of the remarkable episode of history which is unfolding with the rebuilding of a united Europe and, at the same time, to become fully aware of the potential benefits to be gained from creating a market of 500 million consumers.
For their part, the new democracies are currently making huge, unprecedented efforts across the board to adapt their political and economic systems to Community requirements. However, there are equally clear signs in the candidate countries of growing concern over the lack of a clear, binding timetable for accession. We must respond to their efforts and their concerns.
Before enlargement can go ahead, we must make the necessary reforms to the Community institutions.
Without the requisite institutional changes, the prospect of almost doubling the number of Member States would pose insurmountable problems in terms of decision-making capacity. Failure to introduce these changes would throw the Union into an interminable crisis. This is the task facing the Biarritz and Nice Summits.
If a Treaty of Nice implementing all the above projects were to be adopted in December, allowing due time for national ratification procedures, the Union could be ready for enlargement at the beginning of 2003.
There is no secret about what is at stake - you have heard Mr Moscovici - and the Commission's position is clear.
We need to simplify the mechanism for closer cooperation, leaving the door constantly open to those Member States that wish to participate. The consistency of the acquis communautaire and the uniformity of the judicial framework must be preserved. Closer cooperation must be an inclusive, not exclusive instrument, but no-one must be allowed to prevent a group of States from achieving that close union which is expressly provided for in the Treaties and which must be properly regulated within the framework of the Union's institutions. We need to cushion the institutions against the impact of enlarging the Union, to ensure that we have a Commission which is able to continue to operate as a genuine College, and a Council which is able to adopt decisions by a vote which represents the will both of the majority of the States and the majority of their combined populations.
We need to reform the legal structure of the Union and, lastly - and this, in my opinion, is crucial if Nice is to be a success - to limit the scope for using the veto and restrict the decisions requiring unanimity to the absolute minimum.
These reforms are the minimum changes necessary - and I repeat, the very minimum necessary - before enlargement takes place, to ensure that enlargement does not irreversibly impair the Union's ability to act.
Equally important for the future of Europe - at Biarritz and later at Nice - will be the debate on the Charter of Fundamental Rights. According to Mr Moscovici, this represents a great political step forward. The Charter will, in fact, become the reference point both for those countries which are already Members of the Union and those which are preparing for accession. The quality of the proposed draft and the balance it achieves are truly exemplary and I would therefore like to congratulate the Members of the Convention and President Herzog on their work.
Madam President, ladies and gentlemen, the lesson for us all today, the tenth anniversary of German unification, is that Europe is capable of rising to the great challenges that history throws in its path.
Looking immediately ahead, beyond Biarritz and Nice, we have a duty to consider our future. My aim today is not to present a complete blueprint for tomorrow's Europe. I simply want to set down some markers for the debate.
The future of a newly reunited Europe is not carved in stone. The outcome of the current political debate will depend upon our determination: either we maintain the status quo, which would, in effect, mean a step backwards for Europe, or we allow a partial but deceptive increase in intergovernmental cooperation, or, alternatively, we continue to build on the institutional architecture of the Union in a way that is consistent with the principles of democracy, the balance of powers and subsidiarity.
I am heartened by the fact that there now seems to be more of a consensus on the need to address these issues than there was when I first raised them in this very Chamber this time last year.
If we are to make constructive plans for the future, we will have to take as our starting point our current situation, our past history and the recent debate inspired by many authoritative contributions.
All the lasting achievements of the Union, from the single market to the euro including four successive enlargements, have been the product of our completely unique system, based on the fine balance between the Union's institutions.
Revolving around the institutional triangle of Council, Parliament and Commission, this system has proved remarkably successful.
Its originality lies without doubt in the Commission and its right of initiative. The Commission is the melting pot into which the various national interests and tensions are poured, and from which emerge proposals that seek to reconcile these often conflicting interests. In this way, it provides not only an analysis and synthesis of the issues under consideration but also a starting point for negotiations in which, once national differences have been expressed, the common European interest can be identified.
This executive body, which combines independence with a sensitivity to the balance of powers and interests of all the Member States, both large and small, is crucial for the pooling of sovereignty in the Community.
However, the role of the Commission is necessary for the integration of Europe but is not sufficient on its own. The value of Europe derives from an institutional system in which Parliament, Council and the Court of Justice play a role which is equally decisive. It is from this system, the combination of all these institutions, that the synthesis emerges.
There are, however, those who would regard any confrontation between the Council and the Commission as positive, as if this might somehow be to Parliament's advantage.
Nothing could be further from the truth: a strong Council strengthens the action of the Commission, and this is equally true with regard to Parliament.
The European system is a system of balances in which the smooth running of each institution serves the common interest. Any weakening of one of these institutions weakens the whole.
Nevertheless, ladies and gentlemen, I do detect a worrying tendency to think that further European integration can be achieved through the use of methods which are based primarily on direct cooperation between governments.
(Applause)This is extremely disturbing because adopting the intergovernmental model can only have two possible outcomes, both of them undesirable: either it will turn the Community into a mere international debating forum which is incapable of producing genuine pooling of sovereignty around the common interest, or - what it worse - it will deceive the citizens by constantly creating new bodies which are exempt from any democratic scrutiny. Then we will have a real government of bureaucrats!
(Applause)Giving new powers to a committee of ministers served by an unaccountable secretariat would not represent any sort of progress either for democracy or for effective decision-making.
To claim, as some do, that the individual legitimacy of the participating governments somehow constitutes, on its own, sufficient guarantee of democratic accountability for the intergovernmental model, is misguided.
The European process can only derive its democratic validity from a dual legitimation: the direct legitimation of the European people, as represented by you, the Members of the European Parliament, and the legitimation of the Member States which, in turn, is based on national democratic elections.
It is you, the European Parliament, as the direct expression of Europe-wide universal suffrage, who are the institution specifically dedicated to representing the union of the peoples of Europe. And it is from your endorsement that the Commission derives its democratic legitimacy. This then complements the other source of legitimacy, namely the Member States represented in the Council.
Enhancing the intergovernmental model at the expense not only of the Commission, but also, ultimately, of the Council, would therefore undermine the democratic nature of the whole European structure and represent a considerable step backwards.
(Applause)We will run serious risks if we call into question the principle of a Community based on the rule of law, respect for which is guaranteed by the Court of Justice, to which any European citizen has the right to appeal.
We must put an end, once and for all, to the current paradoxical situation in which even the deliberations of the fifteen Justice Ministers on such sensitive areas as criminal law and police cooperation escape the scrutiny of Parliament and the Court of Justice.
(Applause)In the recent controversy surrounding the events in Austria, the compulsion to resist any racist or authoritarian tendencies - a reaction with which I fully sympathise - ended up creating an artificial distinction between the bilateral action of the Member States and the action of the Union as a whole. Democracy was therefore made to look as if it were reserved for the individual States alone. However, I firmly believe that democracy cannot be a matter for subsidiarity: it must thrive at all levels.
(Applause)Furthermore, I cannot help thinking that, when a serious problem arises at Union level, it should first be debated before this House, which is the centre and expression of our democracy. It is, moreover, indisputably right that, when it comes to tangible government, there should be a debate on what should and should not be done at European and national levels. Clearly, it is then up to each individual States to decide what needs to be done at regional and at local levels. I therefore agree that the time has come to open the debate on the distribution of powers between the Union and the Member States. The Commission will launch this debate with a White Paper on forms of government, which we are already preparing. We will be trying to define a form of interaction between the existing levels of decision-making that is transparent and democratic and, at the same time, capable of ensuring cohesive and effective action.
Any trend towards an intergovernmental approach, by contrast, would create conflicting power structures within the European structure, resulting in fragmentation where what is needed is unity.
There is no need for me to remind this House of our tragic inability to act in the Balkan war, precisely because of the fragmentation of our decision-making processes. It is not because of our actions that we have lost credibility but because of our inability to act.
I would like to give two further examples of this fragmentation: firstly, the creation of the High Representatives. In the area of foreign and security policy, the Treaty of Amsterdam only provided a temporary response to a lasting need.
While I can assure Javier Solana of the wholehearted support of the Commission - and I admire the extraordinary personal commitment which has enabled him to achieve major, unhoped-for results - I have to stress that the present organisational model is not sustainable in the long term.
(Applause)This model confuses the roles of the Council and the Commission in a way that could jeopardise both struts of the institutional system and exclude Parliament from any effective power.
The current situation should be seen as a transitional phase, useful for launching European action in a new area but destined to be reabsorbed into the conventional institutional structure, as happened in similar cases such as Schengen. That is why I firmly believe that the function of High Representative should be integrated into the Commission, with a special status tailored to security and defence needs.
(Applause)
We should draw the same conclusions when considering the solutions to be adopted for other sectors, such as economic policy and the euro. The current management of economic policy projects an image of Europe as indecisive and muddled. The Central Bank is independent, but, unlike every other protagonist on the world economic stage, it is not flanked by a stable economic policy body representing an overall view of the economic strategies of the Union and its Members and capable of taking decisions with the necessary speed.
(Applause)The search for such an essential point of reference for any monetary policy must not lead to the creation of another High Representative, this time for economic policy. The simple, natural, effective solution is there, under our noses: the Commission, acting on a mandate from the Council, should be the voice of the Union's economic policy.
In fact, you only have to read the Treaty to realise that, while the Central Bank is the lynchpin of monetary policy, the body responsible for the overall assessment of the European Union's economic policy can only be the Commission. Thus, the Commission has to be the interlocutor for the Central Bank.
My second example of the risk of fragmentation is the desire expressed by some Member States in the Intergovernmental Conference to amend the Treaty to facilitate the creation of agencies upon which the Commission can then confer executive powers. Let us be clear on this point: there is a real danger that this will result in conflicting centres of power.
Agencies may indeed be needed to give the Union bodies and authorities of the kind that exist in all systems today, and to allow the Commission to perform its role as an executive body more effectively, without excessive bureaucratic burdens. But this must be done by maintaining the logic of the Community system. Those agencies must therefore operate under the authority of the Commission, which is answerable to you for its actions.
We cannot, on the one hand, deplore the lack of effective and united European action and, on the other, be content with the weakness of the instruments available to the Community for carrying out such action. The recent petrol crisis is, from this point of view, a perfect illustration: the need for a unified response was clear - as was our inability to deliver one.
In the history of European integration, the President of the Commission has often stood before this House and said that we find ourselves at a crossroads. If I say it once again, it is because I genuinely believe that it has never been more true.
The debate about the future of Europe in the perspective of enlargement is a healthy and vital one. This was true of the recent referendum in Denmark, although I regret the outcome. However, it goes to show, once again, that not everyone in the Union feels equally strongly that they are a part of the European project.
We have achieved a great deal over the past 50 years, but we must not be so complacent as to believe that these achievements are irreversible. If we are not careful to preserve the key elements of the constitutional architecture designed and executed by the founding fathers, we will reverse some of the achievements that we take for granted today such as democratic accountability, legitimacy and the rule of law.
We have built a unique system in which the guarantees of the democratic state governed by the rule of law on which our societies are founded also form the basis for the Community. They must continue to guide any further advances in common action at European level.
Many people in the world look, full of hope, to our European model and its successes for inspiration. Many look to our original 'union of minorities', as I like to call our Union, as the only instrument capable of reconciling the demands of globalisation with the reassertion of the rights of the citizen.
I am not so naïve as to believe that the Community system is perfect. This is precisely why we have set in motion, and will carry through, an in-depth reform of the Commission. A reform not only of the way it operates but also of its administrative procedures. It is now legitimate to expect a similar effort from all the other institutions. However, I still passionately believe that the Community system, with its checks and balances, offers the best possible guarantee for the future of the fundamental values we cherish.
Ladies and gentlemen, if we attempt to develop the Union while weakening the political role of the Commission, if our capacity for executive action is eroded, if the extension of the intergovernmental model corrupts the judicial and institutional mechanisms of the Community, if the democratic legitimacy of the system, guaranteed by this House, is undermined, if all this is allowed to happen, then the achievements of the single market, the common policies, the solidarity mechanisms, and the weight Europe carries by speaking with a single voice in international negotiations, will certainly be at risk, and, similarly, any attempt to equip Europe to act more effectively by continuing to develop a Union based on shared values, democratic principles and the rule of law will be in vain.
Madam President, ladies and gentlemen, the Community system has been an unprecedented success, and we have only just begun to explore its potential. Our peoples pin their hopes on the European Union and look to it to ensure that the future is one of peace. The achievements of the past equip us well to meet the challenges of the future. What we need now is wisdom and foresight to preserve what we have inherited so that we can bequeath something even better and greater to future generations.
(Sustained applause)
You can tell from the applause, Mr President, just how much your intervention was appreciated. Thank you very much.
Madam President, I would like to start by saying how moved I was by the response to President Prodi's important speech and that I fully support the consensus expressed by Parliament. Mr Prodi dealt thoroughly with issues which are very important to the Committee on Constitutional Affairs, of which I have the honour of being the Chairman. I would also like to thank Mr Moscovici for his careful, thorough response to the oral question which I tabled on behalf of the Committee on Constitutional Affairs. Therefore, since Mr Moscovici has already provided an excellent description of the question, I will not go back over the same ground now but focus on his response and on the questions which he, in his turn, has posed to Parliament's Committee on Constitutional Affairs.
I cannot conceal my satisfaction, which, I feel, is shared by the great majority of Parliament, at the results achieved by the Convention entrusted with drawing up the Union's Charter of Fundamental Rights, and I would like to express my wholehearted appreciation of the work put in by all the members of the Convention, especially the European Parliament delegation and its outstanding Chairman, Mr Méndez de Vigo.
I agree with Mr Moscovici's detailed, well-substantiated evaluation of what he defined a twofold success, une double réussite, referring to both procedure and text. The European Parliament will express its opinion regarding the proclamation of the Charter at the appropriate time, but I have reason to believe that its opinion will be completely favourable.
Turning to Mr Moscovici's questions: firstly, Mr President-in-Office, we are certainly not advocating running the risk of the Charter being rejected in Biarritz just because we are calling for it to be incorporated into the Treaties; however, in all honesty, I cannot imagine that responsible heads of government will reject the Charter, given the high quality of its content.
Secondly, due consideration must certainly be given to the argument of timing - I am familiar with it, Minister, and it is a very strong argument - namely the fact that there has not yet been enough time for the issue to be fully explored and that the majority of the Member States are currently opposed to the idea. It is also true that we must have faith - and many of us do - in the power of the Charter as such and in its capacity to inspire the decisions of the Luxembourg Court, but what we are trying to say, Mr Moscovici, is that the issue of whether and how to incorporate the Charter into the Treaties cannot be avoided. It must be discussed at the Intergovernmental Conference and a solution will have to be found in Nice, for it is important both to guarantee the full legal effectiveness of the Charter and to ensure that it is the first stone laid in a process of constitutionalisation.
I am mentioning this because I was particularly struck by what you had to say on the matter, Minister. Rather than waiting for a Constitutional Charter to be established - to which the Charter of Fundamental Rights could become the preamble - to incorporate this Charter into the Treaties, it could serve as the basis for drawing up, over a longer period of time of course, a European Constitution.
To sum up, what we want is to open a discussion on the matter in Biarritz and to continue until Nice, so that, at Nice and even after Nice, we will then be able to outline the practical steps to be taken once the Intergovernmental Conference is over.
(Applause)
Madam President, Mr President of the Commission, Mr President-in-Office, ladies and gentlemen, today we are looking into the future of the European Union and we are therefore debating the future of Europe.
However, we also look - particularly at this time - towards Belgrade and Serbia. We marvel at the desire of the people there for freedom, we encourage them to continue along the path towards the European Community of values. We declare our solidarity with the elected President Vojislav Kostunica and all democrats in Serbia. We shout to Slobodan Milosevic: "Do your people a service. Step down so that your compatriots can live in peace and freedom."
Ten years ago today on 3 October German unity in freedom became a reality. It was the work of millions of people who in a peaceful revolution brought the wall down, cleared the minefields and swept away communism with its contempt of humankind. German unity was only possible because of Solidarnosc in Poland, because of the desire for freedom of the Czechs, Slovaks, Hungarians and other peoples in central Europe. And they have the right to join the Community of values of the European Union. On the initiative of our colleague, Alain Lamassoure, our group will be tabling a motion declaring that we will proceed with enlargement in such a way as to enable the first peoples from central Europe to take part in the next European elections in 2004.
(Applause)
A few days ago in Budapest, the freeman of Europe, the former German Chancellor Helmut Kohl, spoke passionately in favour of the central European States becoming Members of the European Union. Today we say thank you to Helmut Kohl and salute him for understanding German unity as a duty to bring about the unification of our European continent with courage and determination.
(Applause)
Now we look towards Biarritz - and I see that the President-in-Office is leafing through and reading a book. Mr President-in-Office, I would ask you to follow this debate now as Mr Prodi is doing, to put your book to one side and take this Parliament seriously!
(Applause)
We are looking towards Biarritz and I can agree with nearly all of your comments. I should like to thank you very much, Mr President of the Commission, Mr Romano Prodi, for the great speech which you have given here today. Parliament - in any case my group - will stand resolutely at your side if you continue to defend these principles in the future.
(Applause)
And now we look towards Biarritz. We support what you said about majority voting, Mr President-in-Office. Of course we need to apply the principle of democracy in practice. This means that the majority of the population must be reflected in a majority vote. I would also ask, however, that we respect the rights of small countries in the European Union and avoid any arrogance on the part of large countries in the European Union. The small countries have their dignity too, and perhaps the outcome of the vote in Denmark would have been different if we had behaved differently in connection with one quite specific issue in recent weeks and months.
(Applause)
We say yes to closer cooperation. But this closer cooperation must not exclude anyone. We can support what you said. But I would also ask you to take us beyond Nice in Biarritz, and to ensure that there is also a decision in Nice to set in train the next steps in the reform process, and then - as you rightly said - we will have to consider the issue of a procedure for forming a constitution. The Institute in Florence has said that we need to split the Treaties into a basic treaty and a second treaty. We need to give this further consideration. As we do to the point which the President of the Commission rightly raised, that of mandating the next Conference in Nice to settle who does what in Europe: what the European Union does and what the nation states do. And it is then for the nation states to determine what should be decided at regional or district level. We wholeheartedly support what you said in this regard, Mr President of the Commission.
We have now had the Convention on Fundamental Rights. Our group should like to thank Roman Herzog and for our Parliament Iñigo Méndez de Vigo, as well as all colleagues from all the groups who have participated in this. A magnificent job has been done and of course we have to ensure that, little by little, this also becomes part of Community law. Mr President-in-Office, you are right. We must not jeopardise the project; that is why we need a little patience. But I expect and hope that you will also find the right way gradually to make these fundamental rights European Union law.
I now come to the really decisive point and the reason why we are so grateful to the President of the Commission, Mr Prodi, for his speech today. A great speech, Mr President of the Commission, in which you declared that we are acting within the framework of the Community of the European Union, that we are not working within bilateral or multilateral structures under secretariats which are outside the Community framework, but secretariats within the Community framework. We will resolutely oppose intergovernmentalism or secretariats, should any of our leaders have these in mind. We wish to act within the framework of the European Union.
The greatest achievement of the European Union is our shared law, and we must obey this law. Anyone who starts to bend the rules for opportunistic reasons challenges the foundations of the European Community. This law is the foundation stone for peace in Europe.
Mr President-in-Office, in conclusion I would make a request of you. Like the majority of the Council, you belong to the political family of François Mitterrand. I wish you the courage and strength to remain true to the European ideals of François Mitterrand in the coming weeks, months and years. And if you do then our family of parties - which was founded on the legacy of Konrad Adenauer, Alcide de Gasperi and Robert Schuman - will also be at your side when it comes to building a common Europe. That is the common task which now lies before us.
(Applause)
Madam President, Mr President-in-Office of the Council, Mr President of the Commission, ladies and gentlemen, ten years after German reunification, which marked the end of the cold war and to which our institution actively contributed, we find ourselves at a new crossroads. This phrase is no platitude: we now have to find a solution which definitively unifies Europe and confronts globalisation.
We have listened attentively to the report of the President-in-Office of the Council and also the excellent speech of the President of the Commission, who is today returning from his summer break, and I believe that this should, to a certain extent, set the pace for our institutions, because a year ago the investiture of the Commission took place and now we have to hold a debate on the crossroads we are facing and the future of Europe. I would say that the issue can be summed up as having to reform in order to enlarge, and also so that our institutions might function properly. Nor must we forget that we also have to govern jointly in order to deal with the problems and aspirations of the European citizens.
The Biarritz Summit is about to take place and I must say, on behalf of my Group and of my political family, the Party of European Socialists, that we consider the work carried out by the Convention on the Charter of Fundamental Rights to be a success in terms of what it has achieved and also in terms of the method it has used. I wish publicly to express my gratitude for the work carried out not only by our fellow Members in the Convention, presided over by Mr Méndez de Vigo, but also by all those who have participated, even during the summer, in this work, which has had a good gestation period, since it has lasted nine months.
On the eve of the Biarritz Summit, it is important that the Charter is approved by the Council. Why? Because we must give substance to European citizenship. We need to ensure that the demands we made in the Treaty on European Union ten years ago are translated into clear and concrete action. Furthermore - and this has been the important work in the final stage of the Charter - to ensure that its content is progressive and that it extends not only to personal freedoms but also to economic and social rights. This content has been achieved at the end of the work on the Charter.
Madam President, I believe that the Charter currently sends an important message to our citizens and also to the candidate countries. In relation to the debate on enlargement to follow, my Group believes that it is important for us to send a positive message to these countries.
When producing a resolution of 120 sections, the first thing we have to say is that we want the whole of the enlargement process to be carried out in a clear and transparent way, dealing with its needs, but at a sustained pace. It is important that this Parliament sends the message that it is essential to set the timetable at the European Council in Nice, which needs to be successful.
Secondly, the Charter is also important given the dangerous tendencies which are emerging in the Union, leading to populism, a lack of solidarity and xenophobia. I really do not understand - I am now addressing the President-in-Office of the Council - why, when for once we have done something really good and which we are all pleased with, we are going to put the Charter on the back burner after Nice.
I am not asking for it to be included directly in the Treaties but, while we are discussing Articles 6 and 7, we must affirm our community of values. It is very difficult to explain to our voters that we have done a good job, which we are all very pleased about, but that we are going to put it off until a later date. I believe that the Council and the governments must give serious consideration to what must be the frontispiece to our Union. And that is the Charter of Fundamental Rights.
Secondly, with regard to the method, we have not discovered the philosopher' s stone, but we have realised that this method is democratic, because it is public, transparent, and is allowing the citizens and civil society to follow what we are doing in real time. The truth is that, after listening to the report of the President-in-Office of the Council on the development of the Intergovernmental Conference - he has said it with the discretion and elegance worthy of the Presidency, especially if it is French, but he has said that we are in a situation of total stalemate, and has used the term 'paradox' - I ask myself: could we not apply the Convention method to the Intergovernmental Conferences?
(Applause)
That is a very fundamental question which would resolve many of our problems. Because in the Intergovernmental Conferences - and we all know this from what they tell us and we have two representatives who are showing great patience - the representatives are limited to following instructions so that the leaders, at the end, simply negotiate during the last five minutes, which produces the type of Treaties which we have, which are completely incomprehensible, even to the initiated.
(Applause)
I therefore believe that there is a second message which we must direct at our governments when they meet in Biarritz and in Nice, and that is that the next Intergovernmental Conference, even this one, could be replaced with the Convention method.
Thirdly, in relation to the President of the Commission' s comments on the future, I agree on one basic idea: at a time when, unfortunately, there is a debate in which there is talk of a constitution, of federalism, in which we have our Heads of State - tomorrow we will have President Ciampi - making grandiose claims for the future of Europe, I must say that the Heads of State and Government say many things in favour of Europe in public which they appear to resolve in private. Well, at least they say them, I suppose.
Mr President of the Commission, it is true that we have to construct for the future on the basis of the present. And at present we have an interinstitutional triangle. We completely agree on this and also on the fact that we have to try to take advantage of that triangle. I believe that President Prodi has understood this, because, if I am not mistaken, he was at the Amsterdam Summit where the High Representative for external policy was created. We learn from our mistakes. Now I see that he is arguing for a progressive integration of something which Parliament, at that time, argued for before Amsterdam.
With regard to the second example he has given - economic policy - he said something very important. In the Treaties there is a very clear definition of the competence of the Commission in this field. I tell you this, on behalf of my Group: President Prodi, you must act, because it is essential that, as well as the European Central Bank, there is economic leadership in the Union and that does not mean that the Treaties need to be amended.
(Applause)
Madam President, I must end. We are surely heading for a creative crisis in the Union. I believe that, if there is a clear will to resolve the problems, while thinking of our citizens, transparently and publicly, according to Community methods, we will finally end up doing something which was asked of us in this very House by a leader with enormous moral authority: President Havel told us that we needed a clear constitution which we could explain to our children.
I believe that that can finally help us to guide the future of Europe.
(Applause)
Madam President, Mr Prodi, this morning has been your finest hour since you took over the leadership of the European Commission. I believe that you have chosen an appropriate moment, that you have spelled out a coherent and significant vision and that you have formulated a challenge with great personal conviction. I say to you as a parliamentarian that I note with great respect that it was on the floor of this Chamber that you chose to deliver this important, strategic vision.
In listening to the debates of recent months - the creeping intergovernmentalism in the wider European debate and the debate in Denmark about almost everything but the euro - I was reminded of the words of a very famous Nobel laureate and Irish poet, William Butler Yeats, when he talked in the context of another political struggle in the following terms: "The best lack all conviction, while the worst/Are full of passionate intensity"
Today, President Prodi, you have shown conviction and passionate intensity. I say to you, stay on this path. Mobilise this House with you. As you know, we will go with you. Mobilise your Commission to deliver this message; bring this message to Ecofin; bring this message to the General Affairs Council; bring this message to the capital cities; bring your message to the media; bring your message to the people of Europe. We are now having a debate about the heart and soul of the kind of Union we want to build. What you have spelled out today in respecting what I call the "traditional Community method" - which has been getting a rough ride in recent debates - is an approach which cares about balance and balancing out the differences and the interests of the large and small; which cares about bringing to the European project a capacity to get things done. Even in the past when we have chosen the path of intergovernmentalism, in the Schengen agreement for instance, we have discovered that the very lack of instruments which surrounded it has obliged it to start moving back to the Community method.
In relation to your remarks on Mr Solana there is a very important vision there. You saw from the way the House responded that you will have great support in the long term. But in the short term, my group deplores the technocrats' coup this summer who in adopting a code of secrecy rather than a code of transparency shut down our right to know, let alone our right to be consulted. We will do battle on that. We ask you to join us in the name of transparency.
(Applause)
To conclude, on behalf of my group, Mr Prodi has today spelled out what we believe in. In another battle in another place Winston Churchill once said that his nation would never surrender and talked about fighting on the beaches, fighting on the landing grounds and fighting in the fields and the streets. We have to become street fighters for Europe. You have to keep that passionate intensity and get that message across because we are fighting for the heart and soul of what we believe in.
Madam President, just for once I would like to begin by thanking the two speakers, both the President-in-office of the Council and the President of the Commission, for the quality of their interventions. I would particularly like to thank Mr Moscovici for the clarity and precision of his words and, in more political terms, for taking up a position in favour of a constitutional process. As concerns Mr Prodi, I believe that we must be grateful to him for having courageously pointed out a number of instances of poor administration in our institutions and, above all, for having very clearly called the intergovernmental method into question.
Having said that, we must not let ourselves be overcome by euphoria. Other speakers have already made the point that we must be mindful of the fact that throughout the European Union there is a crisis of confidence in the European Institutions. This crisis of confidence has made itself felt itself in Denmark in particular and, even if the result of the vote there can be interpreted in different ways, there can be no doubt that a section of the Danish electorate wanted to indicate a certain lack of confidence in the European Union, not least in its ineffectiveness and lack of political will in terms of social matters, environmental protection and democratic transparency.
We now find ourselves three months away from the deadline of the Nice Summit, and I believe that the issue at stake is that of restoring this confidence. We have to provide a response that is visionary - there would now seem to be room for hope in this regard - and potent. We have to jettison something that, sadly, has dominated discussions for too long, a kind of overcautious realism that commonly resembles an inability to act.
(Applause)
A few words on the Charter of Fundamental Rights, a subject on which I must beg to differ with the previous speakers. This is clearly an exhilarating project. The setting up of the Convention represented a major step towards a more democratic Europe, insofar as the process breaks with the intergovernmental approach. On this point I agree. I would, however, be more critical as concerns the results. Indeed, a detailed analysis of the final text reveals a certain imbalance between economic rights and property rights on the one hand, and social rights and environmental rights on the other.
We find ourselves faced with a paradox with, on one side, a Charter which is relatively weak in political terms and, on the other, a desire not to grant this Charter the essential binding status that would make it a citizens' tool that enabled any European citizen to bring a case before the Court of Justice to uphold their rights.
As regards the IGC, I now see a glimmer of hope following the sluggish rate of progress in recent months, but it is certain that if, as Mr Moscovici quite clearly stated, the IGC does not relieve the deadlock by next December, particularly regarding the extension of qualified majority voting, which entails abandoning the right of veto and applying codecision in a more widespread way, this would constitute a setback and we would have to carry on. I believe that deferring the issue would be the worst possible option, both for the citizens of Europe and for the citizens of the candidate countries.
As regards enlargement, I do not have time to go into detail but I would like to conclude, Madam President, by stressing the importance of another aspect of enlargement. We expect candidate countries to adapt their institutions, economies and legislative systems, but we must also adapt our own policies. The main challenge before us is that of preventing the European Union from becoming nothing more than one large market place with 500 million consumers and with major structural imbalances. I believe that if we are to meet this challenge, we must launch, at Nice, a constitutional process that will enable this radical reform of the institutions, this restructuring of the hierarchy of values, and which will finally place free trade somewhere other than at the top of the agenda.
(Applause)
Madam President, Mr President-in-Office of the Council, Mr President of the Commission, I am with you completely, Mr Prodi, when you highlight the limitations of the current intergovernmental model, and I would go even further in my criticism than you. It is, in many ways, a timeworn, if not fossilised system that we must leave behind. But the way forward certainly does not lie in the centralisation of powers in the hands of the Commission. In my view, it is the institutional system as a whole, including the Commission, that should be transformed, and the new factor that must lie at the heart of these changes are the operators that form part of the social movement, the citizens, those people who were notably absent from your speech.
I would urge you to listen very closely to what I say next. "Ordinary people have realised that a certain model of public administration ... has reached its limits." "This crisis of governance has hit the Union head-on." "The Union was founded and is still being constructed behind closed doors rather than in the open." But "Europeans are less and less willing to be presented with a fait accompli." "What has to become democratic is the whole process, from pinpointing the basic problem to implementing and assessing the solution." "A case of ... letting the key players and interests play a greater part." This is "the political challenge confronting Europe today" .
These are not my own words. They are taken from a document that was commissioned by your predecessor, President Santer, almost two years ago from the Commission' s own Forward Studies Unit, before being shelved. I nevertheless find it extremely clear-sighted. Our ambition should be to convince the people of Europe to join together in their diversity and thus become masters of their common destiny.
It is my belief that if we are to succeed we need a participatory democracy, social advances, bonds of solidarity, designs for civilisation and ethical inspiration. I have heard no mention of these this morning. In short, we need politics in the true sense of the word, since it is on this that the future of Europe hinges.
Madam President, the decision of the Danish people on 28 September on participation in the European currency regime will undoubtedly figure at the Biarritz European Council meeting. EU Member State governments must now seriously reflect on what has happened in Denmark. The Danish decision comes two months before EU leaders are to meet in Nice to reform existing EU treaties and policies.
I support the enlargement of the European Union. It will help consolidate democratic and civil structures in eastern and central Europe, expand market economies and help build a European continent at peace with itself. However, EU Member State governments face difficult choices. We cannot deny that the Danish people used the recent referendum as a test of confidence in the structures of the European Union. The referendum in Denmark had more to do with the direction of the European Union and future political integration than actually participating in the Euro currency itself.
Serious concern was expressed among Danish voters that the elimination of tax vetoes within the European Union would dissipate future social security benefits. I do not necessarily support this. However, the point remains the same: namely that the European Member State governments, the European Commission and the European Parliament have a serious battle on their hands to persuade the 370 million citizens of the European Union that greater political and economic integration is the way forward for the European Union. This is the core issue.
If Member State governments push the issue of political integration too far in Nice, we will have real difficulties in securing approval in the referendums which will have to be held in various European Union countries. Any reform of European Union treaties must be fair and balanced. It must protect the interests of the smaller Member States, and we must not help build a two-tier Europe where larger Member States run the European Union at the expense of the smaller Member States. We must also protect national cultural and linguistic diversity.
Mr President, Mr Prodi, Mr Moscovici, it is precisely the Charter of Fundamental Rights that will, at Biarritz, provide the solutions to institutional problems. Granted, this text may seem commonplace at first sight, but it takes on great meaning in the light of topical events.
The protection of human dignity and liberty, cited in the preamble, would resonate loudly in Palestine, for example. And in Article 21, it may seem like verbiage, especially in our 15 Member States, to worry about discrimination on the grounds of religion or ethnic origin, when elsewhere twelve-year-old boys are being shot like so much vermin precisely because of their religion. It could even be seen as insulting to these adolescents, who actually face discrimination and death.
We need a sense of perspective, a sense of the proportionality set out in Article 48 of the Charter, before voicing off from our own standpoint as relatively well off in human rights terms.
It is, moreover, this sense of perspective that will provide the solutions at Nice, since it will at last be possible to enlarge the Union to include, for example, the Poland of Copernicus and Pope John Paul II or, at a later date, orthodox Russia, the eastern sentinel of the Christian world, and it will be possible to do so without disrupting operating procedures. All we need do is apply the philosophical principles set out in the Charter.
Therefore, in the name of the respect for national identities set out in the preamble, there must be a Council of Ministers which unanimously agrees with the fundamental freedom of nations. In the name of respect for the equality of all men, living together as a State, there must be at least one Commissioner per Member State and, lastly, in the name of prohibiting the types of discrimination set out in Article 21 of the Charter, there must be no two- or three-speed Union, because all the members of the same family living in the house called Europe must move into the future together without leaving anyone behind.
That is what the Charter stipulates. Let us not violate it before it is even applied.
Mr President, judging by what I have heard recently, one could be forgiven for believing that nothing of any great importance happened on 28 September. It nevertheless seems to me that Denmark has just given us a lesson in democracy. The Danish people seized this opportunity to send us an unequivocal message, and we should be thankful for it.
In saying no, the Danes have shown that Europe cannot be built without, or against the wishes of, those for whom it is a day-to-day reality. They have shown that Europe is currently on the wrong track. Indeed, rather than being an inclusive Europe, it seems to be becoming a Europe for the few. Let us not, for all this, slip into caricature. Rejecting one type of European model does not make one anti-European. It would be a crass mistake to think that it did. It is essential, on the eve of the Biarritz Summit, for the European Heads of State and Government to fully grasp the message addressed to them. Beyond the Danish 'no' vote, it is a call for a genuine Europe of differences, based on respect for peoples and for their diversity. This is what constitutes the real wealth of Europe. This right to difference and to respect is what must underpin any debate on institutional affairs, particularly at Biarritz. This is vital if we are to stop Europe drifting off course as it is now, seeking an identity somewhere between harmonisation and standardisation, which Europeans, quite justifiably, find so difficult to accept.
Unfortunately, this would seem to be the path that the Intergovernmental Conference wants to follow, by focusing on the extension of qualified majority voting. The environment, for example, will not be protected more efficiently as a result of our wanting to impose a policy that ignores economic realities and peoples' needs. Let us therefore take advantage of the current discussions within the IGC to redefine, at last, a system that has reached its limits. The current desire to extend qualified majority voting will not bring Europe closer to the citizens. On the contrary, it will leave those who do not accept the single mindset by the wayside. These internal tensions will not strengthen Europe' s hand in international negotiations. Just how many different speeds will there be in the Europe towards which you want to lead us? Here are just a few of the many avenues which could be explored.
We need, for example, to agree to and facilitate subsidiarity. Europe must limit its responsibilities to those that the States cannot effectively assume alone. The principle of the free movement of goods and persons should promote trade and exposure to other cultures and other ways of life, rather than standardising everything. We need to hand the initiative back to the political arena and restore the initiative to the people.
We must, in conclusion, listen to the people more closely, respect their opinions, and seek to understand why it is they are turning their backs on Europe as it is now. Then we will all be able to move forward together.
Mr President, "nel decimo anniversario dell'unificazione tedesca", as you said, Mr Prodi, the European Union Summit will be held in the Basque country, a country torn to pieces. The southern part under Spanish rule is split into two autonomous regions: Navarre and the so-called Euskadi. The northern part under French rule has no official recognition whatsoever, despite the clear will of two thirds of the citizens and elected representatives to have a Basque département of its own.
How can the European Union meet in Biarritz to announce a new declaration of fundamental rights for European citizens whilst the most elementary rights of the Basque people, namely language and self-administration, are thoroughly denied? Mr Prodi, can we, the Basques, live in Europe without our internal iron curtain?
Mr President, I wish firstly, as other previous speakers have done, to congratulate President Prodi on his speech. The applause that rounded it off clearly demonstrates that when there is a specific political objective, this Parliament can be relied upon to support it.
I would also like to congratulate Mr Moscovici. Mr Moscovici brilliantly presented the issue which I am going to focus on, and nobody will be surprised that I am going to focus on the question of the Charter of Fundamental Rights. His intervention was wonderful up until the final minute when I did not understand what he was saying.
Why do I say that he gave an extraordinary speech? Because he acknowledged something which we are all satisfied with. The Convention method has worked and the truth is that it has been something of a miracle. I am not so surprised, but some of you will say that a Christian Democrat who does not believe in miracles is not a good Christian Democrat. Therefore, I do believe in miracles and the convention has been a miracle. Personal representatives of the governments, MEPs and national MPs, together with the Commission, reaching an agreement on the Charter of Fundamental Rights of the European Union, in ten months, seemed an impossible objective. We have done so, however, and I believe this is wonderful news for the European Union. It is wonderful that today we are celebrating the tenth anniversary of German unification and it is wonderful that we are today just a few years away from a great enlargement of the Union. The method has therefore worked, and so has the content of the Charter. Mr Moscovici has said so very expressively. The content of the Charter is good.
At the Feira European Council, President Guterres told us: "Do not worry about the legal value. Concentrate on the content of the Charter. Create a good Charter ". We have done so. I have not read any criticisms of the content of the Charter. Previous speakers have spoken well of the Charter because it is a good Charter which brings together the classic rights of the nineteenth Century and the modern rights of the twenty-first century. It is a Charter for the citizens, who have participated actively in its creation. It has been said here that this has been a virtual reality Charter.
We now have a situation where, having created a Charter with good content and by means of an original method - and here I am reaching the last part of Mr Moscovici' s speech - we are now told that we are going to announce it and then wait and see what happens in the future. The argument of the President-in-Office of the Council is that there is a risk that the Charter will not be accepted by all the Member States as legally binding. That is a risk, it is true. But I believe things are changing, Mr Moscovici. I believe that at the beginning many governments had serious doubts, but now they have changed their minds. There are some - the Spanish Government has said this very clearly recently - who are in favour of incorporating the Charter into the Treaties. However, even if what you say is true, and there are some governments who do not want it incorporated into the Treaties, I must say very clearly that the citizens of Europe and the Members of this Parliament have the right to know who those governments are. We have the right to know. We must be told who does not want the Charter in the Treaties. Mr President of the Council, I therefore encourage you to continue the aims of a predecessor of yours in another convention and the French Presidency should have de l'audace, encore de l'audace et toujours de l'audace [boldness, again boldness and ever boldness].
Mr President, Mr President-in-Office of the Council, Mr President of the Commission, ladies and gentlemen, the President of the Commission has just told us that in matters of democracy there is no room for subsidiarity. Well I would like to say that there is no room for subsidiarity in matters of human rights either. Until yesterday, the Union was somewhat deprived in this respect. For, before the value of human rights, which is a European Union value, could be ours, we needed a text, a Charter, to establish its characteristics.
This Charter is primarily a charter for the inhabitants of the European Union, and I believe that it is also a charter for all those who want to join that Union. It is an extremely powerful political message, the importance of which must be emphasised, for when we talk about the Copenhagen criteria, these can sometimes prove a little limited when it comes to the rights of the individual. I believe that a solution has now been found to this problem. This Charter should form part of the acquis communautaire.
We have been told that things are not going well in Europe. Yet how can we answer the question of what we wish to achieve together if we do not have, as the very least, a Charter of this quality? I believe that we are at an important juncture. The fact that 62 people, from different and sometimes conflicting backgrounds, have managed to reach a consensus and draw up a single document in the space of nine months, under the unrelenting gaze of civil society, would in fact seem to be a sign of the political health of our Union, and something that we cannot but welcome.
The mandate given at Cologne was, as has been said, a limited mandate. The Heads of State and Government did not make our task any easier. It was a mandate under which we were unable to create new rights or develop any of the Union's responsibilities, and which some parties sought to interpret as a straightforward licence to transcribe certain articles from the European Convention on Human Rights. I believe that, as faithful servants of this Parliament, we used the mandate, all the mandate but not just the mandate, and I cannot but welcome this. The Charter is now accessible to everyone, it is easy to interpret and it is clear. I also feel, however, that it includes some major advances, and that also means in relation to current texts. We cannot but welcome this text, and take pride in speaking in favour of it today.
Concerning the content, and while I am aware that we will have a chance to return to this matter during our debate in November, I would immediately like to highlight certain points. This is the first international-level document to recognise the indivisibility of rights. We now have proof that this is possible, and this is taking place at European level. I believe, once again, that we can be proud of this. Moreover, for the first time, we have a gender-neutral text. This gives me, as a French speaking woman, great cause for satisfaction, although I am sure that this satisfaction will not solely be felt by French speakers.
As I have just said, this Charter recognises new rights. From this point of view it is a modern text, which acknowledges rights in the fields of biotechnology, data protection, the environment and good administration. Furthermore, I believe that the very structure of our text, as you yourself have stressed, Mr Moscovici, is an original one. The rights of the individual will never again be discussed in the same light, because now the prime right, the founding right, is the right to dignity. Then comes a flowing sequence of other rights of which I am also proud: dignity, liberty, equality, solidarity, citizenship, justice.
Economic and social rights take up their rightful place, but not only in the chapter on solidarity. They are also to be found throughout the text. They appear in the chapter on liberty, and in the chapter on equality, and quite rightly so, because this is a good way of promoting these economic and social rights. Then there is the right to proper administration. I believe, Mr President of the Commission, that you ought to be particularly alive to this right, which is one that we included in the chapter on citizenship. It is not aimed only at the citizen, it is aimed at all people. We have in a way extended and developed the notion of citizenship that was laid down in the Treaties, and which until now had no tangible form. It seems to me that drafting this Charter constitutes a major step forward which we must support and capitalise upon.
A word on the method. As many people have already said, it is one that presupposes that the draft Charter currently on the table will remain intact, or that the Convention will be asked to rework it. It nevertheless seems to me that only the Convention should be able to amend certain points in the Charter, if by any chance this should be deemed essential, before the Charter is proclaimed. Let me remind you that we have not attempted to launch such an original process since the Assizes in Rome. But the difference is that this time around, in my opinion, the method has worked perfectly. It has not prevented the Heads of States and Government from giving their own instructions, and from having their representatives work together, but they have been doing so in a transparent manner, under the watchful eye of all the partners who, beginning with Parliament, have shown the extent to which they are able, in a process of this type, to perform their duties with a will to working towards and bringing about a result that is of value to everyone.
Lastly, a word on incorporating the Charter. Much has already been said about this and, Mr President-in-Office of the Council, you have just described the extent to which the Intergovernmental Conference has been involved in amending Article 7. There would seem to be no alternative but to open up this debate and address the status of the Charter. It would be paradoxical to turn it into an entity unclassified in legal terms, at a time when, on a daily basis, we perceive the need to validate a founding process based on our values. It would be paradoxical if you were, at Nice, to convene a new Intergovernmental Conference with a view to simplifying the Treaties, to possibly developing a constitutive process and to incorporating this Charter into the Treaties at some point in the future, but for us to remain where we are now, with the Treaty, pending the outcome of this hypothetical IGC.
What does this Treaty, as it stands, actually say? Article 6 lays down the principles on which the Union is established. It refers back to our constitutional traditions and to the European Convention on Human Rights. Can we accept, pending the incorporation of the Charter into the Treaty, a Treaty which only refers to the European Convention on Human Rights, when all the European Union institutions agreed to work together to draw up this Charter, which is a fine Charter which no legal expert could afford not to be aware of?
Mr President, what should Biarritz do with the Charter? It should clarify what it means by proclamation. What is a proclamation? Perhaps it is a glass of champagne and a string quartet, perhaps it is the first building block of Europe's constitution, but all this should be clarified. Parliaments are not used to proclaiming things.
Secondly, Biarritz should reconsider the question of the European Union signing up to the existing European Convention.
Thirdly, it should consider future revision and a procedure for revising the clauses of the Charter in future.
Finally, it should request the Commission to launch a widespread campaign to inform the public of this great project.
Mr President, I should like to say one word to the President of the Commission, Mr Prodi. All I can say to your speech is: finally! Like many here, I have waited a long time for this clear statement.
Mr Moscovici, from the outset the European Parliament has called for the Charter of Fundamental Rights to be incorporated in the Treaties, for it to be made legally binding and - when it is infringed - for people to be given recourse to the European Court of Justice. This demand is not a political position of any kind. It results necessarily from the nature of the matter, from the essence of fundamental rights, and it corresponds to the expectations and requirements of the people. Can you even proclaim rights in earnest without enshrining them in law? Can you proclaim rights in earnest, but at the same time refuse to declare them part of your own law? Can you recognise fundamental rights but deny people the instruments and means to defend them?
Each article of this Charter is already enshrined in international conventions, in the constitutions of the Member States, in international law or in EU treaties and protocols. None of them contain anything new. They represent the sum total of a 200-year tradition of fundamental rights in Europe. The only question which needs to be resolved is whether the European Union and its institutions are - like the Member States - going to submit to this European tradition of fundamental rights.
Can it, Mr Moscovici, be true that governments are afraid of making long attested rights into internal European law which is actually in force and can be upheld by the courts? If so, would the European Council and the governments of the Member States not be admitting to the whole world that all these international conventions have for decades been regarded as political confessional literature without any legal weight? Would that not then arouse the suspicion amongst the people that the European Council and the governments of the Member States were trying to omit the section on governmental cooperation from the Charter on Fundamental Rights and protect their own power and their own absolute power from principles of the rule of law, judicial supervision and rules on fundamental rights? That is the suspicion which persists!
Minister Moscovici, surely it is a little comical for the Heads of State and Government to wish to proclaim rights of defence against the State. It is a matter for parliaments to proclaim fundamental rights and to enshrine them in law. But I believe that in this situation the governments and the European Council would be well advised to regard Parliament's vote in favour of legal validity and incorporation into the Treaties as an extremely weighty argument and to accede to this demand.
Mr President, I have to say that it was certainly a moving moment yesterday when the Convention was able to adopt the draft Charter in Brussels. As a member of the Convention, I have to admit that from time to time over the last ten months I had grave doubts as to whether this project would succeed. But the job has been done and I should like at this stage - with your permission - to thank very much the head of our delegation, Mr Méndez de Vigo, for his personal commitment.
The Charter of Fundamental Rights is indeed an important political project for the future of the European Union. It makes the rights of the public in respect of the bodies and institutions of the European Union transparent, and it closes a loophole in the protection of people's fundamental rights. The text now on the table is undoubtedly a delicate political compromise between the different interests of all 15 Member States and between the views of the various political parties and forces in the Union with their different socio-political ideas and moral concepts, and the text of the Charter has both strengths and weaknesses.
In my view, the social fundamental rights are misconceived. We are seeking in vain to establish a right to a fair remuneration, despite the fact that this has been established by all States in the 1961 Social Charter. On environmental and consumer protection there are no individual rights for the public, and it is also regrettable that the right to asylum is not established as an individual right for third country nationals.
On the other hand, I do also recognise the strengths of the Charter. The level of protection of the public's fundamental rights will match that in the European Convention on Human Rights and will even guarantee a greater level of protection. There is the right to strike, there is the right to conscientious objection, and I am particularly glad that the absolute equality between men and women has found its way into the Charter.
I would endorse what previous speakers have said. In my view, the Cologne Decision needs to be rewritten. In Biarritz we need to send out a twofold political signal: firstly, there needs to be a wide-ranging public debate on the Charter in the Union. The people must be included in this debate. Secondly, we need a decision to make the Charter an integral part of the Treaties. But in my view this question should also be decided by the people. For example, I could imagine a referendum being held in all our countries in 2004 alongside the European elections to ask the people whether the Charter should become an integral part of the Treaties.
Mr President, in the referendum on the euro last week the Danes said no to the Europe of integration, no to the Europe of the super-state, and yes to a Europe of diversities, yes to a Europe that respects national democracies.
The Biarritz Council and, three months hence, the Nice Council, which are to discuss the European institutions, must draw a significant conclusion from this. The response to enlargement is not increased supra-nationality, or an increase in powers, seated in Brussels, that are binding on all the Member States of the Union or even just on certain states that have joined together to form a hard core.
The second lesson is one for the people of France, and, without doubt, one for other nations too. My compatriots voted for the single currency in 1992 because they had been told that this could work without a super-state. Well, that is not true. This is now quite evident with the slump in the euro. In 1992, the French came to a decision on the basis of spurious information. They must now, in the light of experience, come to another decision, but this time on the basis of frank and comprehensive criteria.
Mr President, ladies and gentlemen, as President Prodi will remember, the Italian Radicals voted against his appointment last year. I do not know whether we would have done so, Mr Prodi, had you given then the speech which you have delivered today before the European Parliament. You have highlighted - and I applaud you for this - all the shortcomings of the process of European integration which have hitherto come to light and the implications for Nice if the method and spirit which, sadly, have pervaded recent Intergovernmental Conferences continue to prevail. Mr Barón Crespo was right to remind us that you were one of the signatories of the Treaty of Amsterdam, which established the position of Mr CFSP, and I would add to this that your government was one of the staunchest advocates of creating the new position held by Mr Solana which, despite his personal qualities, is highly irregular in legal terms.
This is why your condemnation today of the intergovernmental method, which Parliament has never ceased to view as one of the principle causes of Europe' s impotence at both internal and international level, is even more welcome. If we continue with this method, President Moscovici, enlargement will not come about and, in Nice, you will at best be able to start all over again - you could even try holding another Intergovernmental Conference.
President Prodi, as other speakers have already said, the Commission needs to firmly reassert its role as the driving force behind European integration, and today, you have set down the broad guidelines for this. Continue in this vein, speak out loud and clear at Biarritz and at Nice, draw on the wise, sensible positions adopted by the European Parliament on this matter, and this House will certainly not fail to lend you its full support.
Mr President, Mr President-in-Office of the Council, Mr President of the Commission, the questions which Mr Napolitano asked the Council and Commission on behalf of the Committee on Constitutional Affairs bear witness to a view of the Charter, which, unfortunately, our group is unable to share.
It is quite unnecessary for this Charter to be established when it comes to stepping up the protection of fundamental rights in Europe. This is also the view of experts in the field of European constitutional law. If the Charter were to form part of the Treaties, this would be at the expense of the authority of the Council of Europe and of the European Convention for the Protection of Human Rights and Fundamental Freedoms. In the long term, this is almost bound to lead to a competitive battle and conflict of interests between the European Union and the Council of Europe. A legally binding Charter is not only unnecessary, it even threatens to harm the enforcement of the fundamental rights. In order to ensure that these fundamental rights in Europe are protected effectively, all that needs to happen, now and in future, is for the European Union to join the European Convention for the Protection of Human Rights and Fundamental Freedoms. In this way, we will ensure that the EU institutions are actually monitored externally at the same time.
We would therefore be in favour of the Member States discussing the European Union' s accession to the European Convention for the Protection of Human Rights and Fundamental Freedoms as one of the subjects within the framework of the IGC. Negotiations regarding the Charter could, as far as we are concerned, be scrapped. We are all the more convinced of this when we take a closer look at the text of the Charter, which stipulates that the Charter is only suited to function within one European state. As a Group for a Europe of Democracies and Diversities, we hope, however, that such a federal state will never see the light of day.
Mr President, personally I am pleased that following the lifting of the sanctions within the Union normal relations have been resumed, apart perhaps from a few minor exceptions which are not worth bothering with. I can therefore attend to the subject of the Charter of Fundamental Rights with a glad heart. People's opinions may well differ on the text which has been drafted. They might judge it to be satisfactory or less satisfactory; they might also consider it - compared with the huge effort involved - to be rather wanting. But they can make one objective statement: the actual aim will not be achieved for as long as this Charter is not accorded legally binding status. Until then it will in fact do nothing more than pay lip service to these ideals.
Whether, incidentally, another Convention would be a suitable way of addressing the considerably more complex issue of a European constitution remains to be seen. The involvement of the national parliaments is obviously to be welcomed. Personally, however, I think it is doubtful whether a reasonable result can be achieved on this difficult issue working from such a broad basis.
As far as Biarritz is concerned, I should like to point out that it is not far from there to Nice, but neither - more importantly - is it very long now. The question of whether the Member States will be able to agree on a new treaty in Nice is still completely open. The attitude of the French Presidency - that they would rather have no treaty at all than a bad one - is sensible in my opinion. However, people's views on what makes a good or bad treaty are still miles apart. In addition, the French Presidency is not escaping criticism from leading European diplomats because of the way in which it is conducting the negotiations. But it is precisely the conduct of this French Presidency which will determine whether especially the smaller Member States take the impression with them from the negotiations on the Intergovernmental Conference that less value is attached to their reservations and positions than to those of the large Member States.
Mr President, the Charter has been a successful venture for all concerned and primarily, I believe, for Parliament. I see three benefits in it. The first has been the method selected, that of the Convention, which took the form of a judicious blend involving the competent representatives at national and European level, even if there was an extra guest at the table, as Commissioner Vitorino underlined. The three musketeers were in fact four, but they have indeed enabled a method to be set in place that we should turn to in the future to move matters forward within the European Union.
The second benefit has been the work carried on by the committee. Tribute should be paid to Mr Méndez de Vigo for the work that he has done. In particular, we have seen the significant weight that the EP Delegation has in any case been able to carry with regard to the amendments approved.
The third benefit has been that of the good work done by Parliament, something that any parliament would welcome. The quality of those who have spoken before me makes it unnecessary to linger on this point, but it is true that there is a real added value. The scope of the Charter respects the principle of subsidiarity and it was no easy task to draw up a text that was balanced in legal terms, but still attractive and accessible to the citizens.
The counterpart of this threefold benefit is a threefold responsibility. The first responsibility concerns our comments. I believe that we must look beyond the frustrations inherent in any consensus in order to praise this Charter, rather than dwelling on what we would have liked to have seen and still envisage.
The second responsibility is that of adopting the Charter. I would like to think that Parliament could, in November, adopt the Charter of Fundamental Rights with all due formality, because it is traditional for parliaments to act as the custodians of public freedoms, and the European Parliament must seize the opportunity to demonstrate this.
Lastly, the third responsibility is to follow up on this Charter, and we must show tenacity in this regard. We have voted, by a very large majority, for a resolution that calls for this Charter to be incorporated into the Treaties. I am aware that we already have a lot on our plate at Nice, and I am not convinced that it would be wise to ask for actual incorporation as early as Nice. What we can at least call for at Nice is a very precise timetable for the eventual incorporation of this Charter, even if, as legal experts have confirmed, it will have legal effect as soon as it is adopted by this House and by the Heads of Government, as there is nothing to stop the Court of Justice referring to it.
The end result is therefore a text that will be of great value within Europe, as many people have stressed. It is an asset for the people of Europe. I personally take pleasure in imagining that it could one day act as the preamble to a Constitution yet to be written. Lastly, with regard to the world outside Europe, I believe that human rights are the true message to come out of Europe. We now have a European handbook to send to our partners in their concentric circles - first to those who wish to join us and then to those with whom negotiations are being held.
I would like to thank President Prodi for his powerful speech. It reflected a great vision shared by many of us. I also support what he said regarding the innovative value of the Charter of Fundamental Rights, which enshrines the indivisibility of fundamental rights, overcoming the traditional distinctions between civil rights, economic and social rights and rights in new areas, and affirms the equality of men and women in all fields of human activity.
However, today, the Charter is essentially a symbol, the symbol of the passage from the Europe of the single market to the political Europe, from the Europe of States to the Europe of the citizens. Made up of different peoples and nations which wish to retain their different traditions, languages and religions, the European Union' s identity is based not on belonging to the same ethnic group, the same land or the same race, but on shared principles and shared fundamental human rights. This is the model of European civilisation which, after centuries of bloody conflict, has guaranteed us lasting peace between our peoples, and it is this peace and this social model which is our gift to the candidate countries, whom we do not ask to share our traditions or beliefs but to accept the same rules as we do in order to safeguard the freedom and dignity of every human being.
The unprecedented method - as it has rightly been described - followed in drawing up the Charter produced rapid results, thanks to the participation of the representatives of the peoples and their governments, the involvement and achievement of consensus among all the elements of civil society which wished to express their opinions, the transparency and collegial nature of the proceedings, the willingness to listen to different positions and the acceptance of sound compromises. The debilitating semi-secret or confidential negotiations which characterise the intergovernmental method do not produce the same results.
Now, this symbolic document is a milestone in the process of constitutionalising the European Union - for, in my opinion, the Union' s Constitution will not come into being in a single document all in one go, but will be the result of the gradual consolidation of the common institutions and the definition of shared fundamental rules - and it must become practically enforceable law.
Thanks to the Treaties, the Union has become an area of freedom, security and justice. This cannot continue to exist without an obligation to respect clearly proclaimed fundamental rights. It is the responsibility of the States, who are guardians of the Treaties, to establish this constraint by conferring legal status upon the Charter in the most appropriate way.
The Charter is the soul of the Union and it cannot remain suspended in limbo indefinitely: it must be incorporated into current legislation. The governments must take human rights seriously and enforce them firmly and effectively to the tangible benefit of the European citizens. Only then will the citizens begin to look upon Europe as their common home.
Mr President, the meeting in Biarritz is the half-time point in the struggle for a new Treaty. Unfortunately, the match has so far been goalless and not very exciting. The people of Europe are waiting impatiently for results.
The candidate countries are waiting for positive signals showing that the way to membership of the Union is, despite everything, becoming shorter. In the Member States, we are all waiting for the Council of Ministers to show the political courage and will really to reform current cooperation. It is difficult at present to see whether that will is to be found. The negotiations concerning the new Treaty take place too often behind closed doors.
The French Presidency therefore has a big responsibility for ensuring that genuine and tangible results are achieved in Nice, and the new Treaty must really create a European Union for new Member States. The institutional issues need to be solved and a clear mandate provided for continued work on a European constitution which is citizen-friendly and comprehensible. The Charter must be incorporated into this constitution, and I hope that a signal to this effect will be given in Biarritz.
For us Liberals, it is an obvious fact, and one that needs to be crystal-clear, that the present intergovernmental conference must be the last before new Member States are admitted. Unsolved issues about the future of the European project may not be used as justification for further postponing our historic task to unite Europe. The EU will never be ready, but the candidate countries must participate actively in future discussions. The Convention method is perhaps more suitable than these intergovernmental conferences we have had in the past.
Expectations prior to the meeting in Biarritz are running high. We all long for signs of progress. It is time to score a few goals in order to maintain hope and to sustain interest in the match as a whole.
Mr President, I believe that body language can sometimes speak louder than words, but I do hope that Mr Moscovici' s distracted and condescending demeanour during this debate is not representative of the attitude of the Council of which he is the President-in-Office.
I am sure that this is not the case, and I hope that those countries which have welcomed President Prodi' s speech with relief and enthusiasm will be able to take steps in the run up to Nice to ensure that it is a genuine success.
I would just like to focus briefly on the appraisal of the Convention method. It is quite true that it is an improvement on an Intergovernmental Conference, but - take note, ladies and gentlemen - even the Convention was forced to achieve consensus on every single word and, in the end, particularly during the concluding phase, it turned into a sort of Intergovernmental Conference II: our Praesidium had to negotiate with the Member States instead of, or as well as, Members of Parliament.
I therefore feel that, once again, the obligation to achieve unanimity on every single part of the Charter as well as on the final result will prove extremely hampering when we come to evaluate the content of the Charter itself.
Mr President, Mr Prodi has referred to the referendum in Denmark, the outcome of which I believe reflects a malaise that extends far beyond that country. Many European citizens are questioning the point reached by the Union, its objectives and even the logic of integration. We say that there is a crisis of confidence with regard to the institutions, and I feel that this crisis is due in particular to the disparity between the expectations of society and the ability to live up to them. While growth continues apace, inequalities have become increasingly intolerable. The call for equitable distribution has become even louder. There are also great expectations as concerns cooperation, transparency and public debate. We must learn to listen more closely.
Despite the method adopted, which I welcome, the Charter of Fundamental Rights, which should be the social foundation stone of the European Union would not seem to match up either to the expectations or to the objectives set. Despite the constructive changes made in the final draft produced by the Convention, there is still great disparity between the contributions made by citizens' associations, their hopes and the results actually achieved. I would even go so far as to say that this Charter contains many ambiguities. There is still time to enhance it and, in doing so, to be far more receptive to the proposals made by many associations, trade unions and the progressive movement. The same applies to the priorities of employment, social integration and lifelong learning - highly important objectives that have been set, but whose realisation has foundered on the cold logic of the stability pact, on the dogma of liberalisation.
Following on from what my fellow Member, Mr Wurtz, has said, I would like to stress the extent to which the vital reform of the institutions should address the issue of making the Union more democratic. There has been one gaping omission in all the remarks made on the subject of how it would be possible to create institutions enabling citizen participation. This is the prerequisite for a Europe of the peoples that is built to last.
Mr President, I have only one thing to say in response to the President of the Commission' s speech: bravo! We know that things are not going well and it is better to admit it openly. The negotiating side of things has hitherto proved disappointing and yielded negative results: to our knowledge, on not one point in the total 75 cases of unanimous voting has total agreement been reached, and in Italy, for the first time, a recent survey has shown that, in one of the largest regions, the North East, Europe is falling out of favour.
The truth is that Europe resembles an aeroplane taking off: either it accelerates and keeps rising upwards or it falls to the ground. And so, President, you who bear the greater responsibility, forge ahead right to the very end. You are committed, as are we, to absolute coherence, but there are two things which have to be done: firstly, you must make it clear immediately that, if Nice is a failure, there will be an internal crisis which may well involve resignations from the Commission, if necessary, and secondly, you must make it just as clear that enlargement is impossible without prior thorough reform.
Europe is in danger of being defeated by compromises, not crises. When such crises are triggered by opposing views they are healthy.
Mr President, like all top class cyclists, President Prodi knows the right moment to break away from the pack. This is what he has done this morning in this speech which has given us all fresh hope.
I would like to focus on two facts which produce opposing reactions: satisfaction at the Convention and bitterness at the outcome of the referendum in Denmark. These are two different results which, however, I feel are closely related and herald new times. Almost 90% of the population took part in the Danish referendum, a level which bears unequivocal witness to the citizens' interest in contributing to European decision-making. On the other hand, the result, which we fully respect, may be an indication that the citizens do not yet feel in tune with the European ideal.
The problem may well be a general one. It must be admitted that, after 55 years of Community life, there may well be a lack of feeling of belonging to anything other than a merely geographical Europe. The internal borders of today and the single currency of tomorrow are certainly useful, necessary symbols which will affect citizens' everyday lives in a practical way and contribute to reinforcing the European ideal, but they will not fulfil the citizens' call for greater heed to be paid to their views and for greater representation of their interests and, above all, of their hopes for the future.
As we know, the objectives set at the current Intergovernmental Conference do not meet this demand fully, although the reform of the weighting of votes and the extension of qualified majority voting are steps in this direction. For a long time now, we have been talking about a post-Nice period during which institutions and operating procedures need to be reformed more effectively, also and especially with a view to enlargement.
I and many others feel that the experiment of the Convention should be repeated, and that the formula adopted should be refined as we go along, so that the hope recently expressed by President Chirac that the reform processes will increasingly serve the purpose of bringing our institutions closer to the citizens will be fulfilled.
The Convention was a Europe-wide success in terms of the formula adopted, the significant results achieved within the time allowed and the sense of accountability shown by all the participants. Let us endeavour to promote this model to ensure a future in which our hopes for Europe are realised.
Mr President, I too am proud of the text of the Charter which is being submitted to the Biarritz Council. It is the first time that the indivisibility of fundamental rights has actually found expression; something for which a case has been made in the international arena, since the human rights conference in Vienna in 1993. I have argued strongly in favour of including social, economic and cultural rights alongside the traditional fundamental rights. This came to fruition. I do have two minor criticisms I would like to make.
The Presidency has failed to carry out the wishes of the vast majority of the Convention, who wanted an unambiguous reference to the revised social Charter of the Council of Europe to be included. I think this is unwise, but I assume that the European Court will make up for this in its interpretation of social rights. Last-minute changes have been made to the text of the article on collective action and the right to strike. I will not go into detail. Commissioner Vitorino knows exactly what I am referring to. I expect that he will include corrections and clarifications in the memorandum.
As an ex-trade union negotiator, I am used to defending the outcome of negotiations. Do not, therefore, expect me to come up with a whole list of points which are lacking or which have not been formulated as well as they could have been. I believe that we have a sound Charter before us. Its aim is to marry the entire breadth of European policy with the standards and principles of the constitutional state and of the social welfare state. This was the Cologne mandate and this is also what the Charter can do, whether it becomes binding or not.
Naturally, the Charter must be incorporated into the Treaty and it should form the basis of a European constitution in future. But some Member States need slightly more time to get used to the idea. Those at the back of the queue threaten to dictate the pace, but this is no reason to relegate the Charter to the bin if it cannot be made binding right away. On the contrary, I believe we need to throw our entire weight behind the next step. So, I would suggest to Mr Moscovici not to ease off. The Charter should become a live instrument, both legally and politically.
On a legal plane, I can think of forms of enforcement other than direct enforcement by the European Court on an individual basis. For example, in the Council of Europe and the ILO, there is a wealth of experience in terms of reporting procedures, expert committees and the collective right of complaint of trade unions and NGOs, and it is through these means that the Charter can be monitored from a legal perspective.
Just as important is the fact that the Charter can establish itself as a political project as a means of involving people in Europe. The discussion which Mr Verheugen sparked with his statement on a referendum was a painful demonstration of how bad communication is between Brussels and the citizens. Similarly, the Danish referendum can be taken as a motion of no-confidence.
I would like to promote the Charter as a Charter for setting a wide social debate in motion about what kind of a Europe we want. Mrs Pintassilgo and her Committee of Wise Men suggested this back in 1996. NGOs and trade unions are ready for this, as has become evident from the enormous commitment they have shown to the process so far. Let us hold on to this commitment and build on it.
Last week, the Benelux governments proposed in an IGC memorandum that next year, under the Belgian Presidency, a plan for giving direction to Europe' s will have to be laid down which addresses these points, such as the anchoring of the Charter, but also the discussion on reforming institutions and authorities, which Mr Prodi was referring to.
I think it is a realistic timetable to propose a project for the future of Europe under that Presidency, and the Charter will have a role to play in this.
Mr President, Mr President of the Commission, Mr President-in-Office of the Council, ladies and gentlemen, this is an important passage in the history of Europe, in the history of the world as well as of the Union. The drawing-up and approval of the Charter of Fundamental Rights, together with an Intergovernmental Conference which may lead to decisive changes and enlargement are historic events which may leave their mark on the start of this new century. There is, however, the possibility that the full potential of this decisive episode will not be realised if the Charter is not made legally effective, if the Intergovernmental Conference does not carry out the reforms and if, as a consequence, enlargement becomes liable to hold back political integration.
The dilemma in the hearts of a great many citizens who want a political Europe, not just a great trading entity, is this: if the Intergovernmental Conference fails to produce the desired reforms, should we still proceed with enlargement? Indeed, if we were to continue along the road to enlargement whatever happens, as is to be desired, closer cooperation would be our only hope. Therefore, this last prospect should certainly not be restricted by pre-set limits but rather, while remaining within the bounds of an accepted legal and institutional framework, enable the Member States who are ready to do so to set off along the path of deeper political integration, leaving the way open for the others to join them when they consider the time is right.
We must allow everyone to follow his own political project in the Union, in a harmony of differences which, after all, has already proved to be a winning solution in the history of the European Union.
Mr President, like many in the House I very much welcomed what Mr Prodi said to us this morning, both about the architecture of the Union and its institutions and about the Charter of Rights. I am one of those who believe that adopting the Charter, even in a declaratory mode, will be a welcome step forward because it will certainly lead in due course to a charter that is fully legally binding.
I should like to draw the attention of the House and the Commission to the question which will arise this Friday when we are discussing the rights of the lettori, the foreign language lecturers in Italian universities. Here we have a situation where rights possessed by citizens of the Union have been denied for twelve years and more. It is no good agreeing a Charter of Rights at the highest level if individual citizens who are wronged by a state have no effective remedy. We insist, therefore, that as well as the commitment to the Charter we have heard from the Commission today, it also commits itself to protecting the rights of individual citizens.
Mr President, the proposed Charter of Fundamental Rights does not mean that citizens' rights are to be reinforced. It adds nothing over and above what is at present implied in the EU' s, the Member States' and the Council of Europe' s policy in this area. This is also clear from Article 50 of the Treaty.
Seen from a Left perspective, there is a lot missing from the text of the Charter. The Charter can therefore only be seen as an attempt to transfer responsibility for citizens' rights from the institutions in which they at present reside to the European Union. It is a development which we reject. It is aimed only at driving the EU towards a federal constitution.
We believe there are better alternatives, namely for the EU to sign and, in that way, be subject to the Council of Europe' s convention in this area. This would also reinforce pan-European cooperation in this sphere instead of weakening it, as there is a danger of the EU Charter doing.
Mr President, the result of the Danish referendum ought to be understood free from false interpretations. The Danish 'no' vote is not isolationist or nationalistic in character. It is not a sign that a majority of Danes are saying 'no' to European cooperation or that the Danes are not carefully informed about the ins and outs and development plans of the European Union. A majority of Danes have said 'no' , as they did in 1992 and 1993, to more European integration, 'no' to surrendering more sovereignty and 'no' to the tools which serve these purposes, that is to say the euro, majority decision-making and a European constitution. Allow me to stress that the 'no' votes were delivered by voters right across the political spectrum. Even half of the ruling Social Democratic Party' s voters said 'no' . It should not be imagined that the European project, of which we have heard the President of the Commission, Mr Prodi give such a clear description, could have convinced the Danes and persuaded them to vote 'yes' . The Danish Government and the parties in favour of the euro have done everything in their power to explain away the integration and surrender of sovereignty that are under way. In order to pacify a people who have been independent for a thousand years, it was declared that 'the Union is as dead as a doornail' . If the Danish Government had spoken as clearly as Mr Prodi and Mr Poettering did in this Chamber today, there would have been many more people who voted 'no' . Allow me, therefore, to say to you all: those who want more in the way of union must go further down that road alone. Denmark, and all free Europeans who are allowed to hold referenda, will say no thank you.
Mr President, I am sure that the informal Summit of Biarritz will not yield any breakthroughs at this stage. We are counting on Nice to fulfil this requirement. However, what the summit can do is to prepare the groundwork for Nice, and this is why this debate is certainly useful to get across our parliamentary message.
With regard to Biarritz, I desperately hope that the Amsterdam leftovers can be resolved very quickly. Concerning the number of Commissioners, we believe that one Commissioner for each Member State is enough, and Parliament needs no more than 700 MEPs. Furthermore, and this brings me to the most important point, all EU legislation must be subject to qualified majority decision-making combined with - and this is a compelling point - Parliament' s right of codecision, because I have heard rumours here and there that these two do not automatically coincide.
What I would also call for, however, is to look beyond immediate concerns in Biarritz. We know all too well that the present Treaties are inadequate and that the Union will need a better and different structure in future, a more constitutional structure which clearly distinguishes the powers of the Member States and those of the Union. In this respect, President Prodi set the right tone in my opinion.
I would like to make a brief comment on the Charter. I had the honour of being involved in the preparatory work for the Charter. I would first of all like to thank Mr Roman Herzog and Mr Inigo Méndez de Vigo for their sterling work and for the way compromises were struck time and again. I would also like to commend the role of Commissioner Vitorino. The outcome was sound. The Charter provides for the dignity of the citizens, the ban on capital punishment, the citizens' liberties, education, labour and enterprise in all Member States, the very exhaustive anti-discrimination article, which is even more exhaustive than the one in the Treaty of Amsterdam, and the equal treatment of men and women; not only in traditional areas of work, remuneration and social security, but also in all areas of the Union. All this represents a step forward.
I hope with all my heart, and I must say this quite emphatically, that an opportunity will arise when this document can be incorporated into the Treaties at some point in the future.
Mr President, I would like to end by making a final remark on Professor Prodi' s cry from the heart. I have to say that his warning, a well-meaning one at that, to stop confirming and developing intergovernmental trends, has really struck a chord with me. These only exacerbate the EU' s anti-democratic disposition. Mr Prodi has put an emphatic stop to this kind of action, which has hopefully resonated with Mr Moscovici, and I truly hope that this trend can be broken and reversed at the Councils in Nice and Biarritz.
Mr President, I want to begin by expressing my hope that the heads of government in Nice will turn the Charter of Fundamental Rights, that is to say the package as a whole, into one which offers direct protection to citizens as individuals. Our declaration of rights is the first of this millennium. It is the most modern in the world, and it has been drawn up in the world' s largest continuous legal area. It offers an important message to our citizens and to surrounding countries about the constitutional principles upon which our countries are founded.
For the first time, citizens' representatives have actively participated in shaping the details of the European Union' s development. A democratic and effective model has replaced an old-fashioned, sluggish and one-sided model. Our European identity and community of values will be strengthened. However, the Charter will also have liberalising effects on the European economy. Individuals will have more opportunities to start up businesses and to stand on their own two feet. Increased support will be given to private ownership and to ownership under intellectual property law. This individual protection is an important basis for enlargement of the Union - the EU' s priority for the next few years. Citizens of the candidate countries will also be able to share in the EU' s freedoms and rights. European citizenship is taking shape here and now. In particular, it will give citizens of small countries the benefits enjoyed by the citizens of a large country.
Mr President, Mr President-in-Office of the Council, Mr President of the Commission, ladies and gentlemen, rarely can a Presidency of the European Union have been so burdened with challenges and chock-full of events.
These challenges are, in essence, the Intergovernmental Conference and the preparation for enlargement, which are of course interconnected. The events are the problems currently being experienced by the euro, the surge in oil prices and, on a different level, the hopes for a transition towards democracy in Yugoslavia.
In other words, the French Presidency's task is no easy one.
We, as elected representatives, are at least as responsible for encouraging it to make progress in the face of adversity as we are for relaying the messages that we receive from public opinion in each of our countries.
These are, first and foremost, messages of concern at the economic and social problems that we are experiencing, in spite of a period of sustained growth stemming from years of efforts by all our fellow citizens. During this French Presidency of the Union, we expect a firm unified response from the 15 Member States to these issues, which are of prime concern to our fellow citizens, one that will enable a rapid reversal of these trends. Should this fail to materialise, we should not be surprised if public opinion proves sceptical about Europe, or even rejects it.
Then there are messages of encouragement concerning the IGC negotiations in preparation for the enlargement of the Union. These are, as we know, very tricky negotiations and raise fears of a setback or a watered-down agreement in Nice which, as you have already acknowledged, Mr Moscovici, would be even more serious.
The European Parliament, and the peoples of Europe it represents, expect the extraordinary European Council Meeting in Biarritz to mark a leap forward, a political wake-up call for the Heads of State and Government. The policy of one step at a time no longer suits the scale of the challenges that confront us, but your determination on both counts is evident in your statements. Let us restore a human dimension to Europe. Incorporating the Charter of Fundamental Rights into the Treaties would be a major step in this direction. Let us, as a Europe of 15 Member States, organise ourselves in order to be able to welcome those countries who are knocking at the door into the fold under respectable conditions. Let us at last find the clarity of vision to define the borders of Europe.
I started by mentioning the events in Yugoslavia. If only we could draw from the courage and perseverance in adversity shown by our friends in Serbia, Europe would be able to make better headway and be more readily understood and supported by its citizens.
Mr President, Mr President of the Commission, Mr President-in-Office, ladies and gentlemen, in experiencing the adoption of the Charter of Fundamental Rights in the European Parliament we are seeing history in the making. The completion of this work is an important milestone in the history of the European Union, particularly for the people who live there. The work of the Convention under the leadership of the former German President, Roman Herzog, is to be welcomed. At this stage I should also like to thank Dr Ingo Friedrich who played a leading role in our group's contribution to the work of the Convention.
But I should like once again to ask a very clear question here: do we want to create a charter of all immutable and inalienable human rights? Or do we want a wish list containing everything that would be nice? Are free education and free access to a job centre fundamental rights on the same footing as the right to life or human dignity? In Germany an extensive list of fundamental rights already existed in the Weimar constitution which, however, because it was so extensive, degenerated into a simple set of targets which could not be legally enforced. That must not happen here. We want to ensure that the fundamental rights of the European public are genuinely protected.
With an eye to recent events, the issue of petrol prices also seems to me to be particularly noteworthy. The current situation, which is intolerable, particularly for many independent haulage firms and for agriculture, does in any case need to be improved. It is not enough for the finance ministers to swear in Versailles that they will not lower taxes, only for the countries where the protests are loudest to give in afterwards.
The Intergovernmental Conference - to address a third subject - on the reform of the European institutions is also of decisive significance for us in Parliament. Majority voting can only be extended in the Council if at the same time the European Parliament's powers of codecision are widened. Any other procedure would mean a huge democratic deficit. Responsibilities must be clearly delimited. Provision for social, cultural and charitable causes must be included in Article 87 so that the future of these important institutions can also be permanently safeguarded.
Mr President, Mr Prodi, as has often been said in this House, the Charter of Fundamental Rights is the end result of genuine democratic cooperation. Representatives from both our own parliament and national parliaments and governments worked on it. This cooperation produced an excellent result, in spite of some misgivings. We might ask whether this model of successful cooperation should be continued in the future?
Many of our citizens feel the European Union is distant and bureaucratic. Their distrust of the Union must be taken seriously. We have to pay particular attention to relations between the people and the Union' s institutions. For that reason, I am very glad that the Charter on Fundamental Rights emphasises the principle of transparency, although it could still be put in stronger terms.
Despite the demands made here today in this House, it would appear that the Charter is not going to be made legally binding, but is merely to be a political declaration. I use the word 'merely' , although I believe that, despite its declaratory nature, the EC Court will have to apply the Articles of the Charter in their judicial practices as self-binding principles, with which the interpretation of the court must naturally be in harmony. In this way they will gradually become de facto legally binding legal norms.
The Charter is an indication that the Union bears a responsibility for and cares about human rights. For the implementation of human rights to be monitored in practice also, however, the Union must have clear rules regarding possible sanction mechanisms to be used against Member States. At present, the Council is talking about incorporating such mechanisms in Article 7. An agreement on procedures in itself is a good thing, but we must make sure that the system cannot be used as a political weapon. According to ancient Finnish wisdom, you should examine a person first before hitting him. At present I feel there is a danger that if the proposal by the Belgian Government on these sanction mechanisms were to be implemented, we would be hitting first and examining only afterwards. I hope that the sanction mechanisms will be discussed further before the summits at Biarritz and Nice.
Mr President, Mr President of the Commission, Mr President-in-Office, ladies and gentlemen, I should like to thank the European Parliament delegation in the Convention and the President of the Convention, Mr Roman Herzog, for their committed work. The drafting of a European Charter of Fundamental Rights is an important and necessary step towards a Europe which is close to the people.
Some people think that it is possible to create an internal market in Europe without agreeing on fundamental values and principles. The majority of the European Parliament has never supported this view. For example, with the directive on patenting biotechnological inventions - which was, of course, supposed to be primarily an internal market directive - we did not allow this directive to be adopted without fundamental ethical principles being enshrined in it, and without particular techniques which offend against human dignity being prohibited from patenting. Where modern genetic engineering is concerned, in particular, this was an important step towards establishing common values in Europe.
The Charter is a further - certainly much more important - step. Many parts of the draft which we have before us are excellent. But the draft is worth improving precisely in respect of the protection of human dignity and the protection against its abuse by modern technologies. The wording is imprecise in some places, and I am particularly concerned that Article 3 of the draft Charter only prohibits the reproductive cloning of human beings. This can be interpreted as a step backwards compared with previous European legislation.
In the directive on patenting biotechnological inventions, the cloning of human beings is prohibited as a whole, Commissioner Prodi, because it offends common decency and law and order - so it is not only the patent that is prohibited; the technique is too. Commissioner Busquin very kindly assured me of this once again in a letter this week, and that is why it is dangerous for us now to be weaker in the Charter than in existing European Union legislation. This is not our delegation's fault; it is not Roman Herzog's fault: it is the fault of the governments of the Member States. That is why pressure needs to be exerted on them once again to introduce an improvement at this point in the text.
Mr President, ladies and gentlemen, with the approval of the courts in Luxembourg and Strasbourg, the Convention has put together a draft Charter of Fundamental Rights which is remarkably balanced, and has delivered it into the hands of the Council. Where does the added value of this Charter lie? Firstly, it lies in the fact that a basic set of fundamental rights has been distilled from more than 30 legal sources which are currently in force.
Secondly, it lies in its transparency for the public, who now know what rights they have in respect of those who create and apply European law, and in its transparency for those who do precisely that, draft or apply European law. They too now have a clear idea of the rights which they have to respect.
Thirdly, the Convention has not confined itself to restating old rights - even the Council of Europe has recognised this - but has identified new dangers in connection with old rights and included them in the text: in the areas of crime, biotechnology, data protection and administration.
The Charter therefore guarantees a greater level of protection than the European Convention on Human Rights - this needs to be said to all those who are asserting the opposite here in the plenary - and it formulates political and social rights in a balanced way.
It is the first declaration of human rights of the new millennium and the most modern charter of human rights available anywhere in the world. It makes it clear to people that the European Union has always been a Community of values. Even so, the EU will have to do a great deal to keep it that way. Mr President-in-Office, I would ask you in all seriousness just to consider the following: if you now wish simply to go back to the Cologne Decision and reflect at your leisure on whether this should be incorporated into the Treaties, what encouragement will those who disregard human rights draw from the fact that we are hesitating to do this? What Mr Baron Crespo said is right: why waste time? All this is about, after all, is making law which is already in force more visible.
Mr President, we have just had a debate that was both interesting and productive. I too would like to welcome Mr Prodi' s forceful and meaningful intervention. I have of course noted - and this is cause for great satisfaction - that the European Parliament is almost unanimously content with the Charter. This is not surprising because it has itself contributed to it, and because it is consonant with some of its values. That lends great weight to this text, and to the European Council as concerns furthering the Charter. I have noted your appeals and invitations to press ahead, to take advantage of the momentum generated and carry it to Nice and beyond. It is in this light that I will attempt to briefly reply to your interventions.
Mr Prodi has spoken in favour of preserving the Community model, which met with great approval throughout this Chamber, and I would like, in my turn, to welcome this speech which will doubtless continue to be viewed as a major one. I agree with him on the need to maintain the institutional balance and enhance the role, in political terms, of both the Commission and the Council. I agree with him that the Commission must continue to play a pivotal role as guardian of the common interests of the Community. I agree with him on the need to guard against a return to intergovernmental methods, which some find appealing. However, without wanting to enter into a dialogue with him on a matter that will warrant further debate, I would also like to share with him some of the Council' s reactions.
We must bear in mind the Community as a whole. The originality of the institutional system resides precisely in the sharing of responsibilities, relying on procedures that are sometimes subtle, but which are, I feel, tried and tested ones. Would it not be worth defining the responsibilities at each level in the decision-making process more clearly, rather than seeking to proceed with a legal allocation of powers on the basis of a traditional federal model? Would we not then be closer to the model than the founding fathers intended?
A second observation. There are certain areas in which the sovereignty of the Member States could not be called into question without this conflicting with the spirit of European integration. On this issue I would like to indicate, if not my disagreement, then at least some slight differences in opinion on two points. The first concerns the common foreign and security policy, and the suggestion to integrate the High Representative for CFSP into the Commission. You will be aware that this was a deliberate decision taken in Amsterdam to clearly distinguish the two roles, with the High Representative, as opposed to the Commission, not speaking from a completely independent viewpoint, but under a remit to coordinate the common foreign and security policies that lie within the competence of the Member States, and there we should leave perhaps ample scope for an intergovernmental approach. CFSP, for reasons as much to do with history as with the nature of this area, will doubtless be the subject of coordination between Member States for some time to come. Perhaps one day we will have to abolish this function, but that day has not yet come. It is time, instead, to intensify this function.
The second slight difference concerns the euro. The recent fluctuations in this currency have revealed the need for a more political style of governance, of management. For all that, we should not, I feel, steer clear of strong intergovernmental cooperation, cooperation in respect of economic policies, when seeking solutions. As I see it, reasoning in terms of governance, there is a need for both the Council and the Commission to have a firm hand on the tiller and, in this case too, to ensure that the Community as a whole is catered for. That is why I believe it is very important for the Chairman of the Eurogroup - which we chose to set up - to continue to play a full role in this area.
There are many of us who want a federation of nation states, which means that each state must find the position that best suits it. A variety of opinions only serves to improve the quality of the debate, and I believe that we have just heard a very important speech. I was pleased to hear, Mr Napolitano, that we agree on the fact that we must not go too quickly, or risk jeopardising the Charter. You suggest that the Charter could provide the springboard for a future constitution, and why not. But we must reach agreement on what to put in this constitution.
I am anxious to reassure Mr Poettering of my ability to chew gum while still listening carefully to what he has to say. He was quite right to emphasise the distance we have travelled since the fall of the wall and the reunification of Germany ten years ago. I hope now that democracy has gained a foothold in Serbia. He wanted the Presidency to outline the way forward at Nice. The presidency is, of course, aware that things will not come to a halt at Nice, that we must look to the future and handing over the baton. Once again, let us not take future debates as a pretext for not reaching - and this is not your suggestion - decisions that should be taken today within the IGC. It is clearly the aim of the Biarritz Council to contribute to these decisions, to prepare them.
Mr Barón Crespo emphasised that the Charter was a fine document and one to be proud of. Why then does he want to put it under glass? I believe that we must not forget, quite simply, that some Member States - it is not my job to name them - have already had to overcome considerable resistance and reluctance in getting this text accepted, which is why I am being, if not prudent, then at least patient, as I believe is necessary. As concerns the IGC, I do not fully share his point of view. I do not feel that we have reached a standstill, but rather that signs of a renewal are apparent. I moreover hope that these signs will be even more pronounced at Biarritz. As for the future, perhaps the method will indeed have to be reviewed, to comprise, perhaps, a convention rather than an IGC, even if it should perhaps not become a system.
Mr Lannoye welcomed the view that I expressed with regard to a European constitution. I do not know whether, as one of the speakers said, I am representative of my institution, and must say that this is my own personal opinion. To my mind, the majority of Member States do not wish to start work on a constitution for the time being. On the contrary, Evian showed that there was considerable resistance to doing so.
Mr Wurtz regretted that the citizens were not taken into account more fully, that there has been no attempt to find a way of consulting them more extensively. I for my part believe that it is precisely for this reason that the Convention method is a good one and that ample use should again be made of it in the future.
The rapporteurs have already stressed the quality of the debate and the need to progress further, and I can only agree with them.
I will now reply to Mr Méndez de Vigo. I am not a Christian Democrat, so I do not believe in miracles, but I do want to salute the European Parliament as such, because it has made a major contribution to this project. It has been no miracle, but the fruit of labour. Should one proclaim the Charter and see what happens, at the risk of it not being accepted throughout the Union as legally binding? Mr Méndez de Vigo has asked me which countries would oppose it. I repeat that I am not here to name names. It is not the task of the President-in-Office of the Council to look for scapegoats, but rather to seek consensus and compromise. I would thus like to tell him that we should perhaps wait until the Council has discussed this Charter, and then we will be able to see whether we can proceed further, and more quickly, with it.
I would respond in the same vein to Mrs Berès. She has said that the text of the Charter should not be altered one jot and that the Convention should have the final say on it. I would take a slightly different view, because the Convention should not be placed before any of the institutions. But I would indeed like to see the package remaining intact at Biarritz, because I genuinely fear that not doing so would spark damaging debates. She also made an extremely worthwhile suggestion concerning the link between the Charter and discussions over a future Article 7. I approve her suggestion, which I feel to be one that will enable us to progress, without going as far as incorporation, and to make a clear reference to the Charter. I will propose that we look into the idea of inserting such a reference, for example in Article 6. However, we still need, and I say this to the EP members of the Convention, to persuade the members of the European Council to do this, which will by no means be easy.
I do not wish to reply in detail to the speakers, and moreover have no time to do so. I would simply like to emphasise that we do intend to be more receptive to associations' expectations. One could indeed wish for more and for improvement, but I honestly believe that we have made a good start. The satisfaction that this Chamber has shown in the Draft Charter is a powerful indication that there has been transparency, an opening out, that the method is a promising one, and that we have also gone some way to meeting the aspirations of the citizens, which are reflected in the method.
Mrs Sudre voiced the concerns of our fellow citizens over the economic and social problems that have given rise to Euro-scepticism. That was not the subject under discussion today, but I must take the opportunity to remind her that, while it is true that the French Presidency has a major assignment to fulfil on the institutional front, it also has strong priorities in respect of the citizens. I would not want these priorities to be overshadowed by the institutional priorities. I could mention, for example, the social agenda which is a priority for us, or the setting in place of something that I would not call an economic government, but economic governance, to address these problems.
I will end by saying let there be no doubt but that the French Presidency intends to give the European Parliament all the attention it deserves, and that I will be in this Chamber on 24 October to report on Biarritz. I would add that we want to work in the complete transparency you desire, and to carry on with the regular exchanges that we have held with you since July. This would seem to me essential if we want Biarritz to be a successful European Council, which is to say one that paves the way, under respectable conditions, for success in Nice, for it is the Nice Council that will determine the shape and the success of what follows. That is why I invite you, in spite of everything, not to throw yourselves headlong into the future, as this is a future that should be built step by step, and stone by stone.
Mr President, Mr President-in-Office of the Council, ladies and gentlemen, thank you for your kind accolade and thank you also to those who have gently reproached me for not making this speech earlier. In reply, I would say that, before making a speech, one must identify all the major factors at work, familiarise oneself with them and weigh them up, for political discourse must always be realistic, respond to the real weight of the forces at work and relate to the aims we all set ourselves. I delivered this speech today because I can see that the hazards which have combined in recent months to threaten Europe have aroused in us a common determination with the potential to produce tangible results in the future.
In today' s debate, I associate myself with the words of all those who have spoken - Mr Moscovici, Mr Napolitano and the heads of Groups - on the importance of the Charter of Fundamental Rights: this is something innovative and, moreover, unhoped-for. However, we cannot stop here: in addition to making the solemn political proclamation of the Charter, we need to assume a clear position regarding its incorporation into the Treaty of the Union. But we must also ask ourselves: into which Treaty?
As you are aware, the Commission has proposed to start work on a clearer fundamental treaty, placing greater emphasis on citizens' rights and defining the respective responsibilities of the Union and the Member States or, in the many cases where the responsibilities remain unchanged, to specify them more clearly. This is a feasible undertaking, and the University of Florence' s study would serve as an excellent basis from which to start work. I would stress that this undertaking is not only legally possible but also a political necessity.
I therefore hope that the Nice European Council will associate itself with this project and decide to launch it as a practical project rather than an accomplished fact once, of course, the reforms of which we are currently in need have been adopted. I do not want to go into the details of the reforms today for I want to talk principally about the method: the Community method, the institutional triangle, mutual boundaries of responsibility. I would also like to make it quite clear that I have not given up on the matter: I have provided a careful analysis of the powers at work. Only where proposals have been made have I mentioned them, and I have presented them simply as proposals.
I have therefore defined not only the major role of the Commission but the roles of all the institutions and I have also stressed - and I reiterate this once again because it is even more important - the need to mobilise the people and their consciences. The document on the forms of government which we have prepared and will present to you provides for this need, for it is a way of mobilising both institutions and consciences and it is an extremely important task.
Then we will have to go to Nice and implement the programme which we have prepared. I repeat: we cannot be content with minimalist solutions. We fully support Mr Moscovici' s words: a minimalist Nice is unacceptable.
After Nice, however, we are under an obligation to move resolutely on towards enlargement, establishing the timetable, defining benchmarking methods and setting goals, and in all this we must follow the Community method, which allows the peaceful coexistence of the different countries and different ways of thinking but also enables them to belong to our single European entity. We must work on closer cooperation and make it simpler and more effective in order to bring this about: closer cooperation is the immediate, simplest way forward if we are to take that additional step towards integration, the need for which has been confirmed by the many powerful speeches which I have heard today.
I would like us to use closer cooperation to generate fresh potential for Europe. If this is what we all want, we must be ruthless in combating any trend towards the fragmentation of responsibilities or decision making. This does not mean that everything has to happen at once. I have been coherent and firm in my intentions but also realistic, outlining the stages of what can be achieved today and what must wait until tomorrow. In saying this, Mr Moscovici, I have no intention of giving the Community total control. I have a very strong sense of subsidiarity which is deeply rooted in my own life, and I shall respect it unfailingly. Even when I outlined the changes which are necessary, for the future of course, including the CFSP issue which you have mentioned this morning, I specified that change must take place within the framework of a specific Statute and described a way in which we might in time achieve this goal. I was certainly not for a moment advocating that we violate existing legislation.
However, I also specified clearly that, as things stand at the moment, we can achieve extremely important objectives through the Community method as it is today, for example, to improve our action in the Balkans. I feel that it is a matter for our consciences to consider how great and yet how fragmented our undertaking is in the Balkans, and the sparsity of the results of the first stage of this undertaking at least, due to our fragmentation. Another example, as I have said, is the energy policy: how great is our desire and how great is the need for a common energy policy, especially now that, in place of the national oil companies, we have a genuine market which must be managed within the context of coordination of the market as a whole.
I have given you some realistic, genuine examples and outlined a way forward, avoiding utopian aspirations. Everything I have said has been relevant and realistic.
In recent months, the view that neither Parliament nor the Commission has democratic legitimacy has been voiced all too often. I say to you now that, from now on, I will not permit such talk ever, ever again.
Parliament and the Commission have been far too patient in this regard: Parliament in that you are legitimately elected by the European people and the Commission in that we have dual legitimation, legitimation by the people through Parliament and the trust you place in us and legitimation by the Member States through the Council. These are the bases of our power and legitimacy.
Thank you for your kind attention. I would just like to end, if I may, on a lighter note. I have been reading the sports pages recently, conscious that subsidiarity applies in full to sport. I certainly do not want to go overboard on this point, but I was pleased to note that in the Sydney Olympics, the first dope-free Olympics - I am informed - and therefore Olympics which we can define in the spirit of De Coubertin, the 15 countries of the Union won 239 medals and the United States of America only 97. If we were then to make a similar comparison between the 12 countries of the euro and the dollar area, the result would be an overwhelming victory. I would like to thank the athletes for their performance, which would appear to be a good omen for the future of us all.
(Loud, sustained applause)
Thank you very much, Mr President of the Commission.
I have received one motion for a resolution in accordance with Rule 42(5) of the Rules of Procedure to close this debate.
The debate is closed.
The vote will take place today at 12.30 p.m.
(The sitting was suspended at 12.15 p.m. and resumed at 12.30 p.m.)
Vote
Mr President, this report was postponed by this Parliament because human rights are being violated in Chechnya and international standards are not being adhered to, and in the knowledge - related to this - that a war is being waged against this people. Now this report has appeared on the agenda without there being a discussion on the human rights situation in Chechnya. This is astonishing because in September in the UN the subject of Chechnya was on the agenda and was not satisfactorily concluded. Last week in the Council of Europe there was a big discussion with the Russian delegation, the vote on the basis of a report by Lord Hewitt was not able to go ahead and the matter was postponed. Why is the European Parliament suddenly putting this subject on the agenda and acting as though nothing were amiss in Chechnya? I move that this report be postponed.
Mr President, the vote was actually postponed several months ago at my request. However, it was only the vote that was postponed, not the whole report. Neither was it referred back to committee. We only wanted to vote later. Why? Because at that time the crisis was very acute. Now, however, we are seeing that President Putin is pursuing a policy of openness towards the West. We do not want researchers to suffer because of there being insufficient regard for human rights in Chechnya, and I would ask that we send out a signal here, a signal of openness towards Russia and openness towards cooperation. Only if we bind Russia to the West and to the European Union will we also be able to bring an influence to bear on its policies and remain in contact and in discussion with Russia. I would ask for the report to be adopted.
(Parliament decided not to refer the report back to committee)
(Parliament adopted the legislative resolution)
Recommendation for second reading (A5-0230/2000) by Mr Knörr Borràs, on behalf of the Committee on Economic and Monetary Affairs, on the Council common position for adopting a European Parliament and Council regulation modifying the common principles of the European system of national and regional accounts in the Community (ESA 95) as concerns taxes and social contributions and amending Council Regulation (EC) 2223/1996 [8276/2/2000 - C5-0328/2000 - 1999/0200(COD)]
(The President declared the common position approved)
Recommendation for second reading (A5-0232/2000) by Mr Piecyk, on behalf of the Committee on Regional Policy, Transport and Tourism, on the common position adopted by the Council with a view to adopting a European Parliament and Council decision amending Decision No. 1692/96/EC as regards seaports and inland ports as well as project No. 8 in Annex II (6658/1/2000 - C5-0271/2000 - 1997/0358(COD))
Yesterday evening my colleague, Mr Solbes, told Parliament that the Commission can accept Amendments Nos 1, 2, 3, 4, 6, 7, 13 and 14. The Commission can partially accept Amendments Nos 5, 8 and 9. Amendments Nos 10, 11 and 15 are acceptable in principle.
The Commission cannot accept Amendment No 12.
(The President declared the common position approved as amended)
Report (A5-0231/2000) by Mr Hatzidakis, on behalf of the Committee on Regional Policy, Transport and Tourism, on the proposal for a European Parliament and Council directive amending Council Directive 96/53/EC laying down for certain road vehicles circulating within the Community the maximum authorised dimensions in national and international traffic and the maximum authorised weights in international traffic [COM(2000) 137 - C5-0164/2000 - 2000/0060(COD)]
(Parliament adopted the legislative resolution)
Report (A5-0235/2000) by Mr Skinner, on behalf of the Committee on Economic and Monetary Affairs, on the Commission communication "Risk capital: Implementation of the action plan - Proposals for moving forward" [COM(1999) 493 - C5-0320/1999 - 1999/2208(COS)]
(Parliament adopted the resolution)
Motion for a resolution (B5-0767/00) by Mr Napolitano on behalf of the Committee on Constitutional Affairs on the European Union Charter of Fundamental Rights
Mr President, I would like to table orally a joint amendment proposed by Mrs Berès and Mr Méndez de Vigo, to replace Amendment No 3 and Amendment No 2. It reads thus: 'Parliament proposes, in line with the position it expounded when the Convention began its work, that, at its meeting in Biarritz, the European Council call on the Intergovernmental Conference to consider the text of the Charter adopted by the Convention and ways of incorporating it into the Treaty with a view to a decision being taken at the European Council meeting in Nice' .
(Parliament adopted the resolution)
Explanations of Vote
Bodrato recommendations (A5-0263 and 0262/2000)
. The draft regulations of the UN/ECE for approval of motor vehicle headlamps and other special equipment is only significant in terms of Parliament's participation in the drafting of Community legislation on harmonising motor vehicle standards throughout Europe. These standards are drawn up on the basis of the Revised Agreement of the United Nations Economic Commission for Europe (UN/ECE) of which the Community became a contracting party in March 1988.
Consequently proposals are submitted to Parliament under the assent procedure, meaning that Parliament can no longer table amendments, as directives in this area were adopted as single market legislation under the codecision procedure on the basis of Art.100a TEC.
However, this reduction of Parliament's influence is acceptable given the highly technical nature of the issues concerned and the Commission's endeavours to inform the EP in good time of plans to draw up new regulations via its competent Standing committees.
I will vote to approve the draft regulation.
Quisthoudt-Rowohl report (A5-0048/1999/REV 1)
. Technical cooperation with Russia while the Chechen people are suffering a full-scale genocide is a cause of shame for the European Union at a time when this House has greeted the final version of the Charter of Fundamental Rights.
How can we ignore what is happening in Chechnya after the unanimous reaction against the killings of Palestinians?
Is this not a case of double standards?
I voted against this report. Not because I would object to scientific cooperation, but because of the explanatory statement. Mr Putin owes his election victory to the bloody war of extermination against the Chechen people. He is currently continuing this genocide and moreover he is also trying to completely eliminate the freedom of the media and the rule of law in Russia, which, as it is, barely exist.
. (IT) I abstained in the vote on the proposal for a Decision concluding the agreement between the European Community and the government of the Russian Federation because the proposal fails to deal with the extremely important area of cooperation over the removal of antipersonnel mines and the conversion of the firms which produce them. This is a particularly important point, also in view of past dealings between Russian and Italian firms, such as, for example, those directed by the former senator Claudio Regis, a well-known manufacturer of criminal devices such as these. A thorough, comprehensive agreement should have included a reference to this issue as well. Since this proposal does not, I have abstained in the vote.
Knörr-Borràs recommendation for second reading (A5-0230/2000)
. (FR) National accounts are magical. With a few aggregates, GDP, GNP, consumption, income, capital formation, etc. They provide a small-scale model of the economic life of a country, making it possible to calculate tax pressures and the percentages of public deficit or indebtedness.
This is to say that it is a major instrument in managing economic, budgetary and fiscal policy. It is the means by which the Maastricht criteria find application, and by which, above all, the European Community identifies the VAT own resource and especially its fourth resource based on GNP.
It is, however, essential for the procedures for drawing up these national accounts, both in the transactions described and the institutional sectors summarised, to be identical from one country to the next. Otherwise, quite obviously, it is not possible to make a comparison.
Hence the need for common principles for recording taxes and social contributions within the Fifteen. That, in a nutshell, is the subject of the Regulation being discussed here.
It standardises the mechanisms of the integrated economic accounts within the European system of national and regional accounts. This European System of Integrated Economic Accounts, which dates back to 1970, was amended again in 1995.
A great many problems arise. Should one assess revenue, for example, on the basis of the taxable event or on collection of the tax? It is known that in France, for instance, the figure for tax receipts varies according to whether you use the statistics of the Direction générale de la comptabilité publique or those of the Comptabilité nationale. It is therefore all the easier to imagine the possible variation from one country to the next. Especially since it is in States' interest to 'cheat' and understate their basic taxable amount for VAT or the GNP levy.
Indeed, the reports of the European Court of Auditors continually comment on understating of this type, from Greece to Portugal.
In the case in point, the amendment of the 1996 Council Regulation before us, the Commission proposes to register taxes and contributions by taking account primarily of the revenue actually collected, rather than the tax calculated as due on the basis of the taxable event.
The Commission also proposes to apply a coefficient to the 'non collectable' percentage in order to avoid understating the true level of deficit, compared with the Maastricht requirements.
While it all seems purely to do with technical matters, there are nonetheless considerable political implications.
Piecyk recommendation for second reading (A5-0232/2000)
Mr President, before I left for Strasbourg to come to this part-session, a pensioner from Cremona, a town in the Po Valley on the River Po, asked me to tell him when it would at last be possible to sail on the Po.
In order to do something to meet the expectations of this pensioner, who is called Giuseppe Italia, lives in Cremona and would love to be able to sail on the Po, I voted for the Piecyk report, which concerns the expansion and development of sea and inland ports and intermodal terminals.
I feel that it is extremely important for us to decide to develop inland shipping networks, for it would greatly reduce the intensity of heavy goods traffic travelling on roads and motorways and the damage it causes.
Hatzidakis report (A5-0231/2000)
Mr President, I voted for this report, not just because of Mr Hatzidakis' remarkable abilities as Committee Chairman and expert on European Union transport regulations, but also because, as the representative of the Pensioners' Party in Italy, I am pleased to note that, by allowing 15-metre-long buses, which can hold 67 instead of 50 passengers, to travel on European roads, the cost of travelling would and will be reduced for elderly people who travel by coach, not just to come here to Strasbourg but also to travel anywhere in the European Union, in the manner which we already encourage but should do still more to promote.
. (FR) We had nothing against the declared intention of this report to standardise disparate national legislation on the maximum legal length of passenger vehicles, quite the opposite. It must, however, be stressed that the proposed measures are not justified by passenger safety or the rational organisation of transport but by 'commercial reasons' , i.e. profits for road haulage undertakings. Standardisation would therefore be implemented by establishing the European legal length in line with the maximum provided for in the specific legislation.
The European institutions contribute alongside the national States to promoting road transport over rail transport, yet this preference is damaging in ecological terms and wasteful in social terms. A policy which worked towards the rational, efficient and safe organisation of transport ought to prioritise investment in the European public rail service rather than confining itself to standardising the conditions of competition between road transporters, that are principally concerned with maximising their private profits.
We did not, consequently, vote in favour of this report.
. (FR) Our report discusses a proposal amending Council Directive 96/53/EC with a view to authorising buses with a length of 15 metres for circulation within the European Union. I welcome this proposal. Indeed, at the present time, the maximum legal length of passenger vehicles varies considerably from one European Union Member State to the next: in 7 countries (United Kingdom, Ireland, France, Spain, Italy, Portugal and Greece), the limit is 12 metres. In one country (Denmark), it is 13.7 metres. In two other countries (Sweden and Finland), it is 14.5 metres and in five other countries (with restricted use only in Luxembourg, the Netherlands and Austria, and unrestricted use in Belgium and Germany) it is 15 metres.
This legal limit has not been explicitly harmonised at the European level, as it was not included in Directive 96/53/EC. To date, only 12-metre buses are authorised to circulate freely throughout all the territory of the Community. At the request of the Council of Ministers, the Commission has drawn up a proposal seeking to include passenger vehicles in Council Directive 96/53/EC in order to harmonise not only the length of rigid buses but also to create a clearer situation regarding removable attachments on buses and trailers.
Even in countries where 15-metre buses are not allowed officially, in practice they are not refused or sent back at the border. In that sense one can say that this proposal formalises an existing situation.
There are commercial reasons behind the extended length of buses. A 15-metre bus can take some 67 passengers, i.e. 16 more than a 12-metre bus. Obviously, some operators are driven to resort to longer buses by the imperatives of competition. It must, however, be pointed out that there is another way of increasing the number of seats per vehicle and that is to use double-decker buses and coaches.
At the same time, introducing larger buses would make it possible to reduce the number of buses on the road, thereby reducing damage to the environment.
In order to guarantee the safety of vulnerable road users and as far as possible to prevent problems relating to the existing road infrastructure, the proposal provides for limits, applicable to all buses, on admissible outswing when turning.
Clearly, it will take time to implement such adaptations. That is why I think it wise to allow reasonable transitional periods that will enable the production facilities of the 15 Member States to adapt to the new criteria, thereby avoiding distortions of competition.
In voting, therefore, I have attempted to reconcile respect for the environment, imperatives of completing the internal market, and to take account of the new restrictions placed on vehicle manufacturers.
The result of the voting in this House makes the objective of the directive - which was recognised and supported by all the speakers and the Commission - unattainable.
The rejection of Amendment No 3 means that, although the directive regulates maximum authorised lengths, it does not harmonise maximum authorised widths or heights for attachments such as skiboxes.
Much more crucial, however, is the fact that the testing rules for cornering are not aligned with the current version of ECE Regulation 36.03 which has been used in practice since 1996. Instead the reference is Directive 97/27/EC which is based on an obsolete version of ECE Regulation 36.03 and is undergoing review within the Commission. This is tantamount to failing to adapt to technical and scientific progress, and it means that an old testing method which is not fit to be used in practice will have to be applied. This will make it impossible to authorise the rigid 15-metre buses!
I voted in favour of the report in the hope that Directive 96/53/EC will be immediately brought into line with the amended Directive 97/27/EC (once it is updated).
The statement made by the Commission representative following the debate, that he will be rejecting all the other amendments apart from one, left me rather shaken. For me it shows how superfluous a debate is if the Commission is not willing or able to reconsider its position or react to the debate.
- (NL) Two buses or one articulated bus are more expensive than one long, rigid bus. I have seen these buses in the Finnish town of Tampere. The roads there are wide and as straight as an arrow. The buses can pose a risk to cyclists and pedestrians in low-traffic urban areas and on windy country roads. Moreover, without a compulsory second rear axle, they can destroy roads on soft soil, such as the Dutch peat polders. It is therefore entirely justifiable that a number of EU Member States only permit buses up to 12 metres. If these countries are forced to allow 15-metre buses, they will need to install extra road signs everywhere around the country. These buses may have access to that country, but in practice, they will be unable to reach many places. According to those in favour, such buses are not only cheaper and internationally deployable, they are also more environmentally-friendly because they use less fuel per passenger. This is why my group did not oppose the proposal initially within the Committee on Regional Policy, Transport and Tourism. It now transpires that these proposals are mainly a cost-saving exercise, at the expense of safety. That is the main reason why I intend to reject the proposals.
Skinner report (A5-0235/2000)
Mr President, I believe - and this also emerged clearly from the way in which people voted - that this is primarily about the fact that having losses recognised for tax purposes is a fundamental prerequisite, especially for small companies, because they risk a great deal of private capital. To risk personal capital, in particular, is a highly precarious business. That is why a facility to carry forward losses and enter them in the accounts would have a significant impact.
Mr President, I voted for the Skinner report, as I explained during the debate before the vote, because I feel that risk capital is important. However, I would like to describe it as hope capital: it does not seem appropriate to describe as risk capital a financial initiative which is intended to improve the fate of pensioners and elderly people by making their pensions more secure. Let us call it hope capital instead, as I proposed to Mrs Kauppi, who agreed with me. I hope that, in the future, we will also be able to change the name of this financial initiative for the investment of pension funds intended to benefit not only the elderly, but also small and medium-sized enterprises as well.
. I welcome this excellent report from my colleague Mr Skinner.
At Lisbon the Special European Council stated that "efficient risk capital markets play a major role in innovative high growth SMEs and the creation of new and sustainable jobs". The Heads of State and Government therefore agreed a number of measures to promote the development of risk capital in the European Union, with a deadline for implementing the Risk Capital Action Plan of 2003.
The Commission Communication is an acknowledgement that concrete measures need to be taken to create a genuinely European and highly liquid risk capital market in the EU.
The report supports the Council's and Commission's approach and emphasises that a number of regulatory measures need to be introduced, namely on pensions, cross-border prospectuses and a Community patent. He also calls for benchmarking to spread best practice across the EU.
. (NL) This proposal puts economic growth above equality for all. America is taken as a case in point, worshipping as it does at the shrine of venture capital and profits. It pins its hope on the model-function of multinationals in the fields of biotechnology and health care. Opting for direct government aid when acquiring risk-bearing starting capital for innovative companies means that this aid must mainly be funded by those paying taxes and pension premiums. This proposal sees companies first and foremost as benefactors, which have the welfare of society as a whole in mind and must be remunerated for it accordingly. In reality, they often have more in common with gamblers who hope to tap into goldmines. It is only natural then that they should carry the entrepreneurial risk themselves, rather than passing some of it on to the community. My colleague Mrs Armonie Bordes cuttingly pointed out yesterday that only a minority benefit from deploying community capital and pension premiums for entrepreneurial risks. Those on the lowest incomes suffer the most. As I see it, that is a good reason not to vote in favour of the agreement.
Resolution "Charter on Fundamental Rights" (B5-0767/2000)
Mr President, on behalf of my group I want to state that the implementation of a new EU Charter of Fundamental Rights will certainly raise the status and visibility of human rights in the European Union. It is stated in Article 6 of the Treaty of Amsterdam that fundamental rights exist within the Union and must be respected. Citizens from the candidate countries in central and eastern Europe can also draw inspiration from such a charter.
However, we should recall that the European Convention on Human Rights, which all Member States have signed and adopted in their national law, has now been operating for nearly 50 years and works hand in hand with the UN Declaration on Human Rights. The European Court of Human Rights in Strasbourg adjudicates on possible human right infringements in signatory countries. The European Convention on Human Rights has been a proven success. The citizens from Member States of the countries of the ECHR have confidence in this convention and jurisprudence has built up around it.
Our primary concern with regard to the Charter of Fundamental Rights is that it must not conflict with the European Convention. This in itself would lead to greater legal uncertainty, which would be highly unwelcome. The division lines must be drawn between the European Court of Human Rights in Strasbourg and the Court of Justice in Luxembourg.
The most difficult problem facing this new charter is not its actual content but whether it has legal status. A binding and all-embracing charter with completely legally enforceable rights could result in difficulties at a later stage. Certainly in Ireland constitutional amendments would be necessary if elements of the draft charter were to be legally enforceable. Referenda might also be needed in other Member States. This could lead to further uncertainty and failure to ratify at Member State level.
We did not vote against this resolution because we did not want our votes to be confused with those of the extreme right, which objects to a number of fundamental rights even being affirmed or opposable to the sovereignty of States. We have absolutely no intention, however, of endorsing the Charter itself, as it is still vague on such basic human rights as the right to employment, a decent wage or accommodation, rights which affect the majority of the population, and is also vague regarding the social protection and freedom of movement and residence of third country nationals. It is quite specific, on the other hand, regarding the right to property and freedom to conduct a business, affecting primarily the capital-owning minority, the right to exercise this and to abuse it.
The recognition of freedoms and human rights is nothing more than a recommendation of principle without being legally binding, i.e. without being made obligatory for the Member States. The European institutions are, however, quite capable of making binding decisions, such as, for example, the authorisation of night working for women, when such decisions are harmful or when they lead to pointless hassle. This is not, however, the case for basic rights such as the right of all employees to strike or join unions. The Charter will, consequently, be used more to enshrine the current practices, including the reactionary practices, of the national States than to represent genuine progress.
Mr President, I, too, welcome this Charter, particularly the improvements made towards the end in adding "social" and "the rights to the elderly" to the Charter. It is important that the Charter addresses three audiences.
Firstly, it addresses our citizens and tells them that this is not a Europe that simply does things to them but does things for them and respects their rights in carrying out its activities. Secondly, it sends a message to the applicant states saying that what they are joining is a community of values. That is an important message, given the history of some of the countries that wish to join us. Thirdly, it sends a message to the institutions of the European Union, that in carrying out their existing functions which will not change as a result of this Charter, they have a wider range of obligations to take into account. It makes clear the duties they have to respect in exercising their existing powers.
I hope that the Heads of Government and the Heads of State meeting in Biarritz will take this seriously and consider making it a binding document but if not, at the very least, ensure at Nice that it becomes a declaration annexed to the Treaty of the European Union.
Mr President, I voted in favour of this Charter, not least because of the influence which our colleague, Ingo Friedrich, and Professor Herzog have exerted on its content. I would thank both of them for their magnificent efforts. Of course there are some things which I have to fault. There is no reference to God in the preamble, no clear definition of marriage and the family, no rejection of all forms of human cloning and no rights on native countries or ethnic groups. But it has to be said that this Charter is a step in the right direction. The achievement of the colleagues whom I named just now and others has been outstanding here. Hence our "yes" in the hope that this is only a first step and that improvements can be made in the next few years.
Mr President, I abstained from the vote on the resolution on the Charter of Fundamental Rights of the European Union because I consider that this Charter is still extremely unsatisfactory, despite some progress. In particular I deplore the fact that in the Charter, social rights are emphasised less strongly than economic rights. Since I find this Charter generally unsatisfactory, I am opposed to its being incorporated into the Treaties. We must not elevate an unsatisfactory Charter to a higher level.
Mr President, at last we have a Charter of the rights of the European citizen with an entire article - Article 25 - dedicated to the elderly. If, as I hope, this article becomes part of the Treaty of Nice, the elderly will at last be protected by a constitutional Charter of Fundamental Rights.
I know that many of the representatives of the Committee which prepared the Charter contributed to this success. I would like, in particular, to thank Mrs Van den Burg, a Dutch Social Democrat who, together with others, worked particularly hard on Article 25. I will always welcome and applaud support for pensioners and the elderly, from whatever quarter it comes.
- (DA) The Swedish and Danish Social Democrats have today voted against the request to the European Council to arrange for the Charter of Fundamental Rights to be incorporated into the Treaty at its summit in Nice in December. We have made it known in previous votes that we do not want this to happen, mainly because we do not want to see more topics on the agenda at the Nice Summit than is compatible with preparing the Union for enlargement.
We are pleased to note that the Convention has succeeded in producing a draft Charter. Basic human rights are one of the foundations of the EU. It is therefore absolutely crucial that there should be a dialogue with the people of Europe about these basic issues. We believe that, as a political document, the Charter is a good point of departure for this wholly necessary dialogue, which is now about to begin. We do not, however, believe that the latter can be concluded in Nice in less than three months, for which reason alone we cannot vote in favour of incorporating the Charter into the Treaty at the Nice Summit.
. (FR) Scarcely has the 'body' entrusted by the Cologne Council with the task of drafting the Charter of Fundamental Rights completed its work than all the federalists, particularly in this House, go into collective raptures about the results. The content of this document, they say, represents a fundamental step forward for the protection of citizens' rights in Europe, to the extent that the matter should be referred to the Intergovernmental Conference and the Nice Council should decide to enshrine it in the Treaties.
As to the form of the procedure, the same parties find extraordinary virtues in the working methods of the body, which included representatives of the European Parliament, the national governments, the national parliaments and the Commission, to the extent that they request the same set-up be used, after Nice, to draft a future European Constitution.
As a member of the European Parliament delegation to this body, having worked, together with my fellow members, on the matter for eight months, I must say that the Charter of Fundamental Rights could well, in fact, have represented an added value for Europe but that, as things stand at present, we can derive no satisfaction from either its content or the working methods which governed its drafting.
As I stated in the proposal I submitted to the Praesidium of the body, from the start of the work, peoples' rights are already adequately protected in Europe, both by the national legal systems and by the European Convention for the Protection of Human Rights and Fundamental Freedoms, which is an extension of these. We have no need of an extra instrument, intended primarily to strengthen the supranational authority of the Community institutions. What I would suggest we do need is a Charter of the Rights of Nations reminding us of the citizens' primordial allegiance to the democratic will expressed in the national context and affirming that the European Union is an association of nations. A text of this type would be extremely useful, not just in re-establishing the true meaning of democracy, but also in making the institutions ready for the future enlarged Europe. This is not, however, remotely the route that the Convention took.
There has been a fundamental contradiction in the draft since work commenced, a contradiction which it has never been possible to eliminate. On the one hand it affirms that its provisions "are addressed to the institutions and bodies of the Union" , but on the other hand many articles mention purely national competencies which have nothing to do with those of the European Union. The real scope of application does not tally with the declared intentions, fostering some formidable ambiguity regarding the nature of the Charter.
This text may initially seem benign, since it basically reiterates existing rights, but if it were to be incorporated into the treaty and to be made binding, as the European Parliament is urging, it would automatically tend to standardise national legal systems in Europe; it would give the Court of Justice disproportionate power; it would promote increased centralisation around the European institutions; it would restrict every nation' s margin for autonomous decision making. It would thus impel us towards a standardised Europe, the like of which most political leaders claim they reject.
Even on the hypothesis that this draft gives rise to nothing more than a simple political declaration, we cannot accept it as it stands. We cannot conceive of a political declaration at the European level which does not make any mention of the key role of the national democracies, the rights they enshrine, nor of the implications for European institutions.
This questionable draft, deliberately biased in favour of federalism, is the product of a poor working method which promoted confusion at every level.
There is no doubt but that the body entrusted with drafting the Charter was made up in an original manner, but, from a legal standpoint it did not represent anything more than a Council working group. Yet, from the outset, it dubbed itself the "Convention" , in spite of my protests, and subsequently continued to act as if it were a sovereign body, ranking higher than the institutions which had appointed it, and even nations. It went on to operate according to a so-called 'consensus' method, i.e. without ever voting, even by way of indication, without ever being able to ascertain exactly who was for or against a particular provision, and without it being clear who, in the event, had decided to adopt, reject or amend it. Finally, the hearings that were conducted were determined in an arbitrary fashion according to the candidates that were present (or invited to attend?), and it would be impossible to claim that they provided a true and accurate reflection of the societies of the Member States.
The Convention was thus a muddled system, generating irresponsibility, and not particularly favourable to well-ordered democracy. The final adoption of the draft Charter intended for submission to the Council, on 2 October this year, represented a monumental work of ambiguity, since apparently a number of members agreed on condition that it was a political declaration, whereas others agreed on condition that it was a binding text, and they skirted around this critical divergence in the same way that they skirted around the existence of an opposition to which I myself belonged.
The federalists so successfully took advantage of this confusion that it is not surprising to hear the European Parliament today requesting that, after Nice, another identical body be set up to draw up a European Constitution. My Group is opposed to the idea of a European Constitution, intended to override national sovereignty, but it is also opposed to setting up a system of negotiating as badly organised as that of the Convention on this subject or any other.
. (FR) The Convention entrusted with the task of drafting the Charter of Fundamental Rights of the European Union yesterday completed its work in Brussels at the end of a formal sitting which enabled all the delegations (European Parliament, Commission, national parliaments and government representatives) to express their approval. President Roman Herzog was therefore able to officially convey the final draft to the French Presidency in readiness for the Biarritz Summit. The European Parliament will give its opinion on this text at a later date by giving their formal assent.
Today, the two oral questions addressed by the chairman of the Committee on Constitutional Affairs, Mr Napolitano, to the European Commission and the Council, give us an opportunity to discuss the legal status of this Charter and, above all, to restate our determination to make the Charter binding and to have it incorporated into a treaty.
We already expressed this desire when we voted on the last resolution on this subject on 16 March 2000. We are well aware that there is a great deal of reluctance and that there is a great risk that we shall see a purely declaratory Charter adopted. To avoid such a pass, which would disappoint the legitimate expectations of the citizens of Europe, we had to look to an alternative solution. That is why I voted in favour of this resolution and supported the amendment tabled by the chairwoman of the French Socialist delegation, Pervenche Berès, urging the Biarritz Summit to ask the IGC to examine all the ways in which the Charter might be incorporated into the Treaty, as a preamble, protocol or a reference to the Charter enshrined in Article 6, which stipulates that the European Union is based on the principles of freedom, democracy and respect for human rights and fundamental freedoms, as well as on the notion of the rule of law. The latter formula would make it possible to make the text binding in nature while, for the moment, avoiding a debate on the constitutive character of the preamble option.
That would be an interim solution which would make it possible to work towards a binding Charter in the long term.
In terms of content, this Charter obviously does not go as far as I had hoped. Incidentally, a number of not insignificant victories are attributable to the European Socialists. I am thinking of the inclusion of such rights as the right to strike, the right to work, the implicit reference to European trade unions, the entitlement to housing allowance. Certainly, the content of this Charter must be improved. This is the reason why we must support the debate right up to the Nice Summit. In this respect, there is another amendment which seeks to specify that the Convention should continue to be the only body authorised to draft the Charter until it is definitively adopted (in order to put a stop to the urges on the part of this or that institution to amend it).
I shall conclude by emphasising that the Charter of Fundamental Rights must be seen as the central element in the process required to endow the European Union with a proper constitution, which, as far as I am concerned, is still a priority objective for the next three to four years.
The CSU's Europe group welcomes the tabling of the final draft of the Charter of Fundamental Rights because it summarises and makes visible the fundamental rights which the public are entitled to in respect of the institutions and bodies of the EU.
However, we can only agree to the Charter being incorporated into EU or Community law if the EU's powers are first clearly described and delimited.
The Charter aims to provide comprehensive protection of people's fundamental rights and different sections go completely or partly beyond the jurisdiction of the EU. We reject the fundamental rights included in the Charter which are appropriate but which do not justify granting the EU corresponding powers or conferring on it a duty to protect or act.
The CSU's Europe group supports the horizontal provision which makes it clear that no new powers are being established for the Community or the Union. In some parts of the Charter additional significant shortcomings are to be found, which ought to be remedied before the Charter is proclaimed:
· The Charter should not be overloaded with detailed rules; these should remain the preserve of subordinate law.
· In the section on social rights no clear line is drawn to show when the rights are defensive rights or rights to participation or protection.
· The statement on the provision of social care is the responsibility of the Member States.
· We wish to see the inclusion of a right to a homeland and to protection from expulsion.
- (SV) We believe that the EU ought to subscribe to the European Convention on Human Rights.
It is naturally in order for the Heads of State and Government of the EU Member States, meeting at the Nice Summit, to make a political declaration on human rights.
We have abstained from voting in the final vote on the resolution because paragraph 1 implies that the Charter is to be binding.
Contrary to the majority of the European Parliament, since Helsinki I have been of the opinion that the Intergovernmental Conference would have more than enough to do resolving the issues left over in Amsterdam. Developments have shown that the various wishes expressed to extend the agenda of this Intergovernmental Conference are still whistling in the wind. There is no guarantee even that a solution will be able to be found to the three "left overs" plus the problem of closer cooperation. That is why the hope that the Charter of Fundamental Rights will have life breathed into it in Nice is a vain hope. This is a state of affairs which we liberals deeply regret.
. (FR) A Convention, made up of 62 delegates from the governments of the fifteen Member States and members of European and national parliaments draws up a Charter of Fundamental Rights for over 380 million Europeans.
This Charter lags some way behind the European Convention on Human Rights, and behind national conventions or treaties. It is an accurate reflection of the liberal Europe which is being built. On subjects as basic as women' s rights, immigrants' rights, the right to education, the right to accommodation, the right to employment or a decent wage, this Charter is often inadequate and occasionally retrogressive.
Because social rights are fundamental rights for a Europe that respects democratic and social rights and freedoms, we champion the idea of another charter to protect workers, women, foreigners, those excluded from society, national minorities. This Charter should be drawn up by the social movement, not by an inner sanctum of elected representatives.
Because we think that the process of European integration warrants a genuine democratic public debate, there can be no political construction of Europe without social rights or democracy.
This is why I did not vote in favour of this draft Charter. I shall be voting for an alternative charter by participating in the demonstrations in Biarritz on 13 and 14 October and in Nice on 7 December 2000.
. (IT) We are aware that the process of institutionalising the Union also requires definition of the concept of European citizenship and the institution of common values such as freedom, governability and stability.
We would like to believe that the Charter of Fundamental Rights is genuinely intended to strengthen the competences of the Union and not those of the Member States, as the Convention stated when starting its work.
Yet we are somewhat perplexed by the combined effect which would be produced by the Charter having binding authority over the Community countries, as the European Parliament requested on 26 March of this year, and the as yet incomplete and inorganic content of even the last draft presented, despite the commendable amount of work put in. A striking example is workers' rights.
A further area of confusion is the potential overlap of legal systems implemented by the supranational Courts: the European Communities' legal system and the human rights system, although the latter derives from a Convention which does not make sufficient provision for social and economic rights.
In other words, we would not like the pursuance of a noble, if unsolicited goal to serve, in the medium-to-long term, not to consolidate and expand those rights which the national constitutional charters and practices fully guarantee at present, but to undermine them.
Pending further clarification, we therefore abstain from the vote.
. (FR) I voted against incorporating the version of the Charter of Fundamental Rights we have before us into the Treaties. I would indeed have like to have seen a moratorium on this Charter to enable work to continue on it, as a great many non-governmental organisations in the various countries of the European Union have proposed.
On many points this Charter lags behind the advances made regarding rights and freedoms in France and in other European Union countries, and many international texts. It cannot serve as a basis for the establishment of a European constitution. Not only does it not include any new rights, particularly social rights, but it also lags behind in terms of the status and place of immigrants and workers as well as public and private freedoms in general.
That concludes the vote.
(The sitting was suspended at 1.20 p.m. and resumed at 3 p.m.)
Progress towards accession by the 12 candidate countries
The next item is the joint debate on the reports of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy on progress towards accession by the 12 candidate countries, and specifically:
(A5-0250/22) by Mr Brok on the enlargement of the European Union (COM(1999) 500 - C5-0341/2000 - 2000/2171(COS));
(A5-0238/2000) by Mrs Carlsson on Estonia (COM(1999) 504 - C5-0027/2000 - 1997/2177(COS));
(A5-0239/2000) by Mrs Schroedter on Latvia (COM(1999) 506 - C5-0029/2000 - 1997/2176(COS));
(A5-0240/2000) by Mrs Hoff on Lithuania (COM(1999) 507 - C5-0030/2000 - 1997/2178(COS));
(A5-0246/2000) by Mr Gawronski on Poland (COM(1999) 509 - C5-0032/2000 - 1997/2184(COS));
(A5-0245/2000) by Mr Jürgen Schröder on the Czech Republic (COM(1999) 503 - C5-0026/2000 - 1997/2180(COS));
(A5-0244/2000) by Mr Wiersma on the Slovak Republic (COM(1999) 511 - C5-0034/2000 - 1997/2173(COS));
(A5-0248/2000) by Mr Queiró on Hungary (COM(1999) 505 - C5-0028/2000 - 1997/2175(COS));
(A5-0241/2000) by Mr Van Orden on Bulgaria (COM(1999) 501 - C5-0024/2000 - 1997/2179(COS));
(A5-0247/2000) by Baroness Nicholson of Winterbourne on Romania (COM(1999) 510 - C5-0033/2000 - 1997/2172(COS));
(A5-0242/2000) by Mr Martelli on Slovenia (COM(1999) 512 - C5-0035/2000 - 1997/2181(COS));
(A5-0249/2000) by Mr Poos on Cyprus (COM(1999) 502 - C5-0025/2000 - 1997/2171(COS));
(A5-0243/2000) by Mrs Stenzel on Malta (COM(1999) 508 - C5-0031/2000 - 1999/2029(COS)).
, rapporteur. (DE) Mr President, I should like to point out that I see this morning's debate in the context of the European Union's ability to reform. I believe that it has become clear to all of us, following President Prodi's excellent speech, that the European Union's ability to reform and success in Nice are essential prerequisites for the European Union to move forward quickly. In my opinion, even today there are a number of Member States which have still not understood that this link exists, and that the slow progress in the Intergovernmental Conference might make it very difficult for us to bring about enlargement in the necessary time frame. We think that decisions need to be made in Nice on those issues which are necessary for enlargement, even if this means not addressing all those issues which remain to be resolved - and which it is desirable that we resolve - in connection with reforming the European Union.
This report needs to be viewed in a similar light. In this report too, which I am presenting to you, there are a number of points which it is desirable that we in the European Union - but also the accession countries - address, but not all of them are conditions for accession to the European Union, because the conditions for accession to the European Union are clearly set out in the Copenhagen criteria. The European Parliament would nevertheless like to say that accession to the European Union is conditional upon the Copenhagen criteria being satisfied in full.
There must be no political waiver for any country. It must be clear that all of these conditions have to be met. Furthermore, it must also be clear that democracy and the rule of law are in fact the condition for negotiating and that other conditions simply have to be satisfied in the course of the negotiations, and here we do of course realise that - in the interests of the accession applicants as well as in the interests of the European Union - we will have to agree transitional arrangements in a series of sectors, as we have always done with accessions. This does not amount to discrimination against anybody.
I also think, however, that we should make it clear when we talk about the Copenhagen criteria that each individual country has to be assessed on the progress it has made. For this reason we should also make an official break with thinking in terms of groups. It is true that in Luxembourg and then in Helsinki countries were invited to hold bilateral negotiations. But for me the Luxembourg and Helsinki groups no longer exist; instead, each country has the opportunity - in accordance with the catch-up principle - of becoming a Member of the European Union very quickly, if it fulfils the requirements for membership of the European Union. That is why it is also wrong at the present time to mention the names of countries which look today as though they are in a position to fulfil the requirements, because for internal political reasons a country which is in a good position today might fall back again next year, or vice versa. For this reason, it must be clear that full satisfaction of the Copenhagen criteria is the only essential point.
That is why I should like to propose to you that from next year we in Parliament no longer present a general report at all but only country reports, to make it clear that we wish to see the negotiations proceed at differentiated paces. An amendment is proposed by the Socialist Group to make it clear that the European Union will be capable of enlargement at the beginning of 2003. I think that this is a good proposal which should be supported, and an equally good proposal is that from the European People's Party stating that if possible the first countries should be able to participate in the European Parliament elections in 2004.
I believe that if we take these two dates together then we are giving the people there something to aim for. I am convinced that some countries will be in a position to prepare themselves adequately within that time.
When I consider that it is already eleven years since the revolution in central and eastern Europe then we must also give these people the prospect of the process of change bearing fruit at some point. We said: "If you throw off the yoke of dictatorship then Europe's doors also stand open for you." We must also take this seriously and not be forever finding new hurdles and difficulties, or new reasons to delay the unification process.
I think therefore that holding out the prospect of accession to the people is essential, so as to encourage these countries to develop the enduring strength to push through political and economic reforms of the necessary magnitude.
Although we need to discuss and resolve the issues relating to internal reform within the European Union in Nice, we will certainly not be able to avoid discussing Europe's borders either. We are now negotiating with 12 countries. We should also make offers to all the other countries. To make it clear that full membership is not the only possible way of being linked to the European Union at the outset, we also need to offer other kinds of cooperation - comparable to the European Economic Area in the past - covering economic and security policy issues. We should make offers of this kind. A country such as Ukraine cannot become a Member of the European Union today and perhaps not in the future either, but this country is so tremendously important for European development that we need to make sure that there is something on offer for it, as well as for many other countries. What I mean to say is that full membership should not remain the only means available for cooperating with the European Union.
We will only be able to achieve all the objectives which I have mentioned so far if politicians and the elite both in the applicant countries and in the European Union - and in this limited context I agree with you, Commissioner - finally advertise the fact that the enlargement of the European Union is actually of benefit to Europe itself too. The political, economic and security policy stability which the enlargement of the European Union will bring is something which I certainly do not need to mention.
European unity of this kind puts us in a position to create a zone of stability with a foundation so solid that it would have been barely possible at any other time in history, and we see that our aid is creating development opportunities in the accession countries which are enabling us to fund the reform process. On the other hand - and people hardly dare to say this - in recent years our balance of trade surplus with the accession countries has been greater than the public aid which we have granted these countries. We are beneficiaries of the enlargement of the European Union and should not always frighten people by only talking about cost. For once we should try telling the truth!
(Applause) It is my privilege to be presenting this report on the tenth anniversary of German reunification. This German unity only became possible because trust had been built up through the unification of Europe. But I think that we also need to make it clear that we are now on the verge of seeing the unification of the whole of Europe. Because what we have called the European Union up until now only encompasses a small part of this continent. We have the opportunity to create a new order in which no one loses their identity and whose wealth is derived from the diversity of its people. We will also be able to fashion an order in which war between us becomes impossible, in which people are able to discover each other in their common humanity and in which we can combine our strengths to represent our interests in the world, that is to fight for our common cause as Europeans in the world. I hope that we have the inner strength to forget the trivialities and to achieve the overall objective. I would ask you to support this report.
(Applause)
Mr President, Presidents, Commissioner, rapporteurs, ladies and gentlemen, first of all, let me thank you for organising this debate on enlargement. I have two reasons for welcoming this opportunity. Firstly, because the enlargement of the European Union, as Mr Brok has just said, is not just another priority, not that I need to remind the Members of this House. It is the backcloth and the goal of all the activity of today' s European Union, a political goal that conditions all our work, beginning, of course, with the work of reforming the institutions. I would agree with you in not wishing to separate this morning' s debate from this afternoon' s.
In this respect, I wish to congratulate the European Parliament on the work accomplished in the reform of a report devoted to each of the twelve candidate countries which have entered into negotiations, and an overall report by Mr Brok, which I shall have the opportunity to comment on in further detail in my speech. I feel, then, that on the basis of the work undertaken by previous presidencies and by the Commission, the French Presidency will be in a position, or so I hope, at least, to offer a quite precise overview of the accession process at the European Council in Nice. I therefore propose, in order to make a useful contribution to this debate, to tell you quite specifically what the French Presidency is doing during these six months to achieve the results I have just mentioned.
Our first guideline is that we must, of course, go as far as possible in the accession negotiations in order to draw up a report that is as accurate as possible, in Nice, country by country and chapter by chapter. With this in mind, let me firstly remind you that we plan to organise for each candidate country two negotiation meetings for alternate members and one at ministerial level, split into two phases, on 21 November and 5 December, back-to-back with the meetings of the General Affairs Council. The French Presidency will immediately inform the committee which you chair, Mr Brok, of the result of these negotiations, come Tuesday afternoon, according to the tradition that has developed between us.
As you know, the Helsinki European Council stressed the principle of differentiation between candidate countries, and both the Presidency and I feel the Commission are truly working, hand in hand, on this matter as regards conducting the negotiations. I would like to emphasise in this House the complete convergence of our views with those of Commissioner Verheugen and I must congratulate him on the very high quality of his work at this point.
This means, then, that each candidacy must be assessed and shall be assessed, in short, on its own merits. That is the wording adopted. I shall not, of course, go into the details of each of these negotiations. I shall perhaps leave that to the debate on the twelve reports which is to follow. I do, nonetheless, wish to outline in a few words the extent of the work undertaken along with those who, for ease of reference - though, like you, I thing this must come to an end, but using the terms 'Luxembourg Six' and 'Helsinki Six' does describe the timing of the events - I shall call the 'Luxembourg Six' , in inverted commas. With these six countries, all the chapters of the acquis communautaire bar one, the chapter on the institutions, have been opened, though some have been closed temporarily, between 12 and 16 depending on the country, and others are still being negotiated, between 13 and 18 depending on the country. I therefore feel that we are beginning to get a fairly clear picture of the problems that remain in each of these negotiations, both from the point of view of the candidate countries and from that of the European Union itself. I think these can be divided into three categories.
Firstly there is the matter of adopting the acquis. What stage are the candidate countries at? How in practical terms can we assess the commitments they are making as part of the negotiations and their ability to effectively transpose the acquis? That is why, just like the European Parliament, the French Presidency wished to have access to the tracking schedules for monitoring adoption of the acquis, updated regularly, it being understood that the basic principle of the negotiations must continue to be the wholesale adoption of the acquis.
Next there is the matter of the transitional periods. This is obviously related to the previous issue. As you know, the candidates have expressed a number of requests to this effect. This, moreover, is a sign that the accession negotiations have clearly entered a new phase and that henceforth, as the French Presidency wishes, we should go into substantive discussions. In this respect, I should like to point out that the Council has, on the basis of an initial document from the Commission, initiated a consultation process which should enable the European Union to make progress in the negotiations.
Finally, of course, there are the negotiating positions, concerning the most difficult chapters of the acquis, taking particular account of their budgetary implications for the European Union. I am, of course, thinking of the common agricultural policy and the regional development policies. I have said, and I have no problem saying it again here today, that the French Presidency will not duck any of the problems that are raised. This does not, of course, mean that we shall have the time and resources to deal with each of them. As far as we are concerned, however, imparting a new dynamic to these negotiations means, particularly with regard to the issue of transitional periods, we shall do all we possibly can in order to make progress pragmatically.
Next, let me say a few works on the 'Helsinki Six' , in inverted commas once again, who entered into negotiations at the beginning of this year. By the end of our Presidency, half of the chapters of the acquis will have been opened to negotiation. We in fact expect, in absolute agreement with Commissioner Verheugen, to enter into negotiations on 42 new chapters, i.e. between 4 and 9 according to country, just like the Portuguese Presidency before us. This should enable the best candidates to catch up the members of the Luxembourg group quite quickly and perhaps indeed, as early as next year. We know that this is a wish which some of you have expressed quite clearly in Parliament. Obviously the work carried out by each of the rapporteurs and by the parliamentary committees will serve a useful purpose in providing fuel for our own discussions.
Let me now mention the second guideline along which the Presidency hopes the enlargement process will develop in these six months.
I have just mentioned the very important technical work under way for three years now and I have also said that, with regard to at least some candidate countries, we shall very shortly have a quite precise overview of the remaining problems. We think the time has come to take this work to a more political level by combining all the information available to us. That is why we are organising a substantive ministerial debate, which will take place at the General Affairs Council on 20 November on the basis of the precise documents to be provided by the Commission concerning, in particular, the candidate countries' adoption of the acquis and the progress that each of them have made. Regarding the basis of this debate, the Presidency will have the necessary elements available to enable the Heads of State and Government in Nice to have a serious discussion regarding the continuation of the enlargement process.
This too is the spirit in which the French Presidency has decided to organise two meetings of the European Conference, bringing together the 15 Member States and the 12 + 1 candidate countries - twelve that have already entered into negotiations and one candidate. One of these meetings will be at ministerial level, on 23 November this year, in Sochaux, and the other will involve the Heads of State and Government in Nice on 7 December. These meetings will be primarily an opportunity to inform the candidate countries of the state of progress in the reform of the institutions, which is of great interest to them as it concerns the European Union that they will be joining but also, of course, to initiate a political discussion with these countries regarding the operation of the enlarged European Union.
It is not, of course, impossible that the candidate countries will seize this opportunity to once again bring up, as you said, Mr President - the subject of the dates for enlargement. This is, of course, a perfectly legitimate question, but it is one that must be answered quite properly and precisely.
I should like to point out that, in a sense, this matter has already been settled, as the Helsinki European Council set the 1 January 2003 as the date when the European Union should be ready to accept the first new members, i.e. the ones that are the best prepared at that time, on condition, of course, that by that time a proper treaty has been signed in Nice and ratified by the national parliaments. This date of 1 January 2003 is by no means a random choice. I see no reason to go back on that decision either way.
Personally, I remain convinced that, in the debate on the date of the first accessions, the European Union must avoid - with very great respect to the European Parliament - trying to make an impact so often. Everyone understands the value of giving the candidate countries a deadline, as an objective and a mobilising factor. The date of 1 January 2003, which is the only one on which the European Union has agreed, is, however, both for the candidates and for ourselves, an extremely ambitious objective and this is the deadline to which the Presidency will be working. Far be it from me and from each of us, I feel, to think that we will have completed all the negotiations in 2001, enabling the results to then be ratified in 2002. This is not the issue and, for a number of candidate countries, as we know, the negotiations will take a few more years yet. It is true, however, that the work which has been undertaken, and which we wish to boost, should make it possible, by the end of the year 2000, both to have a better appreciation of the overall balance in each of the negotiations and also, at least for the most advanced candidate countries, to clearly identify the problems to be resolved as a priority in order to bring these negotiations to a successful conclusion.
What I therefore propose is to work towards this, bearing in mind that, with a view to 2003, we shall have to examine which candidates are ready to join us at that time.
Finally, let me say a brief word on Turkey which, as far as the European Union is concerned, is now clearly part of the enlargement process and is the thirteenth candidate for accession. I am aware, furthermore, that Mr Morillon is currently drawing up a report on this country, and we await this with interest. We cannot but be pleased that, in Helsinki, a number of obstacles with regard to the recognition of this country' s candidacy were overcome. At the same time, we are well aware of the continuing obstacles to this accession, starting with the issues related to respect for human rights and fundamental freedoms in this country. Admittedly there has been some progress, but they are still a long way from fulfilling the Copenhagen criteria. Once again, on this point too, in agreement with the Commission, the French Presidency will strive to achieve results in two areas: firstly in the adoption of an accession partnership, which is necessary both for Turkey and for the European Union, and then the implementation of the financial regulation which will enable the European Union to honour the commitments it has made to this country, and that we would like to see adopted by the end of the year.
I share your view, Mr President: the European Union must not have a mean-spirited attitude or a narrow-minded mentality with regard to enlargement. Enlargement is a historic undertaking. Enlargement is a wide-ranging goal which we must approach with a great deal of generosity and with vision. Let us, however, at the same time be aware that the conditions for success must be laid down, both in relation to the candidate countries, in relation to public opinion, and in relation to what we all want, i.e. to maintain sound common policies. Enlargement is our future, on condition that the acquis communautaire and the common policies which we all value highly are not thereby weakened or watered down. That is why we must advance resolutely, declaring ourselves in favour of enlargement while establishing the conditions for it to succeed.
I am quite ready, of course, to follow the very important debate we are all involved in here today.
Mr President, Mr President-in-Office, honourable members, I welcome the opportunity for an in-depth debate on progress in and prospects for negotiations on the enlargement of the European Union. I should like to thank the rapporteur of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, Mr Brok, for his clear, comprehensive report. My thanks also to all the other rapporteurs. Despite differences of detail, a common basic line is beginning to emerge.
This debate offers a welcome opportunity to consolidate our resolve to enlarge. The development of Europe has entered a phase in which, now more than ever, we need clear objectives and decisive action. Our two major tasks, internal reform and external enlargement, are closely interconnected. Both tasks are indispensable per se but they need to be resolved together if they are to be resolved correctly.
I should therefore like to establish straight away that the cornerstone which will allow the enlargement project to be completed is agreement on the institutional reforms of the EU. Unless they are reformed, our institutions will suffer a heart attack and will no longer be able to fulfil their purpose. A successful outcome to the Intergovernmental Conference in Nice in December will pave the way for more pro-active negotiations.
But success does not depend on the time factor alone, however important it may be.
A specific outcome is needed from the Intergovernmental Conference if we are to do justice to the tremendous pressure for adaptation. An unsatisfactory outcome or even failure in Nice would have fatal consequences in the candidate countries by playing into the hands of the eurosceptic movements in these countries. Populists will stand up and maintain that the EU has finally made it clear that, in truth, it does not want any new members. Action speaks louder than words when it comes to countering such arguments!
The present and largest enlargement round in the history of European unification is a morally-imperative, strategically-needed and politically-feasible move. This project has already made considerable progress and there is no turning back. There is no single case in the negotiations in which it is a question of "if" ; it is only a question of "how" and "when" . Enlargement is the only answer to the two main historical changes which we have witnessed in our lifetime.
It is perhaps a coincidence, and if so it is a happy coincidence, that this debate is being held on the 10th anniversary of the completion of German reunification. German reunification should also be seen as a part of and as a precursor to the wider objective of European enlargement; the events and developments which made German reunification possible also made it possible for us even to sit here today in this House and contemplate the admission of ten central and eastern European countries as members of the European Union.
That is the reason why enlargement is the right response to the end of the Cold War and the break up of the Communist bloc. How are we supposed to explain to the people of Europe who only gained their freedom and self-determination in the last decade that the advantages of European integration are only available to those who happened to be on the "right" side of the iron curtain after 1945.
We will not permit any new division of Europe. We do not want to replace ideological demarcation lines in the form of insurmountable frontiers with a new demarcation line, a demarcation line separating the haves from the have-nots in Europe. But that is not all that is at stake. We want to extend peace and stability to the whole of Europe. But not just any old stability. The Soviet empire gave the impression of being stable both to the outside world and internally for decades, but this stability had long been rotten and crumbling, precisely because it was not based on democracy, the rule of law, human rights and the protection of minorities.
It is no coincidence; on the contrary, it is virtually a cast-iron rule that we only have peace and stability in Europe where these values have been put into practice and where Europe is already unified or is in the process of unifying. Peace and stability in Europe are the basis for a happy future for all the people of Europe. And if they do not apply throughout Europe, then they are in jeopardy throughout Europe.
The second major change which we are witnessing and to which Europe must adjust is the meteoric speed at which the economy is moving towards a global market and global competition. This change offers us huge opportunities and the more we pool our strengths and interests, the better use we can make of them. An even bigger common market will make us stronger. Extending the euro zone will strengthen the euro. A larger community will have more weight when it comes to mastering global tasks.
The enlargement of the European Union is not a post-dated cheque which has yet to prove that it can be cashed. The advantages are already there; they are visible and everyone stands to gain. I am firmly convinced that, without the prospect of European integration, the systems of central and eastern Europe would not have been changed as quickly or as successfully.
When we see that the countries in the enlargement process have already stabilised their democratic systems in a short space of time, then that is their achievement. They alone have taken the courageous decision to shake off bureaucracy and a planned economy and create open societies, modern democracies and workable market economies. But they have also done so because the prospect of membership of the European Union gives them hope of solidarity with the people of Europe and because they are being offered a firm political and economic foothold.
The advantages of political change can already be accurately anticipated from economic developments. The candidate countries of central and eastern Europe used to be on the fringe of the world economy. In the meantime, their foreign trade with the EU has risen to between 50 and 70%. We are achieving high foreign trade surpluses with all these countries. That translates into higher tax revenues, higher national insurance contributions and, most importantly, more jobs.
The forecasts for growth in the area as a whole are extremely auspicious. Growth is expected to be well above the current EU average over the next ten years. These fast developing new markets create new supply and new demand; it is an all win situation for both sides right from the start. I do not think there is any particular need to stress at this point that these promising economic prospects are based solely on quantifiable and political stable framework conditions.
The prospect of enlargement has resolved centuries-old conflicts, settled border problems and defused minority issues.
These achievements deserve a positive response. I am certain that we all agree that these people, who have gone to so much trouble, should not be disappointed. I am therefore delighted to be able to tell you that the both the quality and speed of the enlargement process improved during the first year of the new Commission. The process has already acquired a momentum of its own and is now unstoppable.
Allow me to recapitulate the principles which guide us and which are non-negotiable.
First: we are preparing the new members for full membership with equal rights. Enlargement will not create an à la carte Europe or second-class citizens within the Union. New members must comply with all the conditions of accession. There will be no political discounts.
Secondly: each country stands on its own merits in the enlargement process. No geographical or political groups are being formed. The terms Luxembourg group or Helsinki group are merely technical terms in order to differentiate between the countries invited to enter into negotiations in Luxembourg in 1997 and those which did not join until Helsinki in 1999. But that does not alter the fact that each country will only be ready for accession when it has made the necessary progress.
Thirdly: we are abiding by the principle of differentiated negotiations. Chapters are opened and closed depending on the current state of preparations and actual progress in negotiations.
Fourthly: this results in another principle whereby the countries which joined later have a fair chance of catching up with those that began earlier. I wish there to be no doubt about the fact that we cannot help them catch up by slowing down negotiations with those who are already further ahead. We can help countries catch up, but not by putting their neighbours on hold.
The Commission will be presenting its progress report for the year 2000 and a new strategy paper on 8 November. Work is still under way. The reports for previous years set high standards which we want to maintain. These are reports, not report cards, and I too shall avoid any form of ranking of candidates in the future.
The reports are intended to help candidate countries continue with the necessary reforms and rectify persistent shortcomings. They are also intended to help the EU institutions monitor their success and to act as a basis on which negotiating strategies can be further developed.
Without wishing to anticipate the results, I can report on some of the trends in the new reports today. There has been progress on a wide front in securing the political criteria. I cannot see a risk of any one country descending into authoritarian structures. Neighbourly relations are developing well and quickly. Democratic basic values and rules are securely anchored. We shall, of course, continue to monitor potential risks and unresolved questions, which is why we are keeping a careful eye on the situation of national minorities and why we are working on concrete measures to overcome social discrimination, especially against the Roma people, in a whole series of countries.
As far as the economic criteria are concerned, there has been clear progress here also. Nearly all the countries now qualify as market economies, even if the process of economic reform has not yet been fully completed. But that does not only apply to the candidate countries.
A number of countries have made such good progress with the second economic criterion of their ability to compete in the single market that they are fast reaching the point at which they are ready for accession.
As far as the third set of criteria is concerned, i.e. the ability to adopt and apply the whole acquis communautaire, a great deal still needs to be done. I am not criticising the fact that the public administration is often very weak and that the legal system does not yet offer the degree of legal security which we require in the Community. Obviously, changes in this area take longer than elsewhere. The work of creating institutions and structures is not yet finished. Above all, we need the right people. They need to be found, trained and, most importantly, the money must be there to pay them.
High priority is already being given to these questions in the pre-accession strategy and we shall step this up. We need to be sure that the acquis communautaire is fully applied in practice, not just on paper.
I should like to mention a problem in this respect which requires particular attention and is a matter of great concern to me. I refer to the widespread corruption in a not insignificant number of countries. Of course, I am aware of the specific social and economic causes of corruption. But there is also corruption in places in which there is no ready explanation in the form of pitiful levels of income. I do not hold with corruption as a sort of folkloric factor or as part of the cultural heritage. In modern societies and modern economies, corruption is a cancerous sore. The disease grows and spreads to what is still healthy tissue.
Weak administrative structures, a lack of legal security and corruption are also negative location factors which deter foreign investors and hamper fast economic development. Obviously, the huge economic gulf between the Member States of the European Union and the candidate countries can only be closed if there is a constant flow of direct foreign investment to the candidate countries.
The pace of the negotiating process itself increased considerably again last year. I should like to clear up a misunderstanding which sometimes creeps in when we talk of the pace of negotiations. The pace of negotiations cannot simply be extrapolated from the number of chapters dealt with. The content of the chapters in question is also a deciding factor. All outstanding chapters, with the exception of institutions and miscellaneous were opened with the countries in the Luxembourg group during the Portuguese Presidency: a total of 174. At least 84 chapters will have been opened with the countries in the Helsinki group by the end of the French Presidency, i.e. nearly half. I reckon that all outstanding chapters will also be opened with at least four countries in this group next year.
We are now entering a new phase. Our intention now, during the French Presidency, is to start with negotiations in the stricter sense of the word, by which I mean decisions on applications, transitional periods and derogations. On 8 November, the Commission will present more detailed thoughts on the principles which should inform how we deal with derogations and how the corresponding decision-making process should be organised.
I should like today to mention two sets of problems. Transitional periods, which affect how the internal market functions, and problems relating to comprehensive investment programmes. As far as the internal market is concerned, we must ensure that transitional periods are kept to a minimum in terms of both time and content. Where major, long-term investments are needed in order to attain EU standards, we must bear in mind that even the present members claimed long transitional periods in such cases.
As regards the current situation in the monetary union, I should like to remind the House that monetary union forms part of the Treaty and, hence, part of the negotiations. All the candidate countries are keen to accede to monetary union and accession to monetary union is governed by special terms in the Maastricht Treaty. In other words, membership of the EU does not automatically lead to membership of the euro zone; on the contrary, the special criteria must be met. In any event, membership of the exchange rate mechanism comes first and requires a separate decision.
It will not be long before we step up negotiations; as a result, we shall be concentrating on the outstanding - in some cases very complicated - issues: agriculture, the environment, regional policy, internal and legal policy and the budget, to name but a few. In preparation for this, the Commission is working on a new monitoring system which will allow us to assess the state of progress in negotiations and actual implementation in each country accurately at any given time.
I should also like to say a few words on a subject which is very close to my heart: how best to sell the project "Enlargement in the societies of the Member States and candidate countries" to the public. That we have a communications problem can hardly be doubted, even if surveys do not convey a very accurate picture. The Commission has suggested a communication initiative in order to improve this situation. The legal and financial conditions for it are in place and we are in the process of deciding on the exact content. This initiative will basically be decentralised; i.e. it will be implemented in the Member States and in the candidate countries on the basis of their specific needs and circumstances. We are therefore looking to coordinate as closely as possible with the programmes of national governments, Parliament and other institutions.
Because of limited financial resources, we are being forced to develop concepts addressed directly at opinion formers and multipliers. Buying media space is hardly an option. We must therefore count mainly on the involvement of all types of social groups and on the commitment of individuals. That instantly implies that the whole process needs to be democratised.
Any communications strategy which fails to address what really moves people is doomed to failure. We must therefore identify what people associate with enlargement, what hopes and expectations and what concerns and dangers. Propaganda of any sort will not get us anywhere. We need political answers to political questions and we need to get them across properly.
What sort of questions do I mean? Will there be waves of immigrants and what impact will this have on job markets? How will the competitive status quo between current and new Member States in border regions change? Will there be environmental and social dumping? What are the implications of open borders for the fight against crime and, finally, how will we pay for it all?
We have good answers for all these questions. Enlargement will reduce the number of immigrants. Problems which may arise in the early years can be controlled using intelligently-configured transitional periods. We must help border regions to make use of the new opportunities and meet the new challenges. The Commission is already working on the relevant proposals.
There will be no environmental or social dumping because the new members will have to adopt our standards. Enlargement is good for the environment. Enlargement is also good for the level of social security in Europe.
Border security and the fight against crime will also be governed by our standards and will benefit from European cooperation. Here too things will become better, not worse, as the result of enlargement.
The costs of enlargement are set out in the current financial perspectives and will be reflected in the budget. No more can or will be disbursed than is allocated in the budget.
Allow me to summarise the message to the citizens of Europe. Enlargement represents our only chance to change the course of European history and to secure peace, maintain stability and open up huge, new, once-in-a-lifetime opportunities for all the people of Europe. Enlargement is not a magical mystery tour. It will be prepared as thoroughly as is humanly possible. We would be embarking on a magical mystery tour if we were to abandon the project or postpone it indefinitely. We have a window of opportunity. It is open now. It will not stay open for ever. There are risks. No-one can avoid that. But that should not weaken our resolve. It would far riskier if we failed to do what needs to be done.
(Applause)
Mr President, Minister, Commissioner, ladies and gentlemen, today we are debating Mr Brok' s report on the progress made on the European Union' s enlargement process, an annually recurring theme. Based on sound analyses carried out by the European Commission, we measure the progress the candidate countries have made with regard to the preparations for the accession process. Every year - and this is shortly to happen again, on 8 November - each candidate country awaits with bated breath the judgement of the Commission with regard to the progress made. This process also bears the hallmarks of a technocratic process, where the political aspects can quite easily be overlooked in amongst the abundance of detail and criteria from the European Commission report. But as has been said, the discussion with the Commission today is business as usual.
Today is also a very special day, because we are celebrating the tenth anniversary of Germany' s reunification. It is an important time to look back on a very special era in our history. As a Dutch person, born in a family which suffered badly from the effects of the Second World War, I am genuinely pleased that I can express my delight here today at Germany' s reunification. Helmut Kohl, together with the German parliament and German politicians, have made every effort to anchor Germany in the European Union, so that earlier fears expressed by neighbouring countries with regard to a reunited Germany having too much power, have fortunately proved unfounded.
Let us not forget that it was civil movements in Central and Eastern Europe which brought about the fall of the Berlin Wall - I would particularly like to mention the Polish trade union Solidarnosc. The wish of the people to end the artificial division of Europe should remain a source of inspiration to us all in the enlargement process.
Let us also recognise the huge progress we have made. Imagine how we would struggle to resolve the issue of Kosovo, Bosnia Herzegovina or our relations with Serbia in a state of cold war. Let us examine the trade flows between the European Union and the Central and Eastern European countries. Approximately 70% of exports from these countries goes to the European Union. The picture was quite different ten years ago!
A large number of Central and Eastern European countries now have much higher economic growth rates than the European Union itself, although these countries have experienced extreme lows and people have also paid the price. The Commission report is right in pointing out that all candidate countries have experienced major reform - and must do so in future.
Let us therefore testify to the enormous efforts that these countries in Central and Eastern Europe have made. Nowhere in the world was there a manual to be found instructing us how such a process of change should come about. We have learnt a great deal from this exercise. Mistakes have been made and reform has not always been as forthcoming. I wonder whether we could have done a better job. I would like to extend heartfelt congratulations to Mr Brok and the rapporteurs who have contributed to this report.
An essential part of the report is Paragraph 25 and the amendment which my group tabled in relation to it. My group has already said this morning that we want to tighten up the wording of Paragraph 25. The reason for this is that we have noticed that Central and Eastern European countries have made enormous efforts. We have also noticed that time and again EU representatives have raised the expectations - even up to parliament level of these candidate countries - as to when they can join the European Union. We were right in opting for the principle of differentiation, whereby each candidate country is assessed on its own merits. But at the same time we have set a process in motion whereby there is no longer any communication about when something will take place and this has removed any commitment to making an effort. This has a demotivating effect on public opinion in those countries. We are constantly saying that a great deal needs to be done at the IGC in Nice, that our own people have certain fears and that lengthy negotiations are still needed.
Mr President, imagine you lived in a country such as this and you heard all of this and you were aware of all the efforts made. Would you feel at home? Would you not then expect us to make an effort so that those countries can join the European Union at the earliest opportunity? This is the message which the PPE-DE Group would like to put across. A commitment which emphatically stipulates that the European Union will be ready by 2003. We expect the first candidate countries to join before 2004 so that they can take part in the 2004 elections and they can participate as fully-fledged members in the new IGC round on the European constitution, for example.
We would like other countries to join in the session after 2004 and negotiations with the candidate states in question to be completed more quickly. I would also like to call on the EU Member States to accelerate the ratification processes so as to shorten the whole procedure. And finally, I would welcome a debate on transitional periods in the European Union. I was pleased that Commissioner Verheugen raised this issue, because it can once again be interpreted as a new obstacle. We should start with a debate involving our own people. I was pleased that the Commissioner at long last started to dispel the aforementioned fears of the people. But this is where we need to make the effort. The hallmark of German reunification was that there were politicians who understood the Zeitgeist, who dared to act. Let this be a guiding example to us during the next two to three years.
Mr President, Mr Brok's report is an excellent description of the European Parliament's position. My group will give it its unanimous support. This debate is a further opportunity for my group to reaffirm its view that the accession of the central and eastern European countries, but also of Cyprus and Malta, is the best way of safeguarding the future for all of us in Europe both in the East and in the West. The sooner we achieve this, the better it will be for all of us.
You will realise that we do not only agree with Mr Brok's report, but that I also agree with much of what he said here and, incidentally, also with what Mr van Velzen said. This is no accident, because it shows that the large groups in this House and the vast majority of this House are acting in concert where this issue of the future of the European Union is concerned, and that we all agree that we want the same thing.
We acknowledge the huge efforts which the central and eastern European countries are making to be ready for accession. We welcome the progress which they have made in the past months and years. We know that there are large disparities. But these disparities are also related to the different starting points at which they began the process of converging with the European Union.
We know that the central and eastern European countries will not be able to meet all of the EU's standards by the day of accession. Transitional periods will therefore have to be agreed. Different sectors will require different transitional periods. This is in their interests, but also in ours.
We insist - incidentally as Commissioner Verheugen also did - that these transitional periods be kept as short as possible. Transitional periods are possible and necessary, for example for the free movement of capital, for the free movement of workers, for meeting certain environmental standards which require major investment and for a series of other points.
We will be able to support all of this and we also want to support it. But one point is clear - and I welcome the fact that Mr Verheugen has underlined this once more: there can be no transitional period for complying with democratic rules. Neither can there be a transitional period for securing the external borders if we want to have open borders within the European Union.
Any country joining the EU must also want to join the monetary union. There can and must be no opting out. I am saying this expressly with last week's Danish referendum in mind. But neither must there be any waiver from meeting the Maastricht criteria. Only those which meet the criteria - as they have stood up until now - can introduce the euro; this also applies to all of the current Member States which are introducing the euro. There must be no waivers there either.
My group would also like to emphasise one further point: the future Member States have undertaken to decommission first-generation nuclear power stations of Soviet design. This undertaking - which they themselves entered into - must be carried out, and this by accession to the European Union.
The progress and efforts being made in central and eastern Europe give us hope that the first accession treaties will still be able to be ratified in the European Parliament in this parliamentary term.
I am convinced that we can manage this and also that we should manage it. It does presuppose, however, that the European Union will keep its own promise to be ready for enlargement from 1 January 2003. Nice must deliver a substantial reform of the institutions of the European Union. Like everyone else here, I am very grateful that the President of the Commission, Mr Prodi, but also the President-in-Office, Mr Moscovici, made it clear this morning that it is substantial reforms that we are talking about and not simply tweaking the rules of one or other institution.
Nevertheless, we also know that in Nice the maximum achievable will be less than the minimum necessary. This means we know that the reforms will continue and must continue after Nice. But we do not want additional hurdles to accession to be set up either in Nice or afterwards. This means that if we want further reform then the structure of the enlarged Union will only be found in the enlarged Union and by the enlarged Union.
Being ready for enlargement is not only about reforming the institutions of the European Union but also about the support of its people. And we all know that they have fears, worries, hesitations and questions: what will enlargement cost? Yes, it is true that enlargement is not free; it does not come free of charge. Yes, it is true: after 2006 it will be necessary to reform the Structural Funds and the support available under the Structural Funds. But it is also true that in the financial perspective up to 2006 EUR 68 billion is provided for; no less, but no more either. I am very grateful that Commissioner Verheugen has made this very clear once more. But if we say this, then surely we must also say that in 1999 the EU achieved an export surplus of EUR 19 billion in trade with the accession countries, and up to 2006 - for the duration of the financial perspective - that makes EUR 90 billion, and that compared with the costs of EUR 68 billion which we have committed for our part in the financial perspective. With this EUR 90 billion the eastern Europeans, not us, are funding tens of thousands of jobs in the European Union. This too is part of the debate on enlargement.
So, let us not always only talk about the costs of enlargement; let us also talk about the costs of non-enlargement. And that is why we call on the Commission to table a study, a kind of Cecchini report, on what non-enlargement would cost. This too would be a useful and important input into the public debate.
Enlargement is not purely a cost-benefit issue. It was the Polish trade union movement Solidarnosc; it was the Hungarian Government which opened the Hungarian borders; it was the Czechoslovak Government which opened up its country. All of them have made the reunification of Europe possible. And today, on the German national holiday, I say it with particular emotion: they also made the reunification of my country possible. And that is why we have the moral and historic duty to make a success of the accession of the peoples of central and eastern Europe to the European Union. I am sure that we will manage it, because we must!
(Applause)
Mr President, President-in-Office, Commissioner, I am extremely pleased both with the tone of this debate today and with the level of consensus that is emerging among the key groups in the House, a consensus which my Group subscribes to.
The challenge of reunification, even more perhaps than that of enlargement is so great that it suffuses and surrounds every debate in this House: this is why there is such depth and intensity to all our debates, including this morning's debate on our own need to prepare for this extraordinary challenge. To create a common space of freedom, security and of values by free choice is something without a parallel among democracies in all of our history. It is a matter of the utmost importance and yet has curiously attracted very little public attention. When we look at Eurobarometer statistics, we see that 60% or so of those who expressed a view say enlargement is not a priority, while only 27% say it is a priority. Moreover, the statistics are getting worse, not better.
In the largest state of the Union, the Federal Republic of Germany, only 20% say enlargement is a priority. We as politicians must take possession of this debate and not simply leave it to the bureaucracies, for though it is indispensable to discuss the details of the acquis, this is not sufficient to engage the public.
We need a dialogue of politicians and therefore we need to avail ourselves of all the information possibilities that Commissioner Verheugen spoke of in his very reflective and elegant speech today. We need, as Mr Hänsch has said, to provide ourselves with information about the cost of non-enlargement, not simply in terms of finance and budget, but of security as well as, of course, socio-economic measures.
It was Franklin Delano Roosevelt, the American President, who once said that we have nothing to fear but fear itself. Much of our debate about fears about enlargement is based on exaggeration, but in order to confront the populists who exaggerate, we must connect with popular politics through reflection. We need the Commission's help here, because even though we have the will, we sometimes lack the ammunition.
In respect of the principles involved, we of course support differentiation; of course, we support the principle of equality that there should not be a Europe of different classes of citizenship. My Group has 23 visiting MPs, our "virtual MEPs", sitting in the gallery now: I welcome all of you to this debate in the House.
Finally, the critical thing now is to move to substantive negotiation, and we are making that important step. The critical thing is not to allow frustration to grow among the candidates - that they are always in the anteroom but never quite in the chamber. That is what we must accomplish in this debate, that is the result we must pursue. People joke that after the collapse of the Berlin Wall enlargement is always just five years away. We must show they are wrong. Let us take the first step in that direction during this mandate.
Mr President, the purpose of today' s discussions, in the opinion of my group, must be that we restore faith in the idea that we are in earnest when it comes to enlargement. It is true that in talks with the countries involved in the first stage, which have lasted two years, we have not yet got around to dealing with the most difficult issues and we have not yet seriously managed to discuss agricultural policy, Structural Funds or issues of freedom of movement. Our job here today is to speed up the process whereby we can begin to discuss these issues. The process has to some extent lost credibility as a result of this sort of hesitancy and groping around in the dark.
If we look at what is happening in our own Member States, we might say that quite often the remark is reiterated that, in fact, accession on the part of the new countries will only be by their own efforts. This should not be, however. We really must demand of ourselves, and the European Union too, significant changes as far as the Union is concerned.
If we look at what is happening in the applicant countries we notice that they are not just awaiting membership enthusiastically. Let me mention Estonia, as an example. Estonia is a small country, which belonged to a sort of union. There they are very careful to point out they are unwilling to rejoin any sort of bureaucratic union. We also have to take this criticism seriously.
Our group requires target dates to be set at the Nice summit or immediately afterwards, by which negotiations on membership should be concluded. This is vital for us, the European Union, in order for us to be able to set targets for ourselves with regard to completing our own internal reforms. Commissioner Verheugen mentioned corruption, but I would like to mention the fact that we cannot infect future Member States with bad administrative practice either. We must also take our own administrative reforms very seriously if we also wish to root out corruption in future Member States, as transparency and good administration are the best guarantee that there is no corruption.
Secondly the target dates are necessary because we must boost the efforts of the applicant countries in their quest for membership. Our group believes that it is quite possible, if we are so determined, to include the first group of applicant countries already in the next European parliamentary elections, if there is determination on both sides to do so. Each country must obviously be appraised on its own merits individually. The next natural opportunity would be the European parliamentary elections that follow in 2009, but we would like to push for as many countries as possible joining in 2004.
We support the Commission in its quest for a realistic, serious and honest debate on the political questions of enlargement. Commissioner Verheugen, you may rely on the support of our group when you say you want to find real political answers to real political questions. It is gratifying to hear your policy in this matter.
Finally, I would like to speak about financing. Our group does not entirely believe that the present level of financing agreed in the financial framework is sufficient, and so we are prepared to discuss any amendment to the financial perspectives. One quite simple way to proceed would be - as funds have been set aside anyway for five new Member States after 2002, if they happen to join the Union - to use these funds in future for this support preceding membership. Above all we need commitment and that is what the European Parliament, for its part, must demonstrate in this debate and when taking decisions.
Mr President, our Group, the European United Left/Nordic Green Left, shares many of the considerations and opinions on enlargement contained in Mr Brok' s report and we appreciate the enormous effort he has put into his courageous report. However, we disagree on some important issues. Our support for enlargement goes without saying. We are also in favour of a European Union that includes Russia, and which therefore includes all the countries which have built - albeit in conflicting ways - this historical, cultural, economic, social and political reality known as Europe. The only condition would be - in our view - that they share our democratic values and respect for human rights and the rule of law.
Our disagreements with a portion of Mr Brok' s report range from points of detail to others of greater importance. We do not agree with Recital A where it says that Europe was divided by the Soviet occupation because, as everybody knows and as any history book will tell you, the division was a consequence of the Yalta Conference and the intransigence of Truman who was determined to follow a policy of confrontation.
Furthermore, there are six basic aspects which worry us because of the method employed.
Firstly, we are against the 'regatta principle' , which seems more like an entrance examination which every teacher puts their pupil through when it would have been better for the pupil to sit the exam in stages and to a previously established timetable, which would have aided the rapprochement of the two societies, thereby preventing the adverse consequences we are now seeing.
Secondly, given the reality that the neo-liberal economic model established in Maastricht leads to the paradox of growth with more inequalities, the most likely outcome of the incorporation of these countries is greater unemployment and inequality, as is already happening. We should change our economic model in advance so that the cost of enlargement is not even more serious social inequality.
Thirdly, the great differences between European agriculture and that of the majority of the candidate countries mean that the current common agricultural policy should have been improved in order to ensure both the viability of our agriculture and the successful completion of the agricultural reforms in those countries. Nevertheless, everything is moving in the opposite direction owing, amongst other things, to the World Trade Organisation, which complicates everything.
Fourthly, and in relation to the use of FEDER funds, we believe that there should be more effort to show solidarity, and that is not happening, and the forecasts therefore seem to us be insufficient.
Fifthly, we also feel that the budgetary forecasts are not sufficient, since this is the first time that a major enlargement is taking place with a budgetary reduction and we only have to look at what happened in the case of the reunification of Germany to see that, in fact, a greater economic contribution is needed in order for this process to be successful.
Sixthly, we believe it has been a mistake to link enlargement in practice with the prior integration of these countries into NATO. This damages the Union, its future independence in relation to the United States and also a common European defence and security policy, since it also introduces risks with regard to Russia and other countries. We are therefore in favour of some aspects but not of others.
We shall not be voting in favour of the Brok report, but certainly not because we are opposed to the idea of enlargement, which is, quite obviously, a historical inevitability, just as it is a geographical inevitability. Even the very name 'Europe' , by definition, includes all the nations from the Atlantic to the Urals, although this has apparently been forgotten by a tiny part of the continent, the most prosperous and, in many ways, the most arrogant part, which appropriated the name half a century ago.
Our opposition to the Brok report is not an indication of ostracism of our partners in Eastern and Central Europe, or southern Europe, quite the contrary, it means that this report sets conditions which are absolutely intolerable, with regard to countries which have been European for centuries and of which we should not be making any other demand whatsoever except, perhaps, for the one condition that political pluralism be respected.
We can understand there being political conditions, given a political undertaking such as European cooperation. We cannot, however, accept economic and social conditions especially as they are so stringent that they are continually pushing back the deadlines and consigning the States to upheavals that are ruinous for their economic and social structure, to the sole advantage, perhaps, of the German patron, who alone may be profiting from the current lack of organisation in Central Europe.
To take just one example, the example of Poland, which moreover is particularly dear to us, it is, unfortunately, only too obvious that opening up frontiers too suddenly is likely to cause its agricultural structures to be ruined very quickly. One quarter of the jobs in Poland are provided by this sector. Last year the rural population increased by 5% in relation to the previous year, and if we wish to bring it in line with our model, then we are simply going to well and truly kill off what is still one of the best assets this country has, not to mention the social problems we shall be inflicting on a very large part of the population.
On all these subjects, the Brok report confines itself to discussing adaptation and reform. In the final analysis, however, there are two possibilities, either we dictate a forced march rate of change and we disrupt most of the candidate countries, or we wait until the conditions set are fulfilled thanks to natural development, and that means postponing accession until the Greek calends.
In actual fact, the thing we are rushing into is the very model of the construction of Europe, by which I mean to say the simultaneous integration of all sectors of activity whatever the traditions or special characteristics of the individual sectors, which once again has turned into a trap. Because we wished to do away with borders in just a few years, because we chose to disregard the differences between nations and their respective systems, we have arrived, once more, at a sort of all or nothing, a choice between two equally dreadful evils.
Obviously, we should have chosen a political Europe, designed as a body for ongoing dialogue accompanied by a few à la carte cooperative agreements, as the programmes Eureka attempted previously. This would have been the option of a confederal Europe, which would have respected the frontiers of all parties, respected each nation' s rate and manner of development, and finally would have respected Europe as a whole. As far as the issue we are discussing today is concerned, this would have enabled us to welcome new countries as and when they applied to be candidates, as in NATO, moreover, for let us not delude ourselves, ladies and gentlemen, as far as we are concerned, the political battle is lost to the United States, who, by using the flexible method of political and military alliance, long ago ensured the enlargement of Europe, but to their advantage.
It will be a long time before the matter of enlargement is settled, since it depends on our being able to backtrack on the ideological, and indeed rather puerile, concept of uniform integration, not to say the melding of all our nations into a compact whole that runs contrary to geographical and historical realities.
That just shows you how pessimistic we are, for our part, so great is the blindness of the European institutions careering headlong along the most pernicious routes, and so great the blindness of the European Parliament which is incapable of issuing an opinion on the burning issues of the day, such as, for example, the unrest in Palestine, where a supposedly democratic State is murdering children in the streets on a daily basis. Instead, this Parliament is losing itself in wearying fancies at the expense of perpetual division.
Mr President, ladies and gentlemen, Parliament has done well to insert Mr Brok' s excellent report immediately after this morning' s debate on the Biarritz and Nice Summits. There is no point in pretending: this whole scenario described in such detail by Mr Brok and analysed point by point in the specific reports which we are going to hear conflicts with events in the field of negotiations, which are intended to ensure that the current European Union adapts its structures and institutions in preparation for the challenge of enlargement. In company with a large number of other Members, I greatly appreciated President Prodi' s declarations and I took note of Mr Moscovici' s words when, with diplomatic caution, he too warned us not to expect much in the way of results over the next two or three months. We hope that results will be achieved and that another Intergovernmental Conference will not have to be held in order to prepare adequately for enlargement. However, this factor indisputably pervades and conditions the whole of the rest of the architecture, all the prospects for the future, this acquired right which the peoples and countries of Eastern and southern Europe now have to join the European Union. For the countries of Eastern Europe, I would say that it takes the form of a sort of compensation for all the years that they had to suffer a dictatorship, which, despite being established in Yalta, was still a dictatorship for very many years.
I would now like to emphasise another point: I feel that a major factor is own resources, as has already been stated. The Brok report hints at this, although rather diffidently. However, it also notes the fact that we have a ceiling of 1.27%. We are well below this figure and the governments of our countries are reluctant to even approach it. Now, in the previous enlargement processes, particularly when Spain and Portugal joined the Union, we were in possession of a very powerful budgetary tool, for the Delors I and Delors II packages provided an impetus which made it possible for struggling economies to make up for lost time. This political will is currently absent, and I feel that that is the central factor to be stressed in the debate on enlargement.
Mr President, there is no doubt that the EU' s top priority at the dawn of the 21st century is the major historic project of its eastward and partly southward enlargement. This debate aims to underline this. Unmistakably, the personal commitment of the rapporteurs of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy and the productive exchange of ideas in those circles, point in the same direction.
The key year for this undreamt-of opportunity of close political cooperation within the Ancient Occident is the 20the century' s miracle year of 1989. As a former journalist, I hold special memories of that year. The words "We are back in Europe" resounded on the streets of East Berlin, Prague and Bucharest. The way in which this almost universal feeling found expression in Central and Eastern Europe in the late 80s still merits our gratitude to this day.
Ten years have now passed since the fall of the wall and the dismantling of the Iron Curtain. The enthusiasm for Europe in the East has made way for fairly harsh criticism. The reason is clear. The road to the European Union, towards accession, is too long for the candidates. Marek Belka, economic advisor to the Polish President expressed this growing impatience and displeasure in very direct terms, when he said that the European Union expects them to implement the necessary reform measures at break-neck speed, yet fails to give them a target date for accession to work towards. His sentiments have been echoed by the President of the Hungarian national bank, who claims that the European Union must give off the right signals. Otherwise, Eastern Europe' s suspicion that Europe does not really take the issue of enlargement seriously might well end in a dangerous disappointment with regard to the Brussels pledges - according to my Hungarian spokesperson.
How can we do away with these Eastern European reservations about the European Union? I propose we do this by adopting a dynamic twin-track policy. The EU should make the necessary institutional preparations at the earliest opportunity in readiness for a good number of new Member States, and present these countries at long last with a realistic accession strategy. As for this strategy, I have in mind a phased enlargement in relatively small rounds of genuinely suitable candidates, spread out over a period of fifteen years or so. In this way, the European Union would run less risk of pre-empting the Copenhagen criteria than would be the case if no fewer than ten candidate countries were to join simultaneously - an idea which has already been floated. Would this automatically remove in one fell swoop the considerable concerns which the EU Member States and the candidate countries have with regard to the enlargement process? Of course not. This is why I particularly like Amendment No 40 tabled by Mrs Malmström to the Brok report. She is asking the European Commission to carry out a major study into the cost of non-enlargement, plus to indicate what the economic gains and losses would be in the long term if enlargement were to be turned down. In addition, Mrs Malmström is urging the European Commission to give the European citizens plenty of information, because they need to be kept informed at all times of the current enlargement process, which has the overarching goal of Europe' s reunification.
Such a vulnerable position, or rather, such political accountability would certainly do Brussels credit. It would also be an example worthy of imitation for the negotiating partners of the European Union in the East. Then the course of enlargement would truly run smooth, with public opinion forming its crucial social basis.
On a final note, Mr President, the gains and losses of the EU' s eastward enlargement should not be deciding factors. If we are going to value the postponed enlargement, the postponed liberation of the other part of our continent properly, and if we wish to draw lessons from both world wars in the previous century, then we will have to roll up our sleeves and start helping, and be prepared to make sacrifices.
Ladies and gentlemen, the Council and the Commission have asked for the floor once again. I allowed the groups' spokespersons to speak for longer than planned, without paying too much attention to the speaking time, due to the importance of the debate. I would therefore ask the Minister and the Commissioner to take account of this and adjust their speaking times accordingly.
I shall be brief, as indeed I was earlier, since my first speech was three minutes under the allotted speaking time.
I should like, in turn, to stress the concomitance between our debate here, which is indeed a fundamental debate, and the tenth anniversary of German reunification, as both subjects are obviously related. It was the fall of the Berlin Wall, this fantastic historic event, which created the conditions for enlargement and for European reunification and which, once again, gives perspective and meaning to this task which will go down in the history of our continent. I should like to congratulate Günther Verheugen on his excellent presentation, which was, as ever, clear, precise and clearly highlighted the key points and the problems to be overcome.
Enlargement, as I have just said, is a historic process, a duty. It is henceforth inevitable, and we should not allow new divides to appear in today' s Europe, ten years after the fall of the Berlin Wall. To make matters clear, however, there can be no accession on the cheap. We must not, on the pretext that we are making history, fail to make proper preparations for enlargement, and that means that the candidate countries must fulfil the requisite conditions: adopt the acquis communautaire and be in a position to implement it.
Admittedly this will require transitional periods, as there have already been when we previously undertook enlargement to include countries that are now full Members of the European Union. We must, however, be reasonable. Regarding the duration of these periods, there is no room for demagoguery. We are well aware that definitive transitional periods, if I may use the expression, do not establish conditions that are favourable for an enlargement that will, once, again be successful.
Another key point, public opinion in the various countries must indeed be informed and this must be done in such a way that they accept this enlargement. In speaking of informing public opinion, I am thinking, of course, of the countries of Central and Eastern Europe, since they need to promote this cause which is fundamental for them. We must be able to count on an extremely strong allegiance in these countries. I am, however, also thinking of public opinion within the European Union. Let us not close our eyes to the fact that there is a certain amount of reluctance within the European Union, and this is perhaps one of the reasons why you said, Mr Cox, that we do not talk enough about enlargement. Perhaps, suddenly, there are some parties that do not dare to talk about it. It is also possible that this reluctance exists because we do not talk about it enough. My own conclusion is that we should discuss it more, but also discuss it properly and better. It is very important, and therefore I am pleased that the Commission is working on an information campaign which Commissioner Verheugen wishes to make both extensive and decentralised.
Without wishing to tell him what to do, I believe that, in order to be efficient, it must fall in line with the expectations of public opinion and take on board the practical matters of concern to public opinion: security, as we must live in a Europe which is an area of freedom, freedom of movement, but also of security for its inhabitants; employment and the fear of social dumping, which I do not share, but which we must combat by means of rational arguments; the environment, for it is clear that everything to do with the environment, particularly nuclear safety, is a real requirement for the citizens of Europe; financing and, finally, corruption. In this information campaign, we must fight exaggerated fears, but also solve problems as they arise.
The matter of the allegiance of public opinion to the enlargement process was also highlighted by Mr Hänsch, and I think it lies at the very core of the debate. The European Union' s credibility is implicated in this. With this in mind, I understand the feeling of impatience that some of you have - the chairmen, Mr Hänsch, Mr Brok, and Mr Poettering - who would like the countries of Central and Eastern Europe to be able to take part in the next European Parliament elections in 2004. This contains a powerful idea, which is also a fine idea, namely that we shall not carry out enlargement in the face of opinion and that, effectively, the best way to carry out enlargement with the assent of opinion is by involving it in elections, since elections are the expression of democracy and the citizens' means of gaining access to the political system.
Personally, in response to this demand, I would say, 'Why not?' Why not, indeed, if it is at all possible? And on the subject, let me again remind you, bearing in mind that this comment is not, as I think I said, intended to be technical or pessimistic or restrictive - that the European Union has set a date: 1 January 2003. It is up to the candidate countries to make the necessary efforts to achieve this, and it is up to us to assist them and also to make ourselves ready to accept them. Once again, however, let us not indulge in too much demagoguery, even if we can understand this impatience, let us be aware that it is not very likely that many countries that are currently candidates will be able to take part in the 2004 elections, even though we might like to see this. Let us adopt a positive and proactive line, but also one that is realistic.
Mr Cox wanted us to get to the heart of some difficult matters. I can assure him that this is the wish of the French Presidency. Mrs Hautala put her finger on a very sensitive issue: she suggested that the financial perspectives be reviewed in order to speed up the enlargement process. I need not stress, in this House, the strength of this proposal, or also the fact that it is perhaps a little risky too, with the danger of encountering certain problems here and there. That being said, I think it was not a bad idea to ask the question.
Once again, we can understand, as Mr Belder stated, our Hungarian, or Polish, or Czech friends asking us for signs. Without these, we shall be calling our credibility into question. However, and this will be my last word, as I want to get my point across clearly: I am no pessimist on the subject, I do not want to do things by halves, I want to see a strong option with regard to enlargement - in order to be credible, we must also be serious, we must make ourselves clearly understood, and we must also be able to gain the allegiance of the nations, the peoples of the candidate countries and also our own peoples. So we must not rush things.
Several years ago in Copenhagen we defined the requisite criteria. We are currently conducting serious proactive negotiations alongside the Commission. Let us create the conditions for success, for it is important that this enlargement is not a flash in the pan, not just a symbolic decision that will go on to create problems. This enlargement must be a genuine reunification enabling tomorrow' s Europe to operate with thirty Members as well as it works with fifteen, and even, with reference to this morning' s debate, perhaps better than it works with fifteen.
Mr President, ladies and gentlemen, I should just like to say a few words about the sine qua non for the scenario which many here have called for. The first sine qua non, of course, is that we ourselves must be ready. This has been stipulated several times already in the Councils in Berlin, Cologne and Helsinki and will again be expressly confirmed in Nice. We will be ready as soon the institutional reforms have been decided and have taken effect. We have a final date for that. Our final date is 2002.
This implies that we shall not be setting any more conditions. In other words, if the reform process, which I welcome, is to proceed and we already start setting our sights on a post-Nice agenda, perhaps another intergovernmental conference, then we cannot create a link of cause and effect between any such intergovernmental conference and enlargement by saying that its results must come in before the first wave of enlargement can take place. That is out of the question. It would have all the negative consequences which several speakers have evoked in connection with failure in Nice.
And it would be on our part. The financial conditions have been in place since Berlin; we have a budget of EUR 80 billion for the entire project and I shall not be asking for more money for pre-accession aid, for example, because I am satisfied that we can duly and properly disburse the resources at our disposal. I do not want to allow any backlogs to build up here, as has happened in other areas of foreign aid over a number of years. For now, I see no need to discuss the financial perspectives in connection with enlargement. We are assuming that we can implement the project up to 2006 within the framework of the financial perspectives.
As far as the other sine qua non are concerned, they are not within our powers of discretion or disposal. For the rest, the candidates alone set the pace of the process. None of you should be surprised if the negotiators, prime ministers, speakers and members of your national parliaments complain that it is all taking too long - apart from the fact that it is a favourite pastime in Europe - everything takes far too long with the Commission, I know all about that! You must not forget that these people represent interests. I would be most surprised if they did not exert any pressure. That is what they are there for, to exert pressure. But it is always worth asking, when someone complains that it is all taking too long, if their country has in fact supplied all the information requested, if their country has in fact already passed all the laws needed in order to adopt the acquis, if their country has in fact created all the structures needed in order to apply the acquis. If you ask these questions, you will frequently find that the other person is somewhat embarrassed, because they are often forced to admit that there is still work to be done back home.
I would advise great composure when faced with candidates pressing for deadlines. We stand by what we have said: we will be ready to welcome new members by 1 January 2003. That applies to anyone who is ready by then. We shall also help everyone to be ready by then. But the fact remains that, as things stand today, 3 October 2000, I cannot tell you when any single country in the accession process will be ready for accession. I cannot say that today of any one country.
You may of course conclude from this that we should set a date nonetheless. The problem is that, if you set a date, there is a danger that the enthusiasm for reform in these countries will wane. Why do you think certain politicians in these countries are pressing so hard for an accession date set in political stone? They are pressing so hard for a date because they want, if possible, to avoid tackling certain, extremely difficult reforms which they have yet to make. We need always to strike the right balance. If we do not set a date, we may cause disappointment; if we set too early a date, a certain complacency may creep in; in other words, we shall address the question of dates when the time is right, i.e. if we can say when a country is ready for accession and when it is not with a sufficient degree of certainty. Unfortunately, now is not the time. But, as I have already indicated, all the countries are approaching the point at which they will be ready for accession relatively quickly.
I should like to refer briefly to two or three comments made during the debate. Mr Hänsch said - in addition to much with which I agreed - that the safety of nuclear power stations was an important issue. Agreed! But just to be sure that there is no misunderstanding between us: you said that these nuclear power stations must be shut down before accession takes place. That is news to me. The policy was to agree with these countries on when nuclear power stations would be shut down. That was the condition for starting negotiations. And that is what happened. I hope that these countries will not be refused accession until the agreed closing dates have been reached, because that would be pretty late in some cases. I assume this was just a slip of the tongue.
I should like to make one other point: We did not - as Mr Marset Campos said - pressgang candidates into NATO at the same time. I raise this point because it is an extremely interesting point. In fact, as you will remember, NATO and the USA were most reticent to grant the wish of central and eastern European countries to join NATO. It took years for them to make up their mind. The pressure to join NATO, the idea of joining NATO did not originate in Washington, London or anywhere else; it arose quite clearly in Warsaw, Prague and Budapest. And I can tell you why; because these people wanted to be on the right side once and for all, i.e. securely anchored in the family of democratic nations. Which is also why they expressed their wish to join the European Union.
The last point which I would like to make concerns agriculture. It was said during the debate that opening the borders would cause the immediate collapse of agriculture in certain countries, such as Poland. Allow me to point out that the opening of borders to agricultural and other products has already been extensively agreed in the Europe Agreements. We have already done this to the widest extent. As far as agricultural produce is concerned, we have concluded an agreement with Poland whereby as much agricultural produce as possible - in fact nearly 100% of Polish agricultural produce - has free access to the European market even before accession and vice versa: our products have free access to the Polish market. In other words liberalisation of the trade in agricultural products has already been agreed and the Poles are not worried that Polish agriculture will collapse as a result. The problems which beset Polish agriculture are structural and social policy problems and we shall need to address them most intensively in due course.
I am delighted with the turn which this debate has taken so far; it shows me that we can count on a great deal of support from Parliament for principles which inform the way in which the negotiations are handled and for our resolve to start tackling outstanding problems quickly and resolutely.
Mr President, I have just one brief clarification and question to put to the Commissioner, with whose presentation I personally agree. We can only define the accession scenario if we ourselves undertake to be ready by the end of 2002. According to the motion presented here, the EU institutions, the Member States and the candidate countries will all help to ensure that we are ready before the European elections in 2004. That is what the motion says. That is not defining a scenario, it is endeavouring to achieve it. Perhaps this wording would allow us to reach a common position so that we can make the necessary effort.
Mr Brok, I have no problem whatsoever with this motion because it states quite clearly what our common policy is. We will be ready as of a certain date. We hope that everyone else will also be ready by that date. We shall help them to be ready by that date. It is just that, as things stand, I cannot guarantee that they will be ready.
Thank you very much for that clarification, Commissioner.
The various rapporteurs will now speak.
Mrs Carlsson has the floor first.
Mr President, today when I flew from Stockholm, in over Germany and then drove on down to historic Alsace, I could not help but feel grateful for this Europe of mine. I was born at a time when, and in a place where, there has been no direct reason for thinking of war and calamity. Before I was born, freedom and democracy had triumphed over oppression and the insanity of war, and a European Union was being formed. Today' s young people take peace for granted, and mistrust has been exchanged for reciprocity. There have been strains but, on the whole, peace and trade have established a closer association between people, now further consolidated by means of the currency union.
Today, when we are celebrating the united Germany and discussing Parliament' s attitude to the enlargement process, it is important to have an historical perspective in order to be able to look a long way ahead and understand that today' s generation of politicians too have perhaps at least as important decisions to make in favour of freedom, peace and democracy. Few people believed that it was possible to reunify Germany. Everyone was surprised by the dynamism of that process, which was so skilfully handled by Chancellor Kohl. Without his strong support for peace, Europe would have looked different today. What began with individual people' s courage and longing for peace led to the odious Wall' s being torn down stone by stone.
Approximately ten tears later, we therefore now have a responsibility to history to join together in completing the reunification of Europe and strengthening the integration process. It will totally change the EU. As I see it, there are, however, no other alternatives and nothing else is more to be desired. If today' s European Union does not succeed with further enlargement, it will not be living up to its own ideals. In that case, it will, in my view, have failed in its mission and purpose.
I have been entrusted with the task of acting as rapporteur where Estonia is concerned. In Sweden, we stood Monday after Monday in a number of squares around the country in order to show support for our Baltic brethren during the liberation process. Our support and commitment continue - to a large extent, for our own sake. More powerful cooperation is needed when it comes to our common sea, the Baltic. We have a lot to gain from more trade and more interchange. The Baltic States are small coastal States bordering on a powerful neighbour. They possess a rich source of culture, diversity and potential which the united Europe cannot do without. Each one of the countries is to be judged on the basis of its own merits. They are not to be judged en masse or on the basis of some special geopolitical position they might occupy. It must be the results of the negotiations which count. Enlargement ought not to be postponed because of the need to keep to timetables.
As may be seen from the report, I am enthusiastic about what a country can achieve in the course of ten years of reform work. I am impressed by the political consensus that exists and by the leadership exercised by Prime Minister Mart Laar. The EU has a lot to learn from Estonia' s free trade agreement, the route the country is taking towards the new economy and the work it is doing on integrating its Russian-speaking population. Obviously, the foundations of the EU must not be weakened and the candidate countries must comply with Community legislation. However, many politicians in the EU seem more concerned with developing the Union still further and with raising standards. There seems to be no let-up in the desire to devise detailed regulations. This creates new obstacles for the candidate countries.
As I see it, the enlargement process ought not to be dragged out unnecessarily. It is now that we are in a position to secure common values and benefits. As a conservative, I am incredibly thrifty with taxpayers' money. Through increased cooperation in combating, above all, cross-border crime and environmental destruction, we can make enormous gains. The environment is the area which will constitute a stumbling block in the negotiations. As I see it, decades of mismanagement due to planned economies and the inherent irresponsibility of communism are not Estonia' s fault and should not be a reason for delaying membership. If it completes the negotiations effectively and purposefully, Estonia has a good chance of becoming one of the Union' s new Member States.
I should like to express my gratitude for the good will with which my report was received by the committee. The only amendment which has already been tabled is covered in my report, but I am pleased that the Greens wish to emphasise the importance of treating citizens equally.
Finally, substantial progress is important if energy and will are to be demonstrated in the negotiations. I am a little concerned about the way in which Parliament has handled this report on enlargement. Many of the amendments and the committee' s proposals in the Brok report go beyond the level of what is required in the EU at present and may be seen as new hurdles. All credit to the rapporteur, Mr Brok, draftsman of the opinion of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, who has tried, albeit without success, to get some focus into the report. Parliament' s task is now to reduce, not increase, the obstacles to successful enlargement across all borders.
Mr President, Mr President-in-Office, Commissioner, ladies and gentlemen, we consider the progress made by Latvia since independence to be a real success story. In 1991, Latvia was still a province of the Soviet Union; since then it has built up a basic democratic order and its own state, introduced a market economy and created new ownership rights, to mention just a few points.
Imagine if such radical economic and social change had taken place in your own country in such a short space of time. Only then, I think, can you have any notion of what the people of Latvia have achieved over recent years. In this context, it would be positively humiliating if the European Union failed to get started on the reforms needed in order to be able to receive the central and eastern European countries, Malta and Cyprus; and those who continue to apply the brakes here are merely demonstrating that they are much less capable of reform than any of the candidate countries, especially little Latvia. They are simply not entitled to chide this Baltic country like a stupid schoolboy.
We would also be belittling the achievement of the Latvian people if we postponed accession indefinitely after Nice. Negotiations with Latvia did not start until after the Helsinki summit. Nonetheless, it is, in my opinion, in a position to move forward to the first enlargement wave in the enlargement process. The critical comments and the proposals in my report for urgently needed progress in administrative and social reform are designed to bring Latvia quickly and successfully into the European Union.
In the present circumstances, one thing is clear: the key to this is to be found in a transparent administration at all levels. This does not just mean a law for the civil service; it also means giving young civil servants opportunities and paying them a decent wage. The basis for this must be a clear code of conduct which excludes corruption and, hence, gives citizens confidence that there is a truly independent administration taking decisions for the general good. Any such administration must be in a position to adopt the acquis quickly, to develop a stakeholder society and to provide proof of efficient auditing of accounts. This would enable Latvia to obtain more European assistance. As you all know, I have been calling for pre-accession aid to be correlated more closely with the mechanisms of the European Structural Funds for a long time now. I still fail to understand why two yardsticks always seem to apply here. Whereas we take decentralised invitations to tender for granted in our development areas, ISPA projects are decided in Brussels. Whereas we, in the meantime, are required to prove that the social partners are involved and that regional or local authorities help to implement resources, this arrangement is still not applied in the candidate countries.
How are the people there supposed to experience the people' s Europe in situ? A communications strategy is not enough, however good it may be. It is still hot air, Mr Verheugen; the actual agencies responsible for the project have not even noticed it exists. It is not enough; the whole strategy needs to be geared more to the citizens.
It is of paramount importance for the candidate countries to be more involved in the area of employment policy. The process of economic change and fast transition has not only brought successes; it has also resulted in social differences, increasing regional disparities and huge hidden unemployment, which is why these issues must take priority in the pre-accession strategy.
I see an urgent need to focus more on structural measures here and not to postpone implementing freedom of movement as a response to unemployment in Latvia. It is our job to continue to support Latvia with the integration of the Russian population. We should also bear in mind that the burden which we have laid on Latvia, namely to build ramparts for the European Union, - that this hurdle cannot be supported by infringing the principles of human dignity, including the human right to asylum. That applies to both Latvia and the European Union.
Mr President, Commissioner, my report on Lithuania' s application to join the European Union closes with the following sentence: It is still too early to establish a position on when and with whom Lithuania should accede, but efforts should be aimed at making possible a broad first enlargement wave in which Lithuania is included. Lithuania applied to join the Union on 8 December 1995. Accession negotiations commenced in February 2000. Lithuania' s target date for accession is 1 January 2004.
The assessment of the political criteria for meeting accession requirements is - I hope all will agree - without question unreservedly positive. This month, on 8 October, Lithuania will be holding parliamentary elections. Whatever the outcome of these elections, we may safely assume that the main parties will lend their unwavering support to Lithuania' s accession to the European Union.
Lithuania is on its way to joining the World Trade Organisation. Before I go on, a quick update: negotiations between Lithuania and the WTO were successfully concluded yesterday, meaning that Lithuania expects to join shortly following ratification. Today the Lithuanian economy is on the mend. There was negative fallout from the Russian economic crisis in 1998, due to the high level of trade with Russia, and the gross domestic product was still falling in 1998 and 1999. The macro-economic situation is now stabilising. Lithuania has considerable potential for long-term economic growth. The International Monetary Fund has forecast growth of 2.1% in the gross domestic product this year. There is a good chance of this, but particular efforts are still needed.
Policy still needs to concentrate on creating the right conditions for innovation and modernisation in key sectors of the economy. The fact that the Lithuanian currency is still pegged to the dollar is also important here, because as the dollar rises, so too does the value of the litas against the euro. As a result, revenue from exports from Lithuania to the euro zone is down and, similarly, producers are of course facing stiffer competition on the domestic market from exporters in the euro zone. There are plans to peg the litas to the euro in the second half of 2001. As I said, despite a number of shortcomings and weaknesses, Lithuania has made good progress in the economic area and is only a short way away from a working market economic.
As far as the Ignalina nuclear power station is concerned, there is no doubt that the two Chernobyl-type reactors need to be decommissioned. Lithuania voted an energy strategy through parliament at the end of 1999 and, in May of this year, the Seimas passed a law to decommission unit 1 in 2004. A decision on the decommissioning of unit 2 will then be taken in 2004. I am most grateful to Commissioner Verheugen for clarifying the question of the closure of nuclear power plants. It is an important point here too.
Now to Kaliningrad. This issue requires a special effort and, in my view, cannot be dealt with purely as a problem on the fringe of the issue of the accession of Lithuania and Poland. In the widest sense, what is at stake here is cooperation between the European Union and the Russian Federation. The point at issue is whether Kaliningrad should be enclosed and cut off or included in the development prospects for the region. The multi-faceted problems and the dangers inherent in the social and economic crisis in the region will not be averted, let alone solved, by isolating it. Our motto in this case must be: stabilisation through cooperation. That is the only way of giving Kaliningrad a chance to improve its development potential.
Lithuania is playing a positive role here. Lithuania and Russia recently presented proposals for joint projects in various areas under the NIDA initiative. The EU is being asked to adopt them in the Northern Dimension action plan. Ways of fostering good neighbourly relations need to be found in the interest of the region as a whole. And also in the interests of cooperation between the European Union and the Russian Federation.
Mr President, Commissioner, Poland, the country for which I am rapporteur, is the largest and most important of the countries which are preparing to enter the European Union, but it is also, as we know, the most problematic, so much so that there have been rumours that it might be excluded from the first group, the group of countries which are to join the Union first.
These rumours are groundless and I am pleased to be able to tell you and, most importantly, our Polish friends, that we met with the Italian Minister for Foreign Affairs, Lamberto Dini, yesterday, and he categorically denied ever having heard such a possibility being voiced during international meetings. Poland will join the European Union when both it and the Union are ready, but it will certainly be part of the first group.
Having said this, we must not deny that there are difficulties, and my report is in fact a summary of the progress made and the difficulties encountered along the road to accession. The Warsaw government and parliament have done their utmost in recent months to speed up the transposal of Community legislation. The Polish authorities have also recently carried out major reforms and, although the Commission' s last annual report on Poland' s progress towards accession was somewhat negative, I hope and trust - and in this I am reassured by Commissioner Vergheugen' s words just now - that the report which is published in a few weeks time will be more encouraging.
Nevertheless, as I was saying, there is still a great deal to do in Poland in terms of administrative reform, industrial restructuring and, of course, comprehensive structural change right across the agricultural sector. Therefore, in order to overcome these obstacles, to resolve these issues, the Poles - like the citizens of the other candidate countries - need incentives. If, for example, we place a question mark over whether it will be possible for the citizens and workers of candidate countries to move freely across the European Union right from the word go, if we want to continue to deny the citizens of Eastern Europe recognition of that right which is one of the fundamental principles of the Union, then we are further diminishing support for the difficult reforms which must take place before they can join the Union.
This brings us to another sore point: public support, both within and outside the European Union. Support from the public is poor and fades with the passage of time, as Pat Cox and many of the Members who spoke after him pointed out, so roll on the information campaign announced by the Commission, although I must say that the amount of funding allocated to this campaign did seem rather low.
Despite the words of the Commissioner, who declared himself passionately in favour of enlargement, Brussels sometimes gives the impression that it is trying to slow down the process, and this is reflected in the attitude of the candidate countries whose citizens become despondent and confused. We must convince the citizens of both Europe in its present form and the Europe which is to come, the Europe of the future, the enlarged Europe, that the costs - which are heavy and onerous - are still less than the benefits which will come in the immediate future.
Many of us feel that it would have been a good idea to specify the dates for accession in order to encourage the countries and give them a sense of our continuing support. In the past, specifying dates has served to speed up the integration process, but it was difficult to come to an agreement on this point and so we decided unanimously to refrain from discussing the dates in our individual reports but to give a - if the truth be told - rather vague indication in Mr Elmer Brok' s report.
In Poland, there is talk, at least at official level, of 2003. Even if accession does not come about in 2003 it must take place as soon as possible, and we must make every effort to make it happen for we are in debt to those countries - the countries of Eastern Europe - which are as European as the countries of Western Europe and whose only crime, as the Commissioner himself pointed out, was to find themselves, through no fault of their own, on the wrong side of an artificial line across the middle of our continent.
There are too many promises which we have made to Poland, the countries of Eastern Europe, the former Communist countries, and failed to keep. 'Rid yourselves of Communism,' we said, 'and we will help you' . They got rid of Communism and we did not help them. So we cannot be surprised if, faced with the increasing divide between rich and poor and the spread of crime, prostitution and drugs, an increasing proportion of the citizens of these countries have reached the point where they would prefer to revert to the old regime and live under a Communist dictatorship.
Should this trend gather momentum, it would be clear confirmation that our policy for Eastern Europe has failed. Ladies and gentlemen, let us do our utmost to avoid this.
Mr President, Commissioner, the subject of my report is the Czech Republic and its request to become a member of the European Union. Not only are the Czechs my immediate neighbours; as a citizen of Saxony, I sat in exactly the same boat as them, as it were, for decades. I should now like the Czechs to come back on board as soon as possible, this time in a boat which is solid and the course of which the Czechs can help plot.
My good wishes apart, a report on the progress of the Czech Republic towards accession to the European Union must, of course, be as objective as possible. The objectivity of my report is certified by the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy. Plus, the report has been enriched by contributions from my fellow members in all the groups, whom I thank. I was delighted that my report was adopted unanimously in committee on 14 September.
The criticism levied by the European Commission in its regular report in 1999, was not enthusiastically received by the Czech Republic, but it understood that it was meant to be helpful. There has since been a push forward in the Czech Republic. There has been progress in the economic area. After a three-year recession, the economy has turned around. In central and eastern Europe, the Czech Republic has the second highest per capita income after Slovenia. As a result of clever fiscal policy, direct foreign investment topped EUR 5.45 billion last year. There were also positive developments in the privatisation of the banking system.
As far as cause for criticism is concerned, as I state in my report, the European Parliament stresses the need to ensure a high standard of safety at nuclear facilities and to carry out the relevant environmental impact assessments.
It also calls for the judiciary to be improved in order to address the problem of corruption, which the Commissioner has already discussed, and to achieve more secure rule of law.
One problem specific to the Czech Republic, especially on the German-Czech border, is the problem of prostitution, especially child prostitution. This problem does not exist solely on the Czech side, it exists on both sides and it is therefore a problem which we must resolve jointly.
There is still one point which crops up constantly when talk turns to the Czech Republic and that is the problem of the Roma. We acknowledged in committee that this problem is a complex social problem, including in the Czech Republic. Parliament supports the Czech Republic in continuing efforts to improve the standard of living of the Roma minority, but calls on the Czech Government to take further specific measures to integrate the Roma economically and socially.
There is also a paragraph in my report dealing with the decrees of the Benes government. We are delighted that the Czech government is prepared to review the decrees dating from 1945 and 1946 in order to ascertain whether they run counter to the EU law in force and the Copenhagen criteria. I should like to state quite clearly at this point that this is not some sort of attempt to rewrite history on our part. There is no question of that. It is Today and, more importantly, Tomorrow, which are at stake. What is important to me - and my colleagues in the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy supported me here - is that the Copenhagen criteria, which the Czechs have also acknowledged, should continue to apply and I should like the Czechs themselves to review their own legal system, if necessary page by page, in order to ascertain if there are any laws which are discriminatory. We should not interfere, especially we Germans!
After the fall of the Communist system a decade ago, the Czech Republic underwent radical change which the majority of the people wanted and supported, but which also demanded huge effort and endeavour on their part. Numerous weaknesses still present in this country are the legacy of decades of dictatorship. In this respect, politicians from the part of Europe for which a happier fate was in store after the Second World War would do well to be sparing with their criticism of countries like the Czech Republic.
Mr President, country rapporteurs are sometimes accused of being unpaid ambassadors of their candidate state and of being blinded by their love. There is that risk and I am going to try to prove the opposite is true in the case of Slovakia. Rapporteurs who take their work seriously develop close contacts. This is how understanding and compassion grow.
Slovakia is not an object but a country where people actually live, people who are ambitious yet extremely frustrated and who, in the language of meetings, are weighed down by a long and punishing agenda. I do not want to encumber this agenda any more, nor do I want to lighten it. A badly prepared Slovakia cannot become a member of the European Union. We are in the middle of the negotiating process. Slovakia belongs to the so-called Helsinki group and would naturally like to reach the premier division. This is where that country should have been classified all along, but relations with the European Union were strained under the previous government. We support the ambition of the current government. Slovakia has not been condemned to the second division and it is logical that it should like to join together with the Czech Republic.
The Slovak Government is trying to carry out an overtaking manoeuvre. We will assess this based on our criteria. Slovakia does not really gain from political exemptions either. The requested reform is needed. Next year, Slovakia must seize its chance. Then we will have the really important negotiating chapters to deal with. My report, which is before us today, contains some points of criticism which can nearly all be lumped under the same title of implementation. Many aspects have been regulated well, and still are, at least on paper, but when it comes to translating them into practise, that is where the problems arise. In fact Slovakia is not alone in this.
I would like to list a few issues in no particular order. Slovakia is the transit country for many criminal activities. Policing must be stepped up, also in tandem with the European Union, and more investments must be made to improve border control. The government has set up an anti-corruption programme which has my admiration and appreciation. I applaud it, but we are waiting for the assessments with concrete results. As Commissioner Verheugen said before, the fight against corruption is a key priority, because corruption undermines democracy and also deters foreign investors. The situation of the Roma people leaves a great deal to be desired. This has been mentioned more than once already today. More funds are needed to implement existing government proposals. Once again, the plan is there, but the implementation has not quite got off the ground. Moreover, Slovakia needs to hold an open debate on how people perceive the Roma people. A distinction must be drawn between judgment and prejudice; otherwise we will continue to have a lack of understanding, which will stand between them and us like an invisible wall. The Law on the Use of Minority Languages is a large step in the right direction but the technical implementation of this act has been inadequate.
I am also critical of Slovakia' s capacity to govern and its organisation of financial control. This was, in fact, confirmed when we debated other countries. I would also call on Slovakia to set up an active regional policy because the socio-economic discrepancies within that country are still far too pronounced.
Now for the good news, because this actually eclipses the bad news. Slovak democracy is developing at a steady pace, which has not always been the case. We have noticed a great deal of improvement in macro-economic terms. The Commission reports have so far been very positive. The level of improvement has even been such that Slovakia has been admitted to the exclusive club of the OESO, and I would like to extend my warmest congratulations to Slovakia on this achievement. I believe that this decision came into force last week. The privatisation of public companies, including banks, is on the agenda. The reform of the legal system, as requested, is in full swing and the agreements on the closure of the nuclear reactors are being respected. I would like to concur with Commissioner Verheugen in this respect. The acquis is also being implemented at a satisfying rate. Moreover, the government is constantly working on maintaining social consensus - this is in itself a different matter - an important point in most enlargement countries, because without social consensus, it will not be possible to implement the heavy reform programme, and as is apparent in Slovakia, this can also be done in a way which is successful because the support for EU membership is still very strong in Slovakia.
What Slovakia must now do is to bite the bullet. The overtaking manoeuvre which I mentioned a moment ago can now be carried out. The problems I mentioned are not insurmountable. Over the past few years, Slovakia has developed a new dynamic which will enable the country to move towards the European Union quickly and effectively and to turn its accession into a success.
On a final note, I would like to take the liberty of making one comment on Slovakia' s home affairs policy. We do not make a habit of interfering in home affairs, but there are proposals to call for early elections in Slovakia. There has even been a referendum to gauge whether people are in favour of this. It is, of course, up to the Slovaks to decide. I believe it would be harmful to Slovakia to organise elections at this point in time. It would once again delay the accession process, which has happened before under the Meciar administration. It would be wise, therefore, if the present administration were to try to complete the task in hand.
Mr President, ladies and gentlemen, I feel that it would be right and proper to begin my intervention by referring to the fact that, today, 3 October, we are celebrating the first ten years of German reunification. This extraordinary event, symbolised by the fall of the Berlin wall which separated two blocks of countries and also divided one nation, to a certain extent represented a pioneering step in the process of European enlargement towards Central and Eastern Europe.
Despite the difficulties, the contradictions and the social and economic disparities, which, as everyone knows, still exist between West and East Germany, the truth is that a project for a collective future of peace, freedom and development triumphed. This would probably not have been possible if the voices advocating caution and those that supported a particular kind of technical and bureaucratic rationalism had not been pushed into the background. The European Council, which met in Copenhagen following this reunification, decided to integrate into the European Union any associated States of Central and Eastern Europe that wished to join. The 1993 Copenhagen Council made it clear that the accession of the countries from Central and Eastern Europe would depend on their meeting the obligations that are part and parcel of membership of the Union. In other words, these States would have to fulfil a range of economic and political conditions that were considered to be essential prerequisites for their integration. On 30 March 1998, a negotiation process was finally opened with the first group of countries, including Hungary, the country which is the subject of the progress report now under discussion in the European Parliament.
I think I can say that this report, which has been duly discussed and improved upon in the Committee on Foreign Affairs, Security and Defence Policy where it received unanimous approval, describes and analyses extremely thoroughly the current stage of Hungary' s path towards accession, in its dual approach to the issue. Firstly, Parliament has used it as a tool to assess the periodic report drafted by the Commission in 1999 on Hungary' s progress. Secondly, the report serves as both an expression and the result of the vision that the rapporteur has been putting together on Hungary' s current situation.
In this speech, I propose to highlight and discuss the six aspects of Hungary' s changing situation with a view to its accession to the European Union, which warrant specific mention. First of all, in terms of fulfilling the political criteria that were laid down in Copenhagen, Hungary' s situation is, by and large, satisfactory. We have seen a consolidation of the democracy which is strengthening the positive trends that have already been shown. The problems that do remain are not therefore related to the exercising or safeguarding of civil or political rights but involve fighting more effectively against some less positive aspects.
In this context, the issue of integrating the ethnic gypsy minority into Hungarian society has been central to the discussions held in the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy. In our opinion, efforts to abolish all discrimination against the Roma community must be based on a raft of positive measures which have, in part, been launched by the Hungarian Government as part of a medium-term action plan which is supported by the PHARE programme, particularly in the field of education and in specific programmes to improve employment and housing.
These policies must lead to the free and unforced assimilation of individuals belonging to the gypsy community. This was the idea that we wished to convey in this part of the report and, therefore, we cannot fully agree with the wording of Recital c, which is the result of an amendment approved in committee and emphasises the fact that a situation of segregation still remains in children' s education, as does severe discrimination in various sectors of society, the economy and the public sector. This is not borne out by my own observation of the current situation.
Secondly, it is worth raising the issue of Hungary' s economic situation, which has seen improved growth and made Hungary the economic leader in the region. Public finances have been cleaned up and we have seen a marked improvement in the balance of payments. The pattern of consumption has changed as a result of higher salaries, lower unemployment and a reduction in the rate of inflation.
Thirdly, with regard to agriculture, which has a lower level of productivity than in the European Union, we need to ensure that the agricultural market is fully opened up to the capital that is necessary for land privatisation, for the modernisation of farms and marketing structures and for improving yields. The prohibition on non-Hungarian citizens buying farmland is, however, an obstacle to setting a fair price for this land.
Fourthly, there is the topical issue of the fight against organised crime, specifically crime that has its roots in Russia. The high level of crime and the considerable implications of this type of crime are perhaps Hungary's most serious domestic issue, despite the fact that the Hungarian Parliament has already voted in favour of a raft of measures on money-laundering, on longer sentences for drug-trafficking and prostitution, on confiscating funds and on a witness-protection programme for informers.
My fifth point, which concerns the adoption of the acquis communautaire, is that we must acknowledge the fact that Hungary is continuing to act in a balanced way. Finally, there is the issue of the environment and the problems of cross-border pollution resulting from Hungary' s geographical situation. The pollution that we have seen in the Danube and Tizsa rivers, caused by cyanide leaks in Romania, is a classic example of this situation.
I would like to say a final word in order to voice the concerns of some of my colleagues in the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy regarding Soviet-made nuclear reactors. This issue needs to be addressed seriously but within a broader framework that covers not just Hungary but also the other candidate countries that still operate this antiquated and relatively unsafe technology. I am therefore pleased to see that it has been addressed in Mr Brok' s general report on enlargement. It now only remains for me to ask my fellow Members to ensure that we have an enlightening debate and a vote which contributes, both in its outcome and in the way it is expressed, to a meeting between the old democracies of the West and the new Democracies of the East, for the sake, ultimately, of the European Union' s enlargement process.
The rapporteur for Bulgaria, Mr Geoffrey Van Orden, has asked me to speak on his behalf since he has to attend the defence debate at the Conservative Party Conference in Bournemouth, England, today.
Bulgaria has made great progress in her preparations for accession. The current resolution and report focus on certain of the more controversial issues, namely nuclear safety, border controls, the treatment of minorities and the question of corruption. Economic issues will be dealt with later.
Bulgaria is anxious to join the European Union and NATO. It has already demonstrated its commitment to regional security and stability through practical and political action, as was evidenced during the Kosovo conflict when Bulgaria sided with NATO allies, possibly to the detriment of her own short term interest.
The after-effects of the conflict, particularly the obstruction of the Danube, damaged the Bulgarian economy and it is only right that urgent assistance should be given by the international community. But Bulgaria has made a wider contribution to regional security through the mechanisms of the Stability Pact.
Turning to another aspect of security, Bulgaria has also made great strides in tackling border control, with the ambitious target of bringing border policing up to Schengen standards by 2001. This has been achieved by a fundamental reorganisation of the border police, once a demotivated conscript force; it is now a professional volunteer service. Much of this has been carried out with assistance from the European Union. The security of Bulgaria's borders and the effectiveness and integrity of its policing is of vital interest to the Union, bearing in mind Bulgaria's situation on the main through-route into Western Europe from Asia Minor and the Middle East.
Within its borders Bulgaria is addressing the problem of minorities. The Bulgarian Government has made efforts to overcome the problems of exclusion of the large Roma community, comprising roughly 4% of the population. Much more needs to be done.
It will take time for the benefits of the fundamental changes in Bulgaria to be felt by the population as a whole. Meanwhile, in a more open society with greater opportunity, people need to be assured that those in power, whether in government or in administration, are exercising their authority for the benefit of the country as a whole. Democracy and the market economy are vibrant forces in Bulgaria, but they are still young and need to be sustained by the confidence and trust of the whole population. The suspicion of corruption is a most destructive force and it must be tackled as a matter of urgency.
This is nowhere more true than in the case of nuclear power, where legitimate concerns over nuclear and environmental safety are in danger of being hijacked by the anti-nuclear power lobby. In recent weeks we have all been reminded of the perils of over-dependence on oil and the need for diversity in energy provision. The Kozloduy nuclear power plant accounts for half the internal power generation in Bulgaria. Safety considerations must of course remain paramount but other factors must also be taken into account in determining the country's most suitable long-term energy strategy.
I wish to emphasise how important it is that Bulgaria should be assessed in its own right in terms of its progress towards early membership of the European Union. If Europe is to embrace this historic opportunity for enlargement, removing the divisions created by the Soviet occupation and the communist experiment, candidate countries must be given a chance to accede within a reasonable timeframe. This applies to Bulgaria.
Finally, I would like to mention a dark cloud that hangs over Europe and here I speak personally. 23 years ago Bulgarian secret agents went on a murderous rampage in Western Europe, attacking certain individuals, including my friend Georgi Markov, the well known writer and broadcaster, who was murdered in broad daylight in a London street. Former Soviet agents have admitted their part in this dastardly crime but documents have been found incriminating Bulgarian citizens as well - Bulgarian agents of the communist government. No progress has been made in solving the crime. Successive presidents promised to take action but nothing was done.
I will not myself be able to vote for this report unless progress is made in solving the murder of Georgi Markov.
- Mr President, Romania's people welcome wholeheartedly the European Union's Helsinki decision to incorporate Romania in the first wave of the current enlargement countries. Indeed, 80% of Romania's people believe that Romania belongs in the European Union. Perhaps it is no coincidence that those same public polls show that the European Union Ambassador is the second most popular person in Romania today.
Since last December, therefore, there have been many encouraging signs. Acute poverty has been a key problem in Romania since 1990 and under the present government, the economy is at last showing real signs of improvement. The substantial loans from the World Bank and the IMF and the European Union show that success. The current Prime Minister, Mugur Isarescu, is himself on secondment from the Central Bank and therefore has excellent relationships with the international financial institutions.
The better economy should increase a still fragile public confidence in the democratic institutions and de-politicisation of the civil service must be a high priority. Romania enjoys a free press. This must be encouraged and supported. Tackling corruption at all levels will assist in building a free and open civil society.
Romania nearly fails on the Copenhagen criteria with regard to children. Here we must remember that the collapse of the Soviet Union has left thousands of children in desperate straits throughout the Union; children whose families have given way unwillingly to pressures, children who have been institutionalised wrongly, children who are treated cruelly, children who die needlessly, children who are adopted by other countries illegally, children whose only future is to be exchanged for hard currency or household goods. Central and Eastern Europe and the West Balkans are a prime source for the international child slave trade.
In Romania the government, with the active support of Commissioner Verheugen, the World Bank and the United Nations, have given us an opportunity to establish good doctrines and best practice in the region. The formation of a high level group is something that I commend to my colleagues.
Romania has many strengths. It has a unique and flourishing culture. It has an established artistic and musical heritage. It has strength in adversity. Members will recall that our helping Kosovo was timely and was of great importance. This will be reflected in the coming challenge of the OSCE which Romania adopts in January 2001 and perhaps in 2002 when Romania's probable membership of NATO will be reviewed.
We all applaud Romania for the Olympic gold, silver and bronze medals it has won in the last fortnight. We must look forward to Romania becoming a full and active member of the Union without undue delay. I therefore commend my report and its proposals to the House and urge Romania to make haste to implement the acquis communautaire and the Copenhagen criteria and become a member of the European Union.
Mr President, Commissioner, your rapporteur endorses the contents of the Commission' s report on Slovenia and notes that the criticisms expressed in 1998 gave the Slovenian authorities a salutary shock, prompting them to speed up adoption of the measures necessary for accession to take place. This change of pace has placed Slovenia among the countries whose preparations to enter the Union are most advanced, and so, in my opinion, it is highly likely that this country will be one of the first to join.
Certain issues are still to be settled, of course, but they have been discussed on various occasions both at meetings between the parliamentary delegations and in the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy. They are the subject of amendments which we are going to discuss tomorrow and include the closing down of duty-free outlets before the end of the year, the restructuring of public companies and the adjustment of banking law and the insurance sector, and, more generally, the modernisation of the entire sector of the administration of justice, which has to guarantee independence and impartiality, and all the public administrations. I call upon the new parliament, which will take up office a fortnight from now, and the new government to make these matters a priority.
We must insist on a timely, appropriate information campaign for Slovenia as well, in order to make all the citizens aware of the benefits of joining the European Union. Parliament could contribute actively to these initiatives by opening documentation units and involving the public through schools and via their cultural, professional, social and working environments. Parliament' s resolution of April 1999 stressed the convergence of the positions of the European Union and Slovenia on economic policy and security, and in this past year Slovenia has indeed made a major contribution to the Stability Pact for South-East Europe. Slovenia supported the action of NATO and the Member States during the war in Kosovo and, considering the difficulty of making such a decision, this can be taken as evidence not only of the important role played by this country in the region but also of the convergence of its interests with those of the European Union.
I would like to take this opportunity to invite Commissioner Verheugen to make representations to the Commission and the Council of Europe so that the European Union can revise its position and invite the Serbian opposition, which has just won the elections, not to stay away from the second ballot, for that would be to hand Milosevic a virtual victory on a plate without a political fight, potentially providing him with dangerous grounds for remaining in power.
The stability of the entire south-east region depends on the disputes that divide different, neighbouring countries being resolved. It is therefore important for the Slovenian authorities to come to a swift agreement with Croatia in order to bring all bilateral disputes, particularly border disputes, to a close. This will ensure greater stability, improve the climate for bilateral relations and provide all the peoples concerned with enhanced opportunities for economic development.
Mr President, the report on the accession of Cyprus, which I am honoured to present to you, in comparison with the series of reports which you have heard about this afternoon, includes a special political aspect. This is a candidate country where a third of the territory has since 1974 been occupied by the Turkish army and where, because of a particularly impervious line of demarcation, the fundamental principles of the European Union cannot be applied across all of the territory.
The report which it is my honour to submit, which was also unanimously adopted in committee, observes that the part of the territory controlled by the legal authority fulfils the Copenhagen political criteria. Cyprus has a viable and prosperous market economy and should not encounter any particular problems in adopting the acquis communautaire. I have a duty to point out, however, that transposing the acquis communautaire is taking too long and that Cyprus, like other candidate countries moreover, should tighten up its administrative, fiscal and legal systems.
I am convinced that Cyprus' accession could serve as a catalyst and a driving force in finding a solution to the political problem of the division of the island. Perpetuation of the status quo following the Turkish invasion of July-August 1974 is not acceptable to the European Union.
We therefore support the proximity talks which are currently being conducted under the auspices of the United Nations. We must however also point out that the definitive solution, a fair and lasting solution, must fully comply with both the relevant United Nations Security Council resolutions, with this being, quite simply, the international law in force, and also the principles governing the European Union. I am thinking, of course, primarily of the political principles, but also the principles of freedom of movement and of establishment.
Now that both Cyprus and Turkey are candidate countries, the Cyprus conflict ceases to be peripheral to Europe but rather an internal Community conflict. We must therefore have recourse to every means possible and to every asset available to us. Immediate confidence-building measures are essential as a way out of the current deadlock. The presence of one soldier for every six civilians, including the Turkish colonists, in the occupied zone of Northern Cyprus is unique in Europe, and even in the world.
Your rapporteur therefore proposes that the series of confidence-building measures and measures to dismantle the status quo should begin with the demilitarisation of the island, something that has, in fact, been demanded by a number of Security Council resolutions since 1983.
The Turkish Cypriot community has nothing to lose and indeed has everything to gain from accession. Both its security and cultural identity will be fully respected. Simply belonging to the European Union guarantees certain rights. Europe must become a responsible player in finding a solution to the Cyprus question. To this end, a key role will fall, without prejudice obviously to the Commission' s own role, to our High Representative for the CFSP, Mr Javier Solana.
Mr President, Commissioner, I am speaking here in a dual capacity, as rapporteur for Malta and as chairman of the joint parliamentary committee for Poland, and I am therefore grateful that you have allowed me extra speaking time.
Because of its geopolitical position as the last outpost of Europe, at the crossroads with the Middle East and North Africa, the importance of Malta goes far beyond its geographical size and its small population. The European Parliament and the European Council of Vienna, with Wolfgang Schüssel, who at the time was still serving as Austria' s foreign secretary, in the Council presidency, therefore welcomed Malta' s decision to reactivate its accession application, which had been frozen since 1996. It was only logical for the European Council in Helsinki in December last year to give the green light for the resumption of accession negotiations with Malta when the accession negotiations were extended.
There is no doubt that Malta fulfils the Copenhagen political criteria and, as a functioning market economy, should be able to cope with competitive pressure within the Union by pursuing the steps under way to restructure its industry and to reduce the government deficit. Malta also has stable, working, democratic institutions. The national action plan to implement the acquis is creating the conditions needed to restructure and modernise the economy of this island republic.
As rapporteur, I am naturally aware of the fact that Malta has the same problems adjusting to the EU as other candidate countries, except that they are much fewer in number and therefore easier for the EU to cope with. This small island has, of course, been used to protecting its economy from too much competition through protectionist measures and tariffs for a long time and the break up of these structures is a cause of concern to small retailers and family businesses.
It is also a matter of concern to the shipyard and dry-dock sector which has been heavily subsidised for a long time, thereby contributing to the public-sector deficit. But reforms are under way here which will help this sector to become economically viable and to survive. Malta is also well on the way to opening up its monopoly of electronic media to the free market. One problem is, without doubt, that it has a great deal of catching up to do in the area of environmental policy and waste disposal, but these problems can be overcome, given time.
Financial support under the pre-accession strategy is fundamental for Malta, as is the knowledge that financial aid for Malta should comply with the rules which apply to the other candidate countries. Malta' s main problem is still that the accession process is judged differently by the government and by the opposition, while the European Union just wants to be sure that the accession process progresses steadily. What is needed, therefore, is comprehensive information for the public on the political, economic and social aspects of Malta' s accession to the European Union, together with comprehensive dialogue with all sections of the population and relevant political groups and parties, in order to ensure that Malta' s accession becomes a matter of national concern and in order to pave a straight path for Malta to join the EU.
Allow me now to jump across to Poland, which is without doubt a key country in the enlargement process, not just because it is the most expansive of all the central European economies but because of its size and geopolitical position. Poland has always been the first victim of the European conflicts which, until just recently, were played out on its territory. It is not its fault that it has taken so long to find its way to the European Union. With all the problems inherent in Poland' s adjustment to the European Union, we must not forget the historical dimension in the case of this country. It cannot be measured solely in numbers like a cost-benefit analysis.
It makes sense, especially on the anniversary of German reunification, to remember that it was the Polish Solidarnosc movement which set the downfall of the Soviet superpower in motion 20 years ago and recently enabled Germany to unify. Two factors must be borne in mind: first the EU must complete its internal reforms, so that it is ready to accept new members from 2003 onwards, and the Polish public must be given comprehensive information on the advantages and opportunities of accession.
The more difficult negotiations between Poland and the EU may now become, the more we, as representatives of the European Parliament, must do everything to make the process of integrating Poland credible. We are not talking about an exact annual figure. But there should be no doubt about the will of the European Union to extend its zone of peace and stability to central Europe and Poland. The tendency in the report on Poland, encouraging its politicians to speed up the harmonisation of its legislation with the EU and implement the acquis, and the successful conclusion of the agreement on the liberalisation of Polish agricultural trade a few days ago are positive signals here.
Despite all the difficulties, there is one thing we should not forget: Poland' s accession should be completed with care but as quickly as possible, in the interests of the reunification of Europe.
Mr President, Commissioner, ladies and gentlemen, on behalf of the Committee on Economic and Monetary Affairs, we wish to make our contribution to this debate. There is a debate, which is often fuelled here or there, to find out if we should examine the process for the accession of candidate countries to the Union with regard to the criteria for real convergence or for nominal convergence. The Committee on Economic and Monetary Affairs considers that this is not the real debate. We wish to ensure that there is both real and nominal convergence.
Looking at the Copenhagen and then the Maastricht criteria, we feel that they contain the bulk of what we need to ensure that the accession of candidate countries progresses in favourable conditions, i.e. with respect for the interests of both sides, the candidate countries and the current members of the European Union. But if we want matters to progress smoothly, we must firstly foster real convergence, and in order to do that, we feel that the European Union must also contribute towards gradually upgrading the candidate countries' production base.
The figures are impressive. Probably, according to the latest available estimates, it will take EUR 200 billion to bring the candidate countries' infrastructures and environment up to being in a position to experience real convergence, i.e. promoting a higher level of investment in order to enable these countries' economies to meet the Copenhagen criteria.
We also think it appropriate for there to have to be some flexibility when examining the criteria for the reduction in the inflation rate or the exchange rate pegging. These are the elements for nominal convergence and, as we have seen from our experience within the European Union, this type of convergence may itself also contribute towards promoting real convergence. The experiences of Italy and Portugal obviously come to mind, and we can observe the same phenomenon with regard to the candidate countries, but for that a certain amount of flexibility is necessary in order to enable the necessary adjustments in the catch-up process. This is particularly valid with regard to the matter of prices.
With this in view, we feel it is essential to implement a genuine macroeconomic dialogue among peers, among fellows, at the level of Ministers for Finance and the central banks, even before accession, and, no doubt, not only regarding the monetary issues, but also on what within the European Union we term the coordination of economic policy. This coordination covers questions of common interest, questions of unemployment, innovation, and the use of government revenue.
The Committee on Economic and Monetary Affairs also thinks particular attention must be paid to upgrading monitoring systems in the as yet embryonic prudential and banking sector, which represents a potential risk for access to the financing of small- and medium-sized businesses.
Finally, in Mr Brok' s report, Parliament requests that the liberalisation of capital, particularly in the short term, should be carried out gradually in order to prevent any speculative phenomena on the exchange markets.
One final point, Mr President, regarding the implications of membership of the euro area, which we think is both a right and a duty. Once the conditions have been fulfilled, there is no reason why either candidate countries or the countries currently members of the euro should object to candidate countries entering the third stage of Economic and Monetary Union.
Much more than this, that membership will establish a commitment to the political project and to the close coordination of economic and social policies. Monetary Union is not merely a monetary area. It is also an economic and monetary union. Mutual interest means no waiver for these countries, but as far as we are concerned too there should be nothing exclusive about membership of the euro area as long as the criteria which we have defined among ourselves are met. These countries aspire to join the European Union according to the criteria which we have defined collectively.
Mr President, Commissioner, ladies and gentlemen, the Committee on Legal Affairs and the Internal Market has discussed the question of extending the internal market to the candidate countries in a highly committed and serious manner, because an internal market between such different economic areas as the European Union and the candidate countries is unprecedented in economic history. According to calculations in a study carried out on behalf of the Commission, it will take 35 years to halve the difference in the standard of living between the EU and the candidate countries. Nowhere in the world is the income differential at a border greater than between the EU and the candidate countries.
Even the levels between the USA and Mexico are closer together, which is why we are in favour of a considered, flexible strategy which does justice to the challenge in the area of the internal market. In its own initiative report, the Committee on Legal Affairs and the Internal Market therefore calls for the instrument of transitional arrangements to be used in order to allow the economies to grow together harmoniously.
These interim solutions are not intended to set the status quo in stone but to act as intelligent buffers which adapt to changing circumstances. I am most grateful to Mr Verheugen for assuring us today that eastward enlargement is being prepared carefully; he also gave the impression that he will resist political pressure when he is asked to turn a blind eye. He has the express support of our committee there.
We welcome the progress which the candidate countries have made in harmonising with European law and we encourage them to continue this sometimes arduous and difficult work. I must say, I personally have been particular impressed with the success of Hungary, Estonia and Slovenia here. However, the Committee on Legal Affairs and the Internal Market knows full well that merely passing laws is not enough. They must also be applied. European law is not just law in the books; it must also be law in action in the candidate countries.
Allow me, as a member of parliament from a region which directly borders a candidate country, to draw your attention to the specific situation which prevails there. The average wage on the German side is about ten times higher than it is ten kilometres further on in our neighbouring towns in the Czech Republic. The region was cut off behind the Iron Curtain and its economy is now lagging far behind. That is why structural changes are now needed in record time and why these regions which, after all, are home to some 20 million people throughout the EU - the equivalent of a medium-sized member state -, need our support in training employees, with investments in small and medium-sized enterprises and with infrastructure. We want to encourage the Commission to go ahead with its plan to draw up a work programme for the border regions which, as in the case of enlargement southwards, will, of course, also receive specific financial commitments.
By coincidence, there are some people from one such region - Upper Franconia - sitting in the public galleries right now. I was talking to them just now and, to tell you the truth, these people are worried about extending their region eastwards. It is not a question of a lack of information; it is a question of perfectly justified and specific causes for concern. We must ensure that the people there do not experience enlargement eastwards primarily in the form of lost jobs and closing businesses.
I therefore ask for today' s resolution to clearly state to these citizens that the European Parliament hears their concerns; that way we shall also have these people' s support for the European goal of enlargement in peace and freedom.
The European Parliament must vote in favour of the accession agreements. We stand for greater openness and greater transparency in negotiations and we expressly call on the Council of Ministers not to pursue a policy of concealing the facts as far as accession negotiations are concerned and to disclose what was discussed during negotiations. Then people will put aside their fears and support the huge project of enlarging Europe.
, draftsman of the opinion of the Committee on Industry, External Trade, Research and Energy. (DE) Mr President, ladies and gentlemen, as a member of parliament from Brandenburg, an East-German Land, allow me to stress at this point how proud I am to act as spokesman for my committee in this debate. You might say that I represent a region which, ten years ago, represented a good part of enlargement to the east - I too lived on the other side of the Iron Curtain.
Allow me also to say at this point that I have a great deal of respect for the citizens of the central and eastern European countries who, ten years ago, had the courage to go into the streets and start this process. They deserve my thanks, as of course do the Member States of the European Union at the time and the Commission and Parliament, for the solidarity which they have always demonstrated with our regions.
I am speaking on behalf of the Industry Committee - to abbreviate its full title - on the areas of industry, external trade, research and energy. This is a broad political field which includes highly explosive smaller issues and covering this broad spectrum for the twelve different candidate countries from central Europe, Malta and Cyprus was a huge challenge. Allow me to comment on a few focal points.
Industrial change in the industrial sector is already in the final stage, although it remains on the agenda and needs to be implemented more intensively. This change places heavy demands on the people in the candidate countries but, at the same time, it guarantees their future and their children' s future. The economic changeover is not for the EU' s sake, a point which needs stressing. The competitiveness of their own country is at stake, irrespective of whether or not they join the EU.
Three points need highlighting in the industrial sector. First: industrial structures must continue to be adapted at least as quickly as hitherto. Secondly: there must be guaranteed improvements to and simplification of the legal framework for market access and financing. Stability fosters economic success. Thirdly: supplementary measures, such as training people, social protection and hence social stability, and an active job market policy are also extremely important.
In the trade sector it must be stressed that a national trade policy is incompatible with EU-membership. It is vital for trade policy between the EU and candidate countries to be coordinated pending accession and this is being done to an increasing extent. A few comments on new technologies: these countries too are moving from an industrial to an information society. This process runs in parallel to enlargement. If we are to have a common information area, we must make huge joint efforts in this sector. The information society is important to old as well as new sectors. The public sector should set an example in the central and eastern European and in the other candidate countries. Research must be strengthened overall, especially in new technological sectors, and it is vital for these countries to be included in the European networks.
Allow me to make one more comment on the energy sector, which has already been addressed once today. Energy generation and distribution must continue to be made more efficient, while complying with environmental standards. The whole European energy market will change on accession. The energy mix will no longer be the same.
A sensitive area has already been addressed today. I refer to nuclear energy. The most important aspect is compliance with current safety standards and the agreed closure of unmodernised plants. I too should like to stress on behalf of my committee that I am not in favour of linking accession dates to closures. They are two separate issues. However much some people wish it did, diversifying out of atomic energy does not form part of the Community acquis. Hence, if we are to be honest, we cannot keep setting up new hurdles in these areas. The process of change and the momentum of this process of change will cause structural adjustment difficulties on both sides.
Particular attention - and here I agree with the previous speaker - needs to be paid to border regions. Although there are excellent medium-term prospects for the border regions within the European Union, huge adjustment difficulties will need to be overcome in the short term. We already have experience of both from enlargement to Spain and Portugal. We - the Member States first, but also the EU - have a duty to provide suitable support for border regions.
On balance, our conclusion is this: the candidate countries have already gone part of the way. The EU must continue to give them permanent support and must not neglect its own duties as regards structural change, including that of the institutions.
Mr President, Commissioner, social policy is a cornerstone of the social model within Europe. It is also a productive factor which contributes to economic development, and although the candidate countries have made huge efforts in this respect, a great deal of effort is still required in order to reduce the developmental chasm between the European Union and the candidate countries to acceptable proportions. To give you a few examples: their wages are four times lower than ours, their purchasing power is two and a half times less than ours; and only Prague and Bratislava equal the EU' s average standard of living.
Compared with the European Union, participation in the labour market in Central and Eastern European countries is approximately five percent lower, and about twenty percent lower in the case of women. Child mortality in Eastern Europe is double that in Western Europe. In Romania, child mortality is, in fact, four times higher than that in the European Union. Technologically too, there are still discrepancies between East and West: there are four internet connections per one thousand inhabitants over there, as opposed to sixteen over here.
If the idea of swift accession is mooted - and the date of 2003 has been mentioned, even if the Commissioner does not want to commit to that date as yet, but that does stop some Western European governments from putting that date forward - this will presumably involve transitional measures or periods, and that is still a grey area. What procedure, for example, will be used to decide on these transitional periods? If the acquis communautaire has not been completely transposed, or cannot be fully transposed, or if it has not been implemented in practice, on what basis will a decision then be taken as to what part of the acquis communautaire must be implemented at all events, and what part, further to research and interpretation, could be subject to a transitional period, if necessary? We would welcome some clarification in this area. We should not be blinded by the percentage figures of community law transposed into national legislation.
One example is the social dialogue. Social dialogue is not so much a matter of establishing and recognising social partners, but mainly a problem of culture, of familiarity with employers' delegates and employees' representatives, of experience with providing information, consulting, debating and negotiating. What I am trying to say is that despite the transposition of a number of directives, these are not always carried out in reality.
Finally, enlargement is not just a game of words, because we cannot improve the human rights situation in Tibet just by translating the human rights declaration into Tibetan.
Mr President, ladies and gentlemen, it is not just transparency in the transitional stage which is needed for accession, Mrs Smet; flexibility and imagination are also needed. But one thing is certain: the remarkable efforts and absolute determination of the candidate countries to join the European Union must be incentive enough for us to get ready and able to enlarge. Thus, any measures which help to improve the process of rapprochement must be taken much more energetically and with better coordination management now in the pre-accession stage.
The Commission should not be left to fend for itself here. This comment is addressed to the Council and of course to us, the Member States, precisely because the rates of growth in the candidate countries are in fact far lower than those forecast in 1997, when we first debated this question. We should therefore be more conservative, Commissioner, in our future forecasts. Far better to err on the side of caution.
However, we should all be clear on one thing: continuous economic growth is the basis for social development. And, in turn, social development is needed if we are to stabilise the European social model and ensure that this model is not jeopardised.
However, we live in the real political world and are therefore bound to make provision for transitional arrangements in various political sectors in order to prevent negative frictional losses during the accession process. In doing so, we help both the candidate countries and the Member States themselves. For the job market and employment policy, that means that Member States bordering candidate countries need flexible, intelligent transitional arrangements in the first stage for the free movement of workers, especially border commuters, but only until such time as the difference in the standard of living in the candidate countries has improved to the point at which no migrationary movements or unrest are expected. Border regions need stability. That means that we must use the first stage following accession to jointly iron out social differences, especially if we are to be able to jointly build up confidence-inspiring relations in border regions.
Our opportunity lies in the fact that a successful socialisation process can prevent protectionism and nationalism. This is especially important in border regions, where several cultures clash.
Mr President, Commissioner, ladies and gentlemen, the EU' s enlargement, to include ten Eastern European countries and the two Mediterranean countries Malta and Cyprus, is upon us. Negotiations involving the European Commission and the governments of those twelve countries are now under way. Three major stumbling blocks in these negotiations are the environment, agriculture and free access of employees of the new countries to the labour market of the old Fifteen.
With regard to the environmental aspects, I have drawn up a report on behalf of the Committee on the Environment. Only once before has Europe faced a similar dilemma. This was nearly ten years ago when the GDR became part of Germany.
The European Commission then spelled out that the internal market rules would apply as from day one of the GDR joining the EU. Very often, Europe' s environmental rules were subject to five-year transitional periods. In that situation, West Germany backed the former GDR financially on a massive scale, by no less than DM 150 billion annually. The ten new countries in Eastern Europe can only dream of having a rich sugar daddy such as that.
At present, the EU spends approximately EUR 500 million annually on the environment in the twelve new countries together. In order to meet all 200 environmental EU requirements, all Eastern European governments together need to spend another EUR 120 billion. In this light, it is understandable that they are applying for longer transitional periods of ten to fifteen years in order to accommodate those expensive environmental requirements. This means that the environment in Eastern Europe will not undergo any noticeable improvements until fifteen to twenty years from now. This is an unacceptable period of time.
It is logical that the Environment Ministers of the new countries will be putting the brakes on after their countries have joined the EU, whether their political persuasion is green or conservative. They will argue that they should first of all introduce the old EU environmental requirements before Europe adopts new environmental requirements or tightens existing ones. In order to solve this dilemma, the Committee on the Environment has proposed that the inexpensive cheap environmental requirements, such as environmental effects reporting, environmental information, animal welfare, the habitat and bird directives, should be effective from day one and that five-year transitional periods should be introduced for the expensive environmental requirements.
Environmental aid will need to double in order to help the new countries. If longer transitional periods prove necessary after all, the European Commission should table these requests to the Environmental Committee. The proposal which has attracted most controversy is that which stipulates that the old, soviet-type nuclear power stations have to be closed down from day one. In the negotiations held so far, it has been agreed to leave this type of extremely dangerous power station, such as that in Lithuania, in operation until 2009.
Mr President, we might be inclined to think that when new countries join the EU, this automatically means that they will have to introduce more stringent rules to protect the environment and nature. This may be true in part, where the protection of the environment is concerned, but when it comes to protecting nature, it is a different matter.
The candidate countries want to experience quick economic growth, even if this is at the expense of previously stipulated nature protection policy. Of those candidate countries, it is mainly the Eastern European countries which have a rich tradition of identifying and protecting nature reserves. Accordingly, their decision in favour of rail transport, which takes up less space and emits less polluting substances than road transport, was a sound one. This head start has been put at risk over the past decade, mainly by the impoverishment of a large section of the population and by the wish for a new, car-oriented infrastructure. Some candidate countries would like financial support from the European Union for projects which will need to be abandoned once they join the Union. One example is the motorway in Bulgaria between Sofia and Thessaloniki, which cuts right through the vulnerable Kreshna gorge.
In some countries, the state of the natural world and of the environment is treated much like a state secret. This is why it is important for the citizens of those countries to become actively involved. The fact that non-governmental organisations for the protection of nature, the environment and animals are set up and developed, therefore, deserves our active support. Any transitional periods which postpone compliance with nature and environmental requirements could also freeze and obstruct the policy within the EU' s current Member States.
The next few years in Eastern Europe might well see the depopulation of rural villages and the large-scale purchase of agricultural land for mechanised production-intensive farms. In addition, new industrial sites are being built. And the transport of arable produce and stock breeding products over long distances will take off in a big way. This also applies to the inhuman transport of live animals to slaughterhouses.
Watercourses, hedges and stone walls, which are the traditional land dividers in the countryside, have already been partly destroyed by large-scale collectivisation, but the remainder thereof is now also at risk. The habitat directive and bird directive will not apply to the new Member States until the areas and animals to be protected have been listed in an appendix. This requires swift action so that these directives can enter into effect as from day one. We need to try to protect the countryside and the natural areas from any negative impact.
I welcome the broad approval from the Committee on the Environment, Public Health and Consumer Policy and I hope for the same from Parliament as a whole.
. Mr President, when Pandora opened her box all the ills of mankind were released. Sometimes, in health terms, that is how it must have felt when the borders opened after the Iron Curtain was ripped apart. We had a two-way traffic of bad habits, many of them linked to health. Bad habits of course move fast and good practice moves more slowly afterwards. Many of those bad habits were linked to health - infectious diseases, some drug-resistant and some we thought we had seen the last of. And there was drug abuse, the horrors of Aids and syphilis and the problems of tobacco and alcoholism.
That would happen with or without enlargement. You cannot erect some new curtain, some cordon sanitaire, to protect west from east and east from west. Enlargement or no, it is in our mutual and collective interest that such problems are dealt with. It is my belief that enlargement can help that process.
Since the 1950s in Europe we have introduced standards on health and safety and over the years we have extended competences and standards from public health to health promotion, tobacco to blood safety, rights from mobility of doctors and patients to human rights and laws such as those for mental health. Pharmaceutical companies have been regulated, medicines for people and animals licensed, and a range of measures taken in research, dissemination of good practice, education and training. We are building a compendium of directives and regulations on matters wholly germane to health, such as pollution, emissions of radioactive and other dangerous substances, waste disposal, water, air, soil quality, food safety and novel foods and product liability. Now we are moving to a requirement for health impact assessments for all major legislation.
It is a long list and one that is often more honoured in the breach than in the observance by Member States. There is a message for EU governments and indeed for the Commission: for governments on compliance and the Commission on enforcement. More importantly there is a message for all of us who are interested in enlargement: we need to use all the channels available to us to support progress among the accession countries. That is why my report devotes a lot of its recommendations to the need to encourage the Phare programme to do more in the health field and to bring the countries into partnership now in the health action programmes and other areas. This includes bringing the European Investment Bank into the partnership.
Mr President, with enlargement on the horizon, today' s debate forms an excellent opportunity to reiterate what the representatives of the European people regard as being the key points. I will focus on the area of consumer protection, as I am responsible for this particular section in the report and resolution.
When the European Union is enriched with many millions of Central and Eastern European citizens in a few years' time, these countries will also add as many consumers. Although the acquis communautaire on consumer protection is relatively limited, consumer interests touch upon many other areas of policy. I therefore believe that the ultimate goal we should strive towards with regard to these countries, these new accession countries, is for the consumer to become a fully-fledged partner in the market economy, which will help bring about a sound social mainstream.
In order to reach that position, it is necessary for structured consumer organisations to be in place. These consumer organisations should be independent from national governments and should, in my view, be given more encouragement by the EU, but also by Member States and other NGOs.
There are three other areas which I would like to outline briefly. First of all, the area of telecommunications. Telecommunications and technological developments only surpassed by time itself should not be kept from the consumers of the enlargement countries. They should not lag behind. So I would call for a concerted effort in that field.
In fact, the same applies to the financial sector. In conjunction with industry, we should make extra efforts to set a sound form of organisation in motion. Mr Bowis echoed this very sentiment a moment ago: food aid and food safety are top priorities, not only for the public, but also because the internal market will soon need to take these products into consideration.
European unification has a great deal of potential with many opportunities which we must seize with both hands.
- (DE) Mr President, honourable members, we all know that the agricultural sector is one of the most difficult sectors when it comes to enlargement. But there is no point in running scared; the Committee on Agriculture and Rural Development takes the view that, if we estimate pre-accession aid correctly, we can do it. However, we must be clear about a number of things: structures in candidate countries vary considerably; in fact they could not vary more, which is why everything we do must be geared to the structures which currently exist in the individual Member States.
In the import-export sector, only Hungary has a positive balance of agricultural trade with the EU-15 at present. All the others import more agricultural goods into their countries than they export to the Union. That should give us food for thought, because so many of our farmers are afraid that, if we unify, we shall all go under because they are all fully paid-up agricultural economies. That is not the case.
The dangers lie elsewhere altogether. We in the Committee on Agriculture are firmly convinced that we should give these countries as much as we can from SAPARD resources and that we should give it to the right agencies. We need to restock structures in the positive sense, from abattoirs and dairies to processing. It makes no sense to import pig carcasses into the EU-15, create the added value here and then send the finished products back to the shops in these countries. That way they will never be able to stand on their own two feet. Everything we do to start this process now will save money later.
We must also clarify openly and honestly in discussions with these countries, that the common agricultural policy does not imply that the same payments have to be made everywhere from day one of membership, without checking if there are price losses in the individual product segments. That would be unfair to other structures in the EU-15. This can be reasonably regulated with reasonable phasing-in.
Then, of course, there is the problem of transitional arrangements. In the veterinary sector, in the phytosanitary sector, these countries need transitional periods of 10, 12 or even 15 years. Obviously that is out of the question. And because it is out of the question, it is important to do what we can now so that any unavoidable transitional arrangements needed can be as short as possible. It is better to introduce measures now than to start a long fight five minutes before accession.
All these purely agricultural matters should not obscure the fact that the following applies in the agricultural sector: Unless institutional reforms are properly regulated before the first candidate countries accede to the EU, there will be much that we are unable to regulate as we would like to. Of course, no-one will be surprised to learn that the Committee on Agriculture takes the view that the important area of the agricultural economy, which continues to account for almost half the budget - and this will basically remain the case -, should come under the codecision procedure. I have been instructed by our whole committee to express this view emphatically for the attention of all the agricultural ministers in the Member States, irrespective of which political hat they wear, because that is where those that are holding back and oppose this are to be found. The future Member States, our candidate countries, are joining a changing common agricultural policy and it would be a poor show of parliamentary democracy in practice if they continued to be excluded from the democratic process of shaping the future common agricultural policy in an area which is far more important to them than it is for most of the fully paid-up Fifteen. That is a most important point. And I have something else to say: we need to say this loud and clear to our member governments, especially our agricultural ministers, in the first phase of the Intergovernmental Conference.
We shall have a fight on our hands in some areas; we already have. It is a question of money. The assumption is that we did not want to grant them the same blessings of the common agricultural policy in euros. That is wrong. But justice does not mean that everything is measured with the same yardstick. It means that every candidate country will receive aid, according to its needs, which puts it on an equal footing with the Fifteen. And that does not mean that the same numerical sums must be paid per hectare, per tonne or per head. That is not necessary and would create injustices. On balance then, we have nothing to fear, but we must reform, otherwise accession will not work in the agricultural sector.
. (ES) Mr President, enlargement is essential for the construction of a strong and united European continent. The economic and social cohesion laid down in the Treaty, the basis of the policy of European solidarity, must be one of the basic elements of that construction. However, we must not forget that, after enlargement and as a result of the low standard of living in the candidate countries, the average Community GDP is going to be reduced by at least 18%. The immediate consequence will be that more than 20 of the current Objective 1 regions will exceed the ceiling for receiving aid - 75% of the Community average - without having increased their income in real terms.
Ladies and gentlemen, we are not always able to clearly explain these pitfalls to our citizens nor propose clear and acceptable solutions.
Somebody said here today that enlargement is not a priority for 60% of the people consulted by the latest Eurobarometer. The report on the opinion of the Committee on Regional Policy, Transport and Tourism - of which I am rapporteur - has therefore had to play a dual role. Regional policy, the policy of European solidarity, is, of the common policies, the one which is most familiar to the citizens and one of the most valued. My report on the committee' s opinion therefore talks not only of what the candidate countries have to do but also of what the European Union has to do. The candidate countries must now embark on their own regional policy, develop the appropriate administrative structures, move ahead with the process of decentralisation and regionalisation, open up channels for participation to local and regional authorities and to social agents and create effective programmes of transnational and cross-border cooperation amongst themselves and with the Member States. They must do all of this because, after enlargement, we will not only have to combat the inequalities which those countries have inherited from the past, but also those which are being created at this very moment. This is not only a result of their internal policies, but above all because of our investments, European investments, or, if you prefer, Member States' investments, which are accentuating the internal differences between the regions of those countries to the highest possible degree. That is why my report encourages them to create their own regional policy and move forward in this process.
My report is also bound to discuss the European Union and has to demonstrate that the European funds for regional development cannot continue to be granted on the basis of a simple distribution of money between regions or districts. If we do not establish priorities from a continent-wide perspective and straightaway, we will waste precious time, a few very important years in the task of constructing a strong and united continent. It is essential, ladies and gentlemen, to create a genuine European regional planning policy, of which the Structural Funds are a component, an element, but which gives rise to ambitious actions in favour of balanced and integrated development of the European area in its different dimensions. It is necessary to develop this European plan, link it clearly to regional policy and to the reform which is going to be implemented in 2006. We must begin to discuss this integrated and polycentric European development. The moment to move forward will perhaps arrive after the next Intergovernmental Conference. The European Parliament and its Committee on Regional Policy, which also has competence in the field of transport and the Trans-European Networks, is aware that it is necessary to coordinate the different Community sectoral policies in favour of a global policy of regional planning. The European Commission works on the basis of this same hypothesis and will put forward some of its proposals in the second triennial report on cohesion which it will present to Parliament in December. We know that this is perhaps not the ideal moment politically, but there is also a need to discuss the current financial perspectives negotiated at the Berlin European Council, which do not seem to us to be sufficient to confront the challenges of the regional policy and the economic and social cohesion of an enlarged European Union.
Ladies and gentlemen, cohesion and European citizenship are one and the same thing. Helmut Schmidt and Valéry Giscard d'Estaing put it another way: the only way we can create realistic and viable integration is through political will and socio-economic conditions which are almost identical.
Mr President, allow me to start with a preliminary comment, not on the subject of Austria, but on another political matter. The French Presidency changed its political presence here in the House prior to the reports on the two candidate countries of Cyprus and Malta. I trust that this is not an indication of how the grande nation intends to treat small partners; it would be the wrong signal. But now to the right signals.
Elmar Brok rightly started his intervention by saying that we all stand to benefit from enlargement, especially those of us on this side of the current external borders. Commissioner Verheugen, you rightly stressed that it was no longer a question of if, but of how and when enlargement will take place. But it is precisely with the "how" and "when" that we need to ensure that enlargement is prepared carefully and implemented seriously, in order to guarantee its success.
The Committee on Regional Policy, Transport and Tourism has tried, within its remit, to take account of two sub-sectors which Mr Brok addressed and which must be borne in mind if enlargement is to be a success. We have just heard something about the "carrot" in the regional policy and promotion sector. If that is our classification, then transport and tourism come in the "stick" category, because in this sector we have a huge amount of acquis and it will be a question - and I shall come back to this - of actually applying this acquis.
But first a reminder that transport infrastructure will be instrumental to the success of enlargement. A huge internal market with over 500 million European consumers needs transport routes if it is to function. Some of the infrastructure is already in place, at least in one half of the future Union. Here we have developed and are in the process of improving the basic infrastructure needed in the form of TEN. We must make similar arrangements and, more importantly, we must forge connections with central and eastern Europe. The TINA report covers these prospects. The financial perspectives make provision for some of the funds. Whether or not they will suffice remains to be seen; in any event a sound basis has been laid for the candidate countries with PHARE, ISPA and other funding programmes.
But there must also be a sound basis and it is particularly important for the infrastructure to be created in the candidate countries, in order to ensure that acceptance of the Community acquis is not and does not just remain acceptance on paper. The committee has basically endeavoured in the individual transport strategies to highlight the most important aspects. There are two very important aspects in connection with road and rail transport which deserve special mention here: as regards road transport, which has already been liberalised and opened up to an extensive degree, care must be taken to ensure on accession that the provisions of Community employment, social, fiscal and tax legislation are actually applied in each Member State because, if they are not, this will lead to distortions of the market in the European Union and in the candidate countries which, where possible, we shall then have to spend a great deal of money rectifying.
Similar early action is needed and will be needed in order to join the western and eastern European railway network and render them compatible. We must ensure that the present rail infrastructure in central and eastern Europe is not replaced by road transport, resulting in a great deal of effort at a later date in an attempt to put things right.
Internal waterway transport will be important for environmental reasons, because we must get heavy freight off the roads and, if it cannot be carried by rail, then we must use waterways. Once Malta and Cyprus join, the Union will have the biggest merchant fleet in the world. It is important that it should not just become a flag of convenience and that all measures prescribed in the acquis are taken to ensure that safety is writ large. We do not want to live through another accident like the Erika.
There is a series of further points which the Regional Committee has mentioned in its report. I hope that the candidate countries and we too will take them to heart.
Mr President, I would join the chorus of those who say that the forthcoming enlargement is now the main task of the EU. If this does not succeed, then nor shall we. We could make ourselves comfortable in our little club, but its whole raison d' être would then be lost, and we should not be able to secure the large perspectives of peace, freedom and stability. Nor shall we succeed, however, if we do not appreciate that enlargement should, first and foremost, be for the benefit not only of a few people but of all people in the candidate countries, or in any case the majority of them. And with all due respect for what is being said and written in Parliament, a broad democratic base is something we do not have. I therefore also listened very carefully to Commissioner Verheugen' s words about 'selling' the EU to the candidate countries, for the majority of Central and Eastern European countries - if not all of them - have, of course, said that they want to hold referenda, or in any case have not said that they do not, and I personally think that this is a good idea. One should be clear, however, that there is undeniably a danger of people voting 'no' .
So what were the problems Mr Verheugen thought were of concern to citizens? He mentioned migration, competition, social dumping, prices etc.. All obviously real concerns, but I think there is one thing which overshadows all others, that of how they can survive as countries, nations and States. Now, I am, admittedly, talking partly against the background of the fact that I come from a small country which has just voted 'no' in a referendum. This 'no' will now be analysed carefully in the days to come. There is no doubt at all that right-wing forces have been involved. We have also seen who has paid for the advertisements. Egoism and, especially, populism have also played their part. Nor, certainly, has the falling rate of the euro helped things in the right direction. Even though there are, of course, many of us who are aware of the historical basis for the euro and of what the whole thing is about, it has not been enough to convince people. But having said all that, it is questions about how we can survive as a State that have occupied people' s minds. How is one to get around the fact that it is really politicians in the big countries such as Germany and France who make the decisions? I think it is incredibly important that we bear this factor in mind when negotiating with the candidate countries. I can fully guarantee you that, in those countries, the spectre of union is very easy to conjure up. They have in fact experienced it at first hand for a very long time.
Another lesson from Denmark, which is directly relevant to the Committee on whose behalf I am speaking, is that everything suggests that there are far more women than men who have voted 'no' . If we are not to risk a repeat performance in the candidate countries, it is crucial that we be clear about the fact that enlargement should not be of benefit only to men but also be of benefit to women. I believe that, up until now, all objective investigations have shown that the transition to a market economy has had a greater impact upon women than upon men. A great deal of pressure has been placed upon traditional social values in the former planned economies of Central and Eastern Europe. The rapid restructuring of the old State-run industries which is at present taking place has of course resulted in serious unemployment for both men and women, at the same time as the private sector has still not managed to fill the vacuum. And, as I say, the figures suggest that there are a great many women who have become unemployed. Even in countries such as Lithuania, where there is an economic upturn, it is not women, but men, who get to fill the jobs in the private sector.
For one reason or another, it is evidently thought that men are the ones who really possess the entrepreneur gene. We therefore need to realise that women are much more vulnerable in this process of readjustment and therefore much more vulnerable in relation to the Union project as a whole than we have indicated up until now. I would strongly urge the Commission to be alert to this in all its negotiations with the candidate countries. If we do not secure jobs for women, if we do not ensure that the non-governmental organisations are there to talk about the Union project, then we can forget all about obtaining a democratic endorsement. We shall not succeed. It is therefore also important, of course, that, in connection with enlargement, we ensure that the legislation on equality is implemented sensibly so that the enlargement we are all hoping for - and I would here point out that one of the countries in which there is most support for enlargement is in fact Denmark - can also in actual fact take place. This cannot, however, happen by itself, and I would very much urge that attention be given to the position of women.
Mr President, the aim of the Brok report, as with other reports on this subject, is to get the message across that the candidates are welcome, although we do not hide the fact that the groundwork leading up to their joining is a momentous task. This is why the Group of the European People' s Party and European Democrats is of the opinion that all amendments and viewpoints which implicitly tighten criteria and raise barriers to accession should be scrapped or voted against. This is how we came to go through the text, and attempted to cut down on certain items in the process.
Our message to the accession candidates is the following: do not get overwhelmed by the number of reports and dossiers before us. All we have done is to make an attempt to give you sound advice as best we could, with the best of intentions, and in many cases we have succeeded in doing just that.
Within the Union institutions, the views on enlargement continue to be positive and you must therefore contradict every ambassador from your countries who believes otherwise. The Commission has cherry-picked its officials for the task in hand and Parliament remains passionate about this project, which is the best proof that the political climate has not been so favourable for a century.
I have already warned colleagues in Central Europe about this; when the tone sobers down, then this is only proof that we are moving from the honeymoon period into a life of domestic normality within Europe. It is all starting to become very real, and this requires both negotiations on specific practical matters as well as level-headedness.
The PPE-DE does not want to take on the responsibility for pacing accession from the candidates because we cannot set any dates in this respect. People, especially from the relevant countries, often ask about accession dates because they would so much like to share some of the responsibility for these dates. We should not do this as this is outside our remit. We can at best promise accession scenarios and, in fact, we must draft these anyway in order to clearly mark the path to the Union.
We can also pledge to make every effort to make accession or ratification before 2004 possible, so that at the 2004 elections, some candidates will be seen to take part in these Parliamentary elections.
Needless to say, all of this will also require thorough institutional reform - and this by 2003. We must keep this date in mind for our own sakes. The President-in-Office of the Council replied that this reform cannot, of course, take place without involving the citizens. Thinking along constitutional lines, I thought he was validating the right of Parliament to monitor these reforms democratically. After all, we have been given the citizens' mandate to do this. But I am not sure whether the Minister was thinking along such constitutional lines.
Reform is not the only change we need, of course. We want an effective communication policy which enables the citizens in the European Union and in the accession countries to take part in the political debate in a meaningful manner. Policy in this respect is still not sufficiently in tune with democratic standards. There are now forces in the Member States, both present and future, which want to exploit existing uncertainties. We all know it: to play on people' s fears is an electorally useful exercise and parties which have no political goals other than gathering seats, like to indulge in manipulating people' s feelings of uncertainty. This is inexcusable.
Mr Burenstam Linder, a former Swedish colleague of mine who was an expert in this field, explained to me that any enlargement of the European Union, whenever it took place, has always resulted in an excellent cost-benefit analysis on the part of the new participants and those already in the Union. It makes little sense to start to doubt in public the value, including the direct value at a material level, of this enlargement.
Unfortunately, there are too many parties at the moment which have shed their ideological feathers and, as a result, display too little ambition and too much materialism. President Havel from the Czech Republic recently mentioned in his speech to the IMF the lack of spirituality in our culture, the lack of standards and goals which transcend the pursuit of immediate gain.
We can gauge our Parliament' s depth and spiritual engagement by the way it handles enlargement. The tasks facing us in this debate are so great that they spell out the importance of political views. Do we react as overfed Westerners who only care about our own fast-growing prosperity and certainties or do we take a wider view? A wider view of the kind that was held at the start of European integration by its pioneers.
Well, Mr President, let us spread the word that it is precisely these new opportunities arising from enlargement, to include former dictatorships and countries under totalitarian regimes, which can help us broaden our horizons. I hope our debate will give the new candidate states a shot in the arm.
Mr President, Commissioner, I only have two minutes and must dispense with references to honeymoons. Nonetheless, I should like to thank the general rapporteur, Elmar Brok, who is also chairman of the committee, for the farsightedness and astonishing sensitivity with which he has conducted the debate, including and most importantly, in committee. As a result, we can now take up a coherent position for the European Parliament which is supported by all political groups.
After such a comprehensive debate, I should just like to address and highlight two questions, which now have no or the wrong meaning in the public eye. The first is the question of the reforms needed in the European Union itself. As a result of the Intergovernmental Conference, the conditions needed in order for the European Union to be able to enlarge will be in place. All too often we stand with raised finger pointing in the direction of the candidates and lecture them on their obligations, when what we should do is point in our own direction and understand once and for all that, when it comes to fulfilling obligations, our turn comes well before theirs.
The second point concerns the setting of dates. I am resolutely in favour of setting one date, i.e. the date by which the European Union will have completed its reforms and will therefore be ready to receive new members. To set a total of a further twelve dates would, in my view, be irresponsible, for the reasons which numerous speakers have cited here today, and would increase the candidates' frustration rather than motivating them.
Mr President, those of us in the Liberal Group have recently been receiving visits from future MEPs from the candidate countries and, let me tell you, they are impatient. They see support for this massive peace project dwindling, both in the current Member States and in their own countries. We should remember that it is not only for their sake that we should enlarge the Union. It is, to a large degree, also for our own sake. We are so preoccupied with what we should demand of them and with what we can teach them. We should perhaps concern ourselves a little more with what they can rightly demand of us and with what they can teach us. They are proud of their new-won freedom and democracy and their impressive economic growth, and remember that it was not we who obtained freedom for them. They did that for themselves 11 years ago when they amazed all the diplomats and observers by seizing the opportunity to break the Communist yoke and, in that way, also paved the way for German reunification. We believe we must teach them about democracy, but do you not think that countries which have experienced dictatorship know better than we do what is important in democracy? What we need, of course, is for the new Member States from the East to help us keep to what is the purpose of it all, namely a Union of free and sovereign Member States in which the freedom of the people and the nations is given pride of place. They can perhaps teach us to use the proximity principle somewhat better. If there are rules which are unsuited to the new countries, then it is perhaps the rules which should be adapted and not the new countries which should adjust. If there is a need for long transitional arrangements on certain points, then let us have long transitional arrangements. If there is a need to postpone the free right to acquire land and property for family use, then let us do that. The most important thing is to get the new countries around the table with us, so that they can be involved in shaping Europe' s future. That is important not only for them but also for ourselves.
Mr President, we must have a clear timetable for enlargement post-Nice. The group of the Greens/European Free Alliance is calling for negotiations with the first group of countries to be completed by the end of 2002, so that the first accessions can take place before the next European elections in 2004. I must say, in all honesty, that I am rather astonished, Mr Verheugen. Was it not your suggestion to set clear timetables with interim and target dates after Nice on the basis of the progress reports, in order to motivate rather than delay reforms? We know ourselves from monetary union how important that was.
There is another reason. Common environmental standards and social rules can only be implemented if these countries are full members. We know that from Temelin. As far as I am concerned, it is out of the question to have to use additional resources from category 8 from 2002 as part of the pre-accession strategy here.
Mr Verheugen, in my view it is pie in the sky to believe that the liberalisation of trade alone can modernise agricultural production and strengthen rural development. In truth, it needs far more measures, which should be much more financially focussed and improved under the SAPARD regulation.
Mr President, we all know, to borrow a phrase from Mr Brok' s report, that accession will mean a major shock to economic, social, political and cultural development in the countries in question and just how deeply that shock will reverberate. I would gladly discuss the specifics of the Council' s enlargement policy but that would presuppose that there is an openly and clearly-defined policy and if reference was made today to the huge significance of Gorbachev' s glasnost for subsequent German reunification, then we too should demand that glasnost be practised in the Council and in connection with enlargement eastwards.
I am not surprised, under present circumstances, that enlargement has hardly penetrated the consciousness of our citizens or that it is increasingly accompanied by worry and suspicion, whereas today' s debate and all thirteen reports demonstrate the common commitment of large sections of the European Parliament to enlargement to the east and to enlargement configured in a responsible, forward-looking manner. As far as I am concerned, three criteria are more important in relation to all the problems than the not insignificant criticism which I have on individual points.
First, the democratic wish of the countries and people in question must be respected after their accession to the EU. It exists so far, but will possibly be jeopardised by a bureaucratic lack of transparency and the obvious, but not public resistance of certain governments. It is therefore urgent and imperative not to allow institutional reform of the EU or enlargement to be postponed. I also call for individual countries to be given possible target dates.
Secondly, I am one of those who are disquieted by current neo-liberal trends in the EU. The various reports reflect this mainstream attitude. Nonetheless, the truly historic opportunity of enlargement must be defended for the sake of stability and security and the chance to develop cultural diversity and configure a new large economic area in Europe.
Thirdly, acceptance of enlargement and its positive prospects for the individual countries and for the EU as a whole basically depend - and Denmark demonstrated this - on dismantling the social and democratic deficits of European policy. We cannot therefore just make demands on the candidate countries. Enlargement is basically a challenge for the EU itself to reform and an opportunity to steer the social, employment policy and democratic aspects of European integration as a whole. Provided that the reports, especially Mr Brok' s overall report are not spoilt on these points during tomorrow' s vote, I shall vote in favour of them all.
Mr President, ladies and gentlemen, we are gathered here today to discuss the applications for membership of the European Union from twelve European countries: ten in Eastern Europe and two from the Mediterranean, Malta and Cyprus.
These countries see the present European Union as a guarantee of future prosperity. Some of them, a short while ago oppressed by Communism and subjugated by the Soviet empire, or still divided by military occupation like Cyprus, also see it as a guarantee of independence and security. Well, quite frankly: they are wrong. They are wrong because prosperity is not generated by the European Union and its 80 000 pages of directives and regulations. For where are the millions of jobs promised by the Maastricht Treaty?
Prosperity is created by restoring economic freedoms and nothing else. Nor is freedom and security created by the European Union - as Austria, on the one hand, and the Balkans, on the other, know full well - because the European Union is, alas, totally subservient to the United States Government and the nations which have just recovered their sovereignty are soon going to realise that, tomorrow, they will be asked to renounce it in the name of subservience to the supposed world order.
Today, then, to these European nations, where the right wing have not ceased to defend national freedoms at a time when almost every other political persuasion put up with their enslavement, we are tempted to shout a warning, "Do not enter this house which is already suffocating us. Now that you have just emerged from your former prison, do not rush to enter a new one. Do not make an irreparable error. Mr Verheugen told you on behalf of the Commission that there is no going back. He also told you that expressing a point of view other than his was to indulge in populism. Populism is how technocrats choose to denigrate the will of the people when it is expressed in a direction which does not suit them. Remember, then, to safeguard the expression of the will of your peoples, now that they are free at last, since tomorrow they may, like the Danes, wish to free themselves of this yoke."
If, however, the candidate countries were to persist in their intended course, we would confine our reservations to this brotherly warning. We should certainly not wish to give some false impression that we were in some way hostile to these nations that belong to our family, these nations that are European in terms of their peoples, languages and geography, that are Christian by faith and Western by civilisation, and, we hope, immune to all modern forms of totalitarianism, including those that are now approaching, after decades of terrible suffering.
So, if you really do want to, then come on in! But hold your heads up high and do not let yourselves be impressed by the speeches on corruption which the Commission representative has just addressed to you, for there is not one European Union Member State that is in a position to preach to you. Do not let them inspect your human rights record at a time when the Council Presidency aims to remove the Member of the European Parliament, Jean-Marie Le Pen, from office after an unfair procedure. Either refuse to enter or enter with your head held high, unabashed, and thereby become our companions in misfortune.
Mr President, yesterday six States, today fifteen and tomorrow twenty-eight, but what sort of a Europe are we building? Have we managed to establish the Europe of diversities which the peoples of our countries are hoping and praying for? This is more than a question; it is a real challenge, and it is up to us to accept it.
Reducing enlargement to the adoption of the acquis as we are currently doing, means indulging in the highly technocratic exercise of making the candidate states take on thousands of Community regulations, while being incapable of implementing them ourselves. The increasingly strong reservations expressed by our peoples and Denmark' s recent rejection of the euro serve to remind us of that. Now that we are engaged in reviewing the Treaties, some States are already calling for a new reform. Once again, this constant groping around shows either that we do not know where we are going or that we know only too well and that it is too shameful to mention. It would be just as irresponsible to wish to go further.
Quite rightly, the Commission has stressed the risk of quality and speed being incompatible. I think specifically that in going too quickly to six then to fifteen we have displayed our inability to build a Europe which respects the disparities between its initial members. Is it reasonable to move ahead in the same manner? I do not think so, and we therefore refuse, today, to follow you down this road which, in the long term, will do nothing but smother the hope of a lasting peace on the continent of Europe. Tomorrow will tell.
Ladies and gentlemen, we shall now stop for a break and something to eat and shall resume at 9 o' clock. I trust that there will be a full turnout!
(The sitting was suspended at 7.05 p.m. and resumed at 9.00 p.m.)
Progress towards accession by the 12 candidate countries (continued)
We now continue with the joint debate on progress towards accession by the 12 candidate countries.
Mr President, Commissioner, many people form the impression that enlargement of the EU is a project which is going to cost an incredible amount of money. That is not an entirely correct description of how things look in reality, as noted as early as during the Berlin Summit in March 1999 when the budget guidelines were drawn up. It was then clearly shown that we can in fact tackle enlargement successfully within the EU' s budget. In the opinion on the Brok report, for which I was responsible and which has been backed by the Committee on Budgets, the conclusion is the same.
The vast majority of international investigations point to macroeconomic gains in connection with enlargement. This applies to the candidate countries, but in fact it also applies to all current Member States.
To these should be added all the other advantages which cannot be measured in figures or assessed in economic terms. Through enlargement, we shall be participating in the largest common market in the world, with almost 500 million people and 25 per cent of world trade. We shall obtain increased competition and a more rapid process of reform in Western Europe too. Better conditions for economic growth will be created throughout Europe. Albeit in a somewhat longer time-scale, we shall be obtaining a common currency for the whole continent. Together, we shall be able to solve Europe' s cross-border environmental problems. We shall acquire an extended and stable democracy and, with it, opportunities for enduring peace on what has been a constantly war-torn continent.
The composite picture of enlargement does not therefore point to insuperable costs but to gains, however the calculations are carried out. They are so great that enlargement ought to be undertaken as soon as it possibly can be.
Mr President, Slovenia has succeeded in achieving the majority of the short-term priority objectives of the pre-accession partnership and this positive evaluation is helping to provide fresh impetus for the negotiations. I am focusing on Slovenia because I have been involved in that country' s accession process and because it is a fine example of how realisation that the end is in sight can speed things up.
There are only a few days to go before the Slovenian general elections. This is not the most opportune moment for it to focus on foreign policy and the interchanges between the different parties could become heated and exploitative. However, with the exception of insignificant minorities, no political group is questioning the principle objective of the Slovenian policy which is to join the European Union as soon as possible.
The political line therefore remains unchanged. The speeches of all those who have contributed to today' s debate on enlargement paint a not-dissimilar picture. The report on Slovenia presents us with a problem which is also part of the Czech question, the Croatian question and the situation of other nations. However, at various different stages, always during or immediately following the Second World War, measures were adopted which do not clearly meet the Copenhagen criteria, given the prevailing spirit at the time, and yet the political and ideological architecture of the period, including the peace treaties, was founded on precisely those laws.
The third amendment to the Slovenian document, for example, welcomes the Slovenian Government's intention to ascertain whether the laws and decrees currently in force, which date from 1943, 1944 and 1945, are in conflict with the Copenhagen criteria. Internal battles are being sparked off in the individual countries over these issues. While an amendment, as we said, welcomes the Slovenian Government's intention to ascertain whether the laws are in conflict with the Copenhagen criteria, the Slovenian parliament' s Foreign Policy Committee, which has decision-making power, stresses that the bases established between 1934 and 1935, upon which Yugoslavia was created, are fundamental, and requests that the Slovenian Government firmly enforce this position in its entirety, that part of the country ...
(The President cut the speaker off)
Mr President, people have spoken about a very fast timetable in the discussions on enlargement. On the other hand, it has been demanded of the new Member States that, prior to accession, they should have adopted and implemented the whole of the acquis communautaire and that the transitional periods should be few and brief. There is an irreconcilable conflict between these points of view. Some have suggested that this conflict should be resolved by offering the applicant countries membership of the EEA first. This is not a realistic idea. The EEA would not suit the applicant countries and, besides, they will be satisfied with nothing less than membership of the European Union.
Rapid enlargement of the EU is a political inevitability. That is why I have asked and I am now asking why we could not change the terms of membership. We could specify a basic version of the acquis, which would contain core parts of the EEA agreements and a common foreign and security policy. In addition to adopting and implementing this basic version, the new members would obviously have to fulfil the Copenhagen criteria, agree to adopt the acquis in its entirety as a longer-term objective, and commit to the political goals of the Union. In this way we could create preconditions for membership of many or even all the applicant countries in the next few years. In splitting the body of EU law in two, the level of integration achieved by the present Member States could be guaranteed and cooperation could be further enhanced.
If the Union were to enlarge rapidly it would have to decentralise dramatically, as was stated in the ELDR Group' s position on enlargement. Thus, the tasks and competence of the Union would have to be curtailed and it would then concentrate on the core issues that can only be dealt with at EU level. This would mean that the Union would obviously also become differentiated, so that some present Member States would move further along the path of integration than others. A Europe of enlargement would be one of both decentralisation and differentiation. Talk about the fast accession to the Union on the part of the applicant countries is just empty words unless the conditions of membership are changed.
Mr President, the members of the Communist Party of Greece do not intend to vote in favour of Mr Brok' s and the other reports; not only do they state that people in candidate countries have much to gain from integration, they also support the way in which they are preparing for integration, by assimilating the acquis communautaire and, more importantly, promoting wholesale privatisation, the reversal of everything society has fought for and much else besides.
However, this form of preparation, as experienced at grass roots level, is having exactly the opposite effect. National sovereignty and independence are being eroded, multinationals are wading in and unemployment, poverty, wretchedness, corruption, pornography and trafficking in human beings are rising to new heights, while governments are generously offering up health, education, culture, industry and the agricultural economy in return for the support of the new, often Mafia-style master class of the USA, the European Union and ÍÁÔÏ. It is for these reasons and, more importantly, because of our own experience in Greece, that our opposition to the enlargement of the European Union is meant as an expression of brotherly solidarity to the workers and people in general in the candidate countries.
We call on these people to join with the people of the European Union in fighting a European Union which exploits and interferes, including militarily, which fleeces the people of their wealth and the fruits of their labour and which abolishes the social rights for which they have fought so hard and sacrificed so much for so long. We call on them to fight for a different Europe of all the people, a Europe without this inhumane side, in which people will defend their destiny and live with each other in peace, freedom, comradeship and mutually beneficial cooperation.
As far as Cyprus is concerned, despite the fact that the Poos report contains much that is true, we feel, in addition to the foregoing, that the process of integration into the European Union and the decisions taken at Helsinki will not only fail to resolve the problem of the occupation in accordance with UN resolutions; they will legitimise the occupation and the definitive partition of the island. And, for the record, we note that the question of the withdrawal of the occupying army was hardly even touched on when the occupying force was granted candidate status.
Finally, because there has been much talk today of the tenth anniversary of the reunification of Germany, I should like to ask the Council and Mr Verheugen if they have any idea when this unified Germany intends, having occupied Greece, to pay the loan needed for war reparations.
Mr President, I want to focus my remarks on the orphanages in Romania. I believe that the Romanian Government has problems in estimating the number of orphans who are presently in the orphanage system in that country. In correspondence received by the European Commission delegation office in Bucharest from the Romanian Government it is estimated that there are between 100 000 and 140 000 orphans in Romania at present. The brutality of the Ceausescu regime ensured that so many children were orphaned in Romania since the late 60s. There are up to 100 000 people employed within the Romanian orphanages themselves. This is a complicating factor when one addresses this issue.
I visited Romania at the end of July to see at first hand the workings of one of the largest orphanages which is in northern Romania. It is clear to me that the institutional, ordered regime which operates in that country results in many long-term health consequences for orphaned children. It was also clear that the staff who work in Romanian orphanages need further child care opportunities. Many of the orphanages in Romania are old, antiquated buildings. New, modern facilities such as those built by the Romanian Challenge Appeal are going to be needed if the quality of life for orphaned children is going to be improved. I visited two of these houses that I can recommend to anyone. I saw at first hand what benefit these homes - and they are homes - are bringing to the orphaned children.
It is imperative that the accession negotiations between Romania and the Union detail exactly what the Romanian Government needs to do to improve the standard and quality of orphanages in that country. It is not sufficient to make commitments. They must act.
I had the opportunity of meeting with non-governmental organisations in Romania which are working with the orphanages. I publicly commend the work of these and, in particular, the Romanian Challenge Appeal based in Birmingham and others from Ireland supported by a number of people including Daniel O'Donnell, the Irish entertainer, who has pledged GBP 1 million and has raised that in Ireland and other parts of the world. It is people like this who have done so much.
We must ensure that Romania is not allowed into the European Union unless it addresses this issue.
Mr President, I take my hat off to the general rapporteur and his team. I regard the report as a great achievement. Not only will enlargement affect human beings, it will also have an impact on the plant and animal kingdom. This all-round view demonstrates the enormous complexity of the issue of enlargement. There are many individual aspects to be taken into account. The Committee on Fisheries wants to have its say, but has no intention of putting a brake on things. We have some quite specific proposals. We are not going to start back at square one, but we do insist on upholding the Community patrimony, which is of course known as the acquis communautaire, as does the Committee on Agriculture and Rural Development. After all, although the Brok report contains ten points concerning the agricultural policy aspects of enlargement, the common European fisheries policy goes unmentioned. Now that is a real Community policy, and an all-encompassing one to boot. It encompasses all aspects of our daily life and directly affects the European labour market.
The consequences of failing to take the fisheries policy into account could prove disastrous and should not be dismissed merely by referring to solidarity amongst the nations. Unfortunately, so far, the report has failed to take account of these aspects, apart from the fact that the unanimous opinion of the Committee on Fisheries reappears as the annex. That is not enough. We therefore call upon the rapporteur, the Commission and the Council to supplement the agricultural policy section with the fisheries policy section, for example by changing the title 'Agricultural Aspects of Enlargement' to 'Agricultural and Fisheries Aspects of Enlargement' .
It should not prove difficult to make the necessary editorial changes. After all, the Committee on Fisheries believes legal provisions and information obligations, for example, to be of fundamental importance too. I would urge you to support the relevant amendments.
Mr President, I would like to make another comment about Poland. The Polish people believe that the country will be ready for accession with effect from 31 December 2002, and Poland has certainly made great strides since the accession negotiations started in March 1998.
There are already a number of progress reports available to us, and Parliament, which plays an important part in this process, has repeatedly made its feelings known on the subject. Parliament supports the Commission' s strategy, according to which, each candidate state should be dealt with and assessed on the basis of its own progress and merits. However, there are also problems requiring a cross-border solution.
In Mr Gawronski' s report, the Commission is urged, by the rapporteur among others, to examine measures for furthering development and for strengthening the synergy between Poland, Lithuania and the Russian region of Kaliningrad. I feel it is entirely reasonable to ask this of the Commission, and that the Commission' s response should be to put forward a proposal. I have already made this point once this afternoon, on another occasion.
All in all, when it comes to the question of how positive people are about the enlargement process, it is worth pointing out that opinion polls in several candidate states show that enthusiasm for accession to the EU is on the wane. Not in all countries but in several. That comes as no surprise, because a whole decade has passed since the historic turning point of 1989/1990, and there is still no comprehensive information and communication strategy for the people. Mr Verheugen said the same this afternoon.
Now, all hopes and expectations are pinned on France. Above all, the Nice Summit must clarify whether, and how, the EU, for its part, can get itself completely ready for enlargement in good time. When the current Intergovernmental Conference finishes, institutional reform should create the necessary institutional conditions for an enlarged EU, i.e. for a Union comprising 25 Member States or more. It is absolutely essential for an enlarged European Union to be able to function effectively and have the capacity to act. Not only does the success of the French Presidency depend on it, the progress of the entire enlargement process is at stake for all concerned, including Poland.
Mr President, let us no longer use the word enlargement, but rather talk about accession, or even better, the reunification of Europe. The candidate states have spared no effort to meet the requirements. It is clear, though, that some countries have made more headway than others. This is why it is impossible to set a general date of accession; each country is welcome as soon as it has met the Copenhagen criteria, either before or after the European elections. It is remarkable that the national documents are often far more upbeat than the Brok report. We do not do the candidate countries any favours by scaling down the requirements or making out that the situation is better than it is. A great deal still needs to be done. This includes issues such as democracy, the constitutional state, decentralisation, the fight against corruption, EU regulations, industrial changes, consumer protection, environmental measures and agricultural reform. The EU must pull out all the stops in order to support the candidates in these areas and not raise any new barriers, of course. And all parties must aim for the shortest possible transitional periods, if any at all. It is better to have a sound accession at a slightly later date than a premature one which proves inadequate.
I have noted a dangerous trend. Frustration in the candidate countries is mounting because they feel the accession process is taking far too long. And at the same time, there is growing resistance to accession among the population within the Member States. And even the European politicians have insufficient insight into the negotiating process. If this situation does not change, the whole reunification will be up in the air.
I would therefore call on the government leaders to assume their responsibility and to stop this trend in its tracks. They must enter into a dialogue with their own people, and thereby convince them of the huge importance of peace, stability and prosperity across the entire continent, and of the historic importance of the reunification of Europe.
Commissioner Verheugen, as chairman of the Committee on Agriculture and Rural Development, I took advantage of the opportunity to visit the countries that want to accede to the European Union. It is rumoured that you are no stranger to these countries yourself. I believe you will join me in my assessment that a great deal has happened in these countries, but that this can largely be attributed to their own efforts, also on the financial front.
The EU largely makes its presence felt as a result of reduced agricultural products, which drive the prices down in these countries. This is particularly true of the time we had the pig crisis, when pigs that were almost paid for finally ended up in Poland, having gone via the Soviet Union. The debate intensified as a result. When we now talk in terms of liberalising trade, the so-called zero option, then this is because the Commission did not satisfy Parliament' s demands early on, for it to refuse point-blank to grant export subsidies to the applicant states.
People in these countries - and especially in Poland - are now discussing what has become of the compensation payments. The Polish people are asking themselves whether they will receive these payments once they are members of the EU, or whether they are regarded as second-class citizens. I have tried to impress on them that it will take a good deal longer yet, and that in fact it will not be discussed until after their accession, which will be several years hence. I have told them that it is more important for the time being, to concentrate on the structural funds. It would be a good idea if Poland were to request an increase from SAPARD, and perhaps a modification too, in order to tailor these funds more effectively to the conditions, in Poland in this case, but the same applies to the other candidate countries.
Just to compare: Poland has EUR 168 million available to it in SAPARD funds. The compensation payments amount to EUR 1.5 or 1.8 thousand million, are widely dispersed, and will do nothing to aid the development of these countries. It would make sense if we were to fulfil Poland' s demands for us to increase these structural funds now, and if we were to adapt our instruments and also begin to incorporate the compensation payments into the structural funds, at the next agricultural reform, which will take place earlier, by my reckoning - or at least the planning stage will - than the accession of these countries. We would then share a common goal with these countries in the common agricultural policy, and it would also enable this agricultural matter to be settled once and for all by speaking to Joschka Fischer.
Mr President, ladies and gentlemen, the question of enlargement is a multi-faceted question and cannot be covered in two minutes. I shall therefore confine myself to the subject of Cyprus. My congratulations to Mr Poos on such a thorough and objective report.
Mr Poos brings a European vision to bear on the subject of Cyprus. I think that the Poos report will set a precedent for the European Parliament and I am sure that the House will support it unanimously. When Cyprus was still a British colony, a poet wrote, "Masters you have changed many, hearts you have not" . Cyprus' s heart has always beaten in time with Europe. Cyprus is Europe, it is part of its history and it is time the island came into the European fold. Cyprus has close links with the people of the eastern Mediterranean and integrating the island will heighten the Union' s profile in this vital area. Cyprus will be a sort of bridge with the countries in the area. I have no need to raise the economic dimension, it is covered thoroughly and dynamically in the Poos report and the reports by the other institutions of the European Union. I would merely remind the House that, of all the candidate countries, Cyprus comes first as regards meeting the economic criteria and qualifies for immediate membership of EMU. Cyprus will have no trouble adjusting to the acquis communautaire. The Poos report notes that the State operates smoothly, respect for human rights and freedoms form the cornerstone of the social and cultural tradition of the island and the country' s social structures are, first and foremost, humane structures.
There is still, of course, the question of the partition of the two communities. However, I am sure that, with good will and the help of the European Union, a solution can be found which will allow the two communities to live together peaceably and prosper, as they have done for centuries. The Poos report rightly stresses that both communities will enjoy the benefits of membership of the European Union. The Greek-Cypriots and the Turkish Cypriots have nothing to divide them. It is foreign intervention which is to blame for the partition of the island. Let us hope that the island will soon reunite within the extended family of the European Union.
Mr President, I join with my colleagues in their broad support for the concept of enlargement. It is a natural progression for existing EU Member States and, when fully operational, will contribute significantly to the economic and social development of the entire European Union.
As a member of the Maltese delegation and, coming as I do from one of the most peripheral islands in Europe, I support the country's application for membership. From an EU perspective, Malta's admission will bear further testimony to the goals, ideals and aspirations of the European Union's founding fathers. Malta's application for membership, after a disruptive start, is now fully back on course and in my view meets the Copenhagen criteria for membership. It has considerably more work to do in meeting the requirements of the acquis communautaire. Nevertheless the speed with which Malta has addressed the enlargement requirements is a positive indication of its commitment to European integration and its desire to be a full partner in the European project.
I support the view of the rapporteur that Malta should be admitted to membership in the first tranche of enlargement and that negotiations should be completed by the end of 2001.
I wish the negotiators continued success with their work in this important area.
Mr President, in my committee, very few things are subject to Community law. In other words, a great many issues are based on subsidiarity, and that is how it should stay. Accordingly, we have confined ourselves to a handful of issues and I only intend to pick out two particular aspects.
The audiovisual sector is very important. We have established that the candidate countries have simply not made enough effort on the legislative front, and the legal provisions governing the audiovisual media fall a long way short of meeting the requirements of the acquis communautaire. That was my first point.
My second point is that there has also been precious little effort made to approximate the legal provisions on the intellectual property front, i.e. with regard to copyright.
We have also addressed the issue of minorities, because the integration of these minorities - including their linguistic integration - in these countries, is also of significance. We have included a number of comments concerning the Russians in Estonia, Latvia and Lithuania, and concerning the Roma in the other countries.
Criticism and questions aside though, I would also like to highlight a positive development. In fact we have some positive feedback for you on the educational and cultural front. For years now, we have had links with these countries through the Tempus programme, and likewise, for a year and a half now, they have been entitled to participate fully in the educational, cultural and exchange programmes for young people. I believe we have been truly successful in building bridges here. We must not concentrate on economic matters alone, for it is in the very areas I have mentioned that we must find common ground and build on it. Indeed it is already there.
I would like to make the honourable members aware of how unsatisfactory it is that the exchange under the Socrates programme always involves people from Eastern Europe visiting Western Europe, and that we must encourage our young people to visit the countries of Central and Eastern Europe instead. Only then will we truly find common ground in Europe.
Mr President, one of the comments made recently by Commissioner Verheugen during an interview, which caused quite a stir, was that there was no real communication, or discussion, about enlargement, particularly between politicians in the Member States and their people. He could not have said a truer word! There has been no communication, it is still not happening, and I believe it is absolutely essential to have this discussion with the people. The politicians should really take this message to heart, and show they have understood it, not just through words but also through deeds.
We recently completed a study in my country, Austria - which, in point of fact, shares its borders with the Czech Republic, Slovakia, Hungary and Slovenia - according to which, the idea of enlargement meets with far greater approval in the border areas, where discussions are being held and there are initiatives and investments in place, than in other regions left untouched by these activities. It is for us to determine a communication strategy for enlargement, through words and deeds.
Of course the second form of communication we need is that between the Member States and the candidate countries, in order to convey what it is that is important from the European Union' s perspective. It is certainly not just about having general objectives, or simply being present, because the acquis communautaire is also very important. I sometimes hear our neighbouring countries asking why we are so bothered about the acquis, when all that matters to them is having it confirmed that they are ready for accession. But the acquis communautaire is the yardstick we use when assessing whether a country is ready for accession or not, and that is very important to my mind.
The third form of communication I wanted to discuss is that within the candidate countries. It is often the case there that the government and the opposition, or the government and the public, are unwilling to talk to each other, and so this is also something that needs to be better organised. The social partners must become involved, as must all social groupings, so as to be able to convey to the candidate countries' own citizens what enlargement is really all about. It will be a difficult journey, and one that will undoubtedly claim victims, but, at the end of the day, it will surely take us to where we want to be. With that in mind, I believe we parliamentarians should do our bit to ensure that there is better communication and dialogue in future.
Mr President, today' s debate concerns the major challenge at the turn of the millennium: to unite Europe in order to create peace and security, together with social, economic and environmental development. Unfortunately, these sentiments have had to yield to technical arguments in the course of the negotiations. The requirement for becoming an EU Member State is that of complying with the basic Copenhagen criteria. Negotiations must, in the first place, be aimed at easing the way to accession by the candidate countries. Naturally, they must comply with EU legislation, but I think it is sometimes rather hard to say that these countries must do this from day one. There are Member States of the European Union which have not in actual fact complied with everything, in spite of their having been Member States from the beginning.
This debate has been going on in the Committee on the Environment, Public Health and Consumer Policy. It is being said in certain quarters that a country must meet the requirements before it becomes a Member State. I think it is important to note that the condition of the environment will not improve as a result of these countries staying outside a little longer. Instead, we ought to try to help them as much as possible and as early as possible, as well as perhaps opting to accept rules that specify rather longer transitional periods.
In this context, it is a question of rousing public opinion in favour of enlargement. We cannot afford to lose more of the momentum that existed at the beginning of the Nineties. We have already lost quite a lot of this. I believe it is a matter of urgency that those of us in this Chamber, in the Commission and in positions of national leadership should take responsibility. We must no longer hide behind democratic considerations and say that we must listen to public opinion. It is time to lead European opinion in the right direction.
It has more to do with political objectives and political will than with technical solutions. We must explain this to people in the candidate countries and especially in our own Member States if the enlargement process is to be successful. And there is no time to waste.
Mr President, as a member of the Lithuanian delegation I would like to support the remarks made by Mrs Hoff in her report. There has been remarkable progress in several areas, but one of the aspects which was not covered in the report was equal opportunities. We heard about the benefits of enlargement, and this is one of the issues where we can learn from Lithuania. 17.5% of the members of Lithuania's parliament are women, which is well above the average of the applicant countries and also better than many current Member States. Lithuania has appointed an ombudsman to ensure equal opportunities, to which it does not just pay lip service - it actually enforces it.
As Mrs Hoff said, the major problem remains the Ignalina power station. The Lithuanian government has committed itself to the closure of unit one, albeit later than originally scheduled. This has been a difficult issue, but there is no doubt that the plant must close, and further delays are unacceptable. In addition to the financial support being given by the EU for the closure programme, we must also provide support to develop a genuinely sustainable energy strategy.
Mr President, enlargement will not be achieved in a controlled and organised way in accordance with the timetable the Commission is proposing. The talks do not need to reach a conclusion at the end of 2002 simply for the sake of political ambition, if the problems are not solved by then. We must keep political urgency at bay.
The biggest problem is the different level of development of the countries. The best illustration of that is the reunification of Germany. In Germany the economic, social and cultural differences have not been as great as those among the present Member States and many of the applicant countries but the process has nonetheless come to cost EUR 600 billion. Where will we find the money for still much greater sums, to reduce the much greater differences in levels of development?
Commissioner Verheugen' s idea of a referendum on enlargement was heavily criticised, and the reason is obvious: those who have to pay cannot be let to decide on the matter. I propose that the model for enlargement be the same that was implemented in connection with the previous round of enlargement. The applicant countries first should join the European Economic Area, where they can harmonise their economies with that of the EU, without political commitments or coercion.
Mr President, first of all, as Socialist rapporteur for the report on Romania, I would like to congratulate the rapporteur on her excellent report.
I believe that Romania has embraced the challenge of a transition to an open democratic market economy. It has successfully embraced reforms which are essential to secure a more prosperous and safer future. As both the Commission report and Baroness Nicholson's report acknowledges, some progress has been made in improving conditions for some minorities. Romania has ratified major human rights conventions such as the European Convention on Human Rights and the revised European Social Charter. But ratification is not enough. What matters most is implementation of the rights contained in those conventions.
I also believe that the Commission wrongly defines minority rights solely in terms of the Roma and Hungarian communities. The rights of these minorities are essential to a free, open, democratic and European Romania, but I am also particularly concerned about the rights of other minorities such as the groups listed in Article 13 of the TEU: those who suffer from discrimination based on sex, racial or ethnic origin, religious belief, disability, age or sexual orientation. Laws do not in themselves solve the problems. Indeed, the Romanian Upper House refuses to act on removing homosexuality from the penal code. This is nothing short of scandalous.
Blatant discrimination occurs in other countries such as Poland and Malta. In Poland recently, the former President, Lech Walensa, told a campaign rally, 'I believe these people (gays) need medical treatment. Imagine if they were all like that! We would not have any descendants.' That is as ignorant as it is misinformed and we must make every effort to ensure that when we look at the accession countries human rights and the treatment of the minorities are at the top of the agenda.
Mr President, first of all I should like to congratulate the rapporteur, Mr Elmar Brok, and all the rapporteurs who examined the files on the individual candidate countries. Even though they contain the odd contradiction, this range of texts gives us the opportunity to draw up a detailed and customised progress report on the negotiations. At the same time, they enable us to gauge the extent of the work accomplished by the Commission and its departments in the context of screening and the negotiations. We now, Commissioner, impatiently await your own progress report on the subject.
The accession of the countries of Central and Eastern Europe, Cyprus and Malta, provides us with a historic opportunity to unite all the nations of Europe on the basis of shared ideals, and to make the whole continent a more stable place.
As a member of the delegation to the EU-Latvia Joint Parliamentary Committee, I should also like to briefly mention this specific case, by way of example. Significant steps have been taken in Latvia towards meeting the political criteria. Admittedly, some progress still has to be made in other areas, such as, to mention just one area which the rapporteur, Mrs Schroedter, did not raise, the modernisation of legal procedures and infrastructures. Nonetheless the political authorities in Latvia are unquestionably determined to bring the process of reform to a successful conclusion, and this bodes well for the future.
In the face of the twofold challenge of both the enlargement, which must enable Europe to come to terms with itself, and the institutional reform, which must increase democracy and efficiency within the institutions, the European Union now, as it often does, stands at an important turning point in its history.
The institutions, the Member States, and all of us, have to live up to this challenge, also in relation to the fears of public opinion in our own countries and to rediscover the inspiration, the ambition and the vision of the founding fathers of Europe.
Mr President, do excuse me for arriving late. Unfortunately, I am still at a loss as to how to find my way out of the maze of garages by the shortest route.
Ladies and gentlemen, I would like to address a problem that is largely to be found in the Baltic States, in particular Latvia and Estonia. It concerns the existence of a relatively large Russian-speaking ethnic group, supplemented by people from Ruthenia and the Ukraine. The vast majority of these people are there as a result of a decade of occupation, which is why they keep themselves very much to themselves.
In the course of the last few years, it has been possible to bring about a distinct improvement in the situation, due in no small part to the influence of the European Institutions. I would remind you that only a few years ago, the language law contributed to the negative assessment. I would also ask you to cast your minds back to the great difficulties attending the nationality law, which had to be amended and tailored to European standards.
These legal hurdles have now been overcome, as a result of which, many Russian-speaking citizens are now prepared to recognise the citizens' rights and duties, both in Latvia and Estonia, which are the countries worst affected. It is a process that is having very mixed success, but it still inspires great hope, because it will mean that these citizens will also become citizens of the Union in the future, and will therefore be called upon, in a special way, to establish ties with their homeland, where their forefathers come from. I have a shrewd idea that these citizens will become agents of cross-border cooperation in a future enlarged European Union.
Mr President, Commissioner, I too should like to thank and congratulate Mr Brok and the other rapporteurs, but I would mainly like to focus on Slovakia and the policy on minorities, to be more specific.
Respect for the cultural identity of a community, even if that community constitutes a minority, increases the self-respect of those who belong to that community, and that self-respect is needed if they want to take their own self-development seriously. This wish for emancipation and self-realisation then motivates people to give something back to the community. This is the philosophy one should adopt when looking at minorities - that would be far more positive. In many enlargement countries, these minorities are labelled as problems. This is the case for the Roma people and others. This is also true of Slovakia.
The report - and I am referring to that by Mr Wiersma now - considers a fundamental change of attitude with regard to the Roma to be essential. This says something about the long road ahead, but the Hungarian minority also fears that, despite the 1999 Law on the Use of Minority Languages, it will remain curtailed in its social, cultural and economic development.
I come from Belgium, a country where language laws have been unable to solve the problems between the peoples; it takes more than that, education from the top down, including universities. This required more autonomy. I am only referring to this to illustrate that simple solutions do not generally help solve complicated issues.
There is no doubt that the diversity of cultures and peoples in Central and Eastern Europe, and in the Balkans, is, within the framework of a unified Europe, being given new opportunities, but at the same time, Europe will also need to realise that a problem such as the Roma, for example, is a problem of a nation without a country and that is our problem too. We cannot simply pass the buck to Slovakia, Romania or the other countries.
Mr President, I have no intention of digging over old ground a month before the next progress reports are due to be published. As shadow rapporteur for Lithuania, on behalf of my group, I would, however, like to congratulate Mrs Hoff on her report. Above all though, I would like to bring various expectations and reservations that I have, to the attention of the Council, which, I am sorry to say, is largely absent.
Unfortunately, it seems to me, that for all the fine words and industrious opening and closing of chapters, the Council is not applying the political pressure needed to drive this enlargement process forward. There is a risk that the window of opportunity referred to by Commissioner Verheugen will simply be allowed to slam shut, because the first loyalty of the protagonists in the Council, in particular the Heads of Government, is to their national agendas, and sadly they do not have the ambition to raise their own profile for the sake of the whole of Europe.
Since Helmut Kohl, Europe' s citizen of honour, stepped down from the European stage, Jean-Claude Junker is the only other Head of Government I can think of off the top of my head, for whom the European project is a matter truly dear to their heart. Nonetheless, I call upon the Council as a whole to demonstrate the political leadership we need to do justice to the size of task.
Put aside any thoughts of replacing the principle of 'Each according to his/her merits' with that of 'Each according to his/her merits, but not until my elections are over' . This applies both to the French Presidency and to the German Bundestag elections. There is no reason to delay the conclusion of negotiations until after these elections. Those who subordinate historic decisions to petty national, or even party political considerations, will not earn their place in the history books.
I urge you to set a deadline in Nice by which you intend to conclude negotiations with those candidate countries - naming no names - that have made the most progress. Let us all stop asking them for things that do not fall within the scope of the acquis communautaire. Whilst there are certain honourable members here who should heed this, the message is intended primarily for the ears of the national Council delegations attending the negotiations. The way individual governments allow particular lobbyists to manipulate and take advantage of them to a certain extent, in the course of negotiations, is sometimes unworthy of them.
Again I call upon the Council to show political leadership and give the candidate countries a specific deadline in Nice, which they can work towards. Incidentally, the French farmers and all their counterparts will still be there, before and after every election!
Mr President, I would like to begin by talking about Bulgaria, which in recent years has made notable progress in its transition to a free market democratic society, but not without economic and social problems.
Nevertheless, Bulgaria now has an economy which is developing at a steady rate. This is not reflected, however, in a balanced improvement in the standard of living of the whole population. Perhaps a constructive dialogue between the government, the opposition parties and social representatives could provide a positive impetus to move things in the right direction.
This dialogue would also contribute to the creation of the necessary administrative capacity for the effective management of the country, creating structures which do not currently exist and reducing cases of corruption.
Many countries have faced similar problems at some time in their development and can advise Bulgaria in order to help it to overcome those problems it is facing at the moment.
In Bulgaria, 20% of the active population is out of work. In addressing problems such as this, which have no easy solution, it is essential to create an environment conducive to the work of industry and to there being competitive economic structures.
Bulgaria also has an important geopolitical role to play in the future of the Balkans. Its cooperation with the international community during the Kosovo conflict, and its balanced role at that time, are of great importance for the whole region. In fact, Bulgaria uses its position as a bridge between Central Europe and the Balkans in a way that is fruitful for everyone.
The European Union must continue to help Bulgaria in its progress towards joining the Union and, of course, to ensure that the planning of that aid becomes even more decentralised.
Mr President, having talked about Bulgaria, I would not want to end without a more general comment. I would like to restate our support for enlargement.
If we want the process of enlargement to take place in a serious and honest way, we will have to give a commitment to two essential issues. Firstly, that enlargement should take place hand in hand with a deepening of the Community. The Intergovernmental Conference must therefore be an effective step forward on the road to political union.
Secondly, the Union should tackle enlargement with sufficient budgetary resources. Enlargement will thereby have credibility in the eyes of those who want to be with us in the future, and credibility in the eyes of our public from this very moment.
Mr President, I intend to concentrate on the democratic aspects of Malta' s accession. What happened in Denmark has demonstrated that, as matters stand, the EU' s grasp of democracy meets with criticism and rejection on the part of the citizens - and I would say these are citizens who take a special interest and are well informed. Malta is only to be allowed four MEPs, if the proposals tabled by Dimitrakopoulos and Leinen are anything to go by. If the Leinen proposal is adopted, then this will lead to discrimination against the small countries and against the new small parties in the smaller Member States. This will reduce the political diversity of debate.
If Malta is only permitted four MEPs then this will further entrench the two-party system over there, which has been founded on confrontation for decades, and it will hinder political innovation. Malta should be represented by a minimum of six MEPs, like the other smaller Member States. Democracy is not just about majorities, more than anything it is about minorities being given commensurate codecision powers. I hope that is the spirit in which Malta will accede to the European Union.
Mr President, Commissioner, ladies and gentlemen, 'from problem child to model pupil' , that is how we could characterise the determination of the Slovakian government and the Slovakian parliament to swiftly tread the path to EU membership, and to spend the past two years making every available effort to fulfil the Copenhagen criteria. We hope that the Slovakian parliament and the government will pursue this course resolutely and find the patience they need to overcome opposition and strengthen the Slovakian people on their way to Europe.
It follows from this though, that there must also be privatisation and restructuring of the economy. The banking and financial sector must be completely reformed, and fiscal consolidation must be continued. The dialogue between the social partners, the other groups within civil society, the government and parliament will play an important - and as we see it - positive part in the process. The small and medium-sized enterprises must be the main beneficiaries of economic diversification. In the long term, Slovakia should earn an ever-increasing amount of its foreign currency from economic sectors that have nothing to do with the processing of oil, or weapons production.
We welcome the fact that there is now close cooperation between Hungary and the Slovak Republic. We are particularly delighted that Slovakia has made a start on granting the Hungarian and the other minorities rights, which are gradually approaching the standards prescribed by the Council of Europe. It is important for this condition to be fulfilled if Slovakia' s membership of the European Union is to proceed smoothly. Incidentally, the Slovakian government is making remarkable efforts to modernise the state apparatus and to bring on the peripheral regions.
We have noted with satisfaction that the Slovakian parliament is conscious of what needs to be done for Slovakia to be able to accede to the EU, and has set about trying to accomplish this systematically and rapidly. We are also aware that, being a transit country in Central Europe for those on their way to Western Europe, the Slovak Republic has a special duty to take a pro-active stance against trafficking in human beings, and to fight corruption and organised crime with even more determination than before, and we have noted that the executive judiciary has been further strengthened by recent changes in the law.
On a final note, allow me, on behalf of the Group of the European People' s Party, to thank our rapporteur, Mr Wiersma, for his excellent and comprehensive report, and to assure him of my group' s support.
Mr President, Members of the Commission, ladies and gentlemen, enlargement beyond the former Iron Curtain is the work of peace. Peace brings hope and war destroys it.
As we are demanding obedience to the law and an end to corruption of the applicant countries, we ourselves also have to establish the principles of equality and honesty. But differences in income among us have only grown, as has the information gap in many cases.
Enlargement should not be achieved, however, by choosing the new NATO countries first. That would be tantamount to compliance with the logic of the war machine. Neither can we base enlargement on the idea that a given applicant naturally has priority over another as if, without it, the whole process could not start at all. The applicant countries must have equal status and their accession must depend only how much progress they have made. Certain notorious parties offering a shortcut are like dishonest judges at a sports competition.
The Union will not be ready to accept new members if our unemployment rate remains as high as it is. It will inevitably lead to conflict, and even more instability caused by extremist movements. This is where we have to set to work. We must bring down the iron curtain that exists among us, as getting rid of social and educational inequality is a much more important condition than all the weight of the votes of the Commission or the Council.
The ignorant and the excluded cannot make up the information society: they are a sure sign of its failure. I wish to warn all those who are ripping the Union in two, into an inner circle and the rest. We are just doing away with a divided Europe, and we are not going to create a new one now. The best way to simplify bureaucracy is to concentrate on those issues for which we must find a solution together. In the Member States and the local authorities it is essential to take decisions on those matters that relate to these common problems. Otherwise we will be moving towards a terrifying, controlled society, ruled by an ever-darkening core.
Mr President, I suggest that the Commission give Parliament its assessment of how the internal preconditions of enlargement are developing, in the light of unemployment, exclusion and digital discrimination.
Mr President, the challenge facing the European Union in the 1980s was to complete the Single Market. The challenge in 1990 was to achieve a single currency. The challenge in the first year of this millennium is to enlarge the European Union in a way that enhances the peace and stability and prosperity of the continent and does not undermine that stability.
To that end enlargement now has to be the absolute priority. We should not miss the window of opportunity that Commissioner Verheugen has referred to. That does not mean that we should proceed blindly. No country has an absolutely guaranteed right to join. They have to be ready. That is why many of us were concerned about the criticisms made by the Commission of the efforts made by the Czech Republic in their last report, which indicated a certain slackening of effort. We only hope that the tremendous efforts made by the government of late will be reflected in the next Commission report. At the same time we should recognise the efforts made by countries like Lithuania to, as it were, make up for lost time. That was reflected in the last Commission report and hopefully will also be this time.
We must make sure that the countries are ready to join and in particular that they have the administrative capacity to deal with the acquis communautaire. That is why some of us were concerned that the Czech Republic has delayed implementation of its civil service law and has slowed down its judicial reform whilst, on the other hand, Lithuania has made tremendous strides in that area, recognising the importance of administrative capacity.
Member States could do more in their twinning arrangements to assist the applicant countries in developing their administrative capacity.
Finally, it is crucial that we sell the applicant countries to the electorate of the European Union. Too many people have a view of the applicant countries that is 10 years out of date. They are now much more modern economies, in many ways ready to take up the challenge of European Union membership, and we have to sell that idea to our citizens if they are to support enlargement in the future.
Mr President, ladies and gentlemen, Romania will certainly not be among the countries that accede to the European Union in the first round, but it just goes to show that the Commission hit on the right strategy when it decided to put twelve countries on the same footing as negotiating partners, and then to determine, on the basis of certain criteria, which countries should become members and when. Firstly, this allows us to dispel any fears our citizens may have that twelve countries, extending as far as Bulgaria and Romania, are to join the European Union in one fell swoop, overwhelming it in the process. At the same time, we can argue that a country has to meet a set of very clear standards before becoming a member. All this is to be found in the report by Baroness Nicholson of Winterbourne, and on behalf of my group, I would like to thank her warmly for this report.
Romania did not set out on the road to Europe until a very long time after the fall of the Iron Curtain. The democratic government has only had since 1996 to catch up on all the things that other countries were able to make an early start on, and with that in mind, it has achieved a considerable amount of success these past four years. A word about how matters stand on the security front: Romania was one of those countries that gave Europe, and the Atlantic Alliance its backing during the Kosovo conflict.
We should therefore take this opportunity to think about sending out a signal. If Romania' s accession is not going to be for some time yet, then the Atlantic Alliance should give thought to incorporating Romania into its mechanisms earlier than originally planned. The same goes for our European security and defence policy. Since we are aware that Romania and Slovenia have already been involved in discussions on the first round of NATO enlargement, as countries applying for NATO membership, NATO must not allow its enlargement process to come to a standstill.
We can use Romania to lend weight to our argument when seeking to impress on our citizens that it is in our interests to stabilise Europe. After all, Romania will form part of the European Union' s external border in the future. It is an important factor in the stabilisation of the Balkans as a whole, and of the region of South Eastern Europe as a whole. That being so, it is in our interests to extend our system of rights and freedoms as far as Romania, and this is certainly an argument we can use in a critical debate with our public. If we do not give countries such as Romania and Bulgaria any hope for the future, the situation will remain unstable and that is no good to Europe.
Mr President, Commissioner, what with the enlargement reports which are the subject of today' s debate, together with the Brok report and the debate on institutional reform, today can be described, without fear of exaggeration, as a day for celebrating Europe in the 21st century.
The reports all contain many positive points and we can now safely say, enthusiastically and without fear of exaggeration, that it is time to move on to the next stage. The reports are steeped in optimism and the grumblers need to make way. We need to look at the wood, not the tree. History and politics are marching hand in hand. Now is the time to move up a gear. Now is the time for Europe to go forward and meet its destiny and put ideological flesh on the bones of enlargement.
Allow me now to move from the general to the specific question of the last two islands in the Mediterranean which are island states, Cyprus and Malta, which have now set their cap at membership of the European Union. If any area of Europe is ready, they are, especially Cyprus. From this point of view, it is here that the logic of enlargement will be judged not only on the basis of economic or other criteria, but also on the basis of respect for more general principles which should govern our perception of the future of Europe, a Europe of peace, a Europe of the people, a Europe of states, a Europe of equality and a Europe which respects human rights.
In this sense, I think that, if anything, it will be Cyprus on which Europe' s ability to look itself in the face politically will be judged. Cyprus and Malta will prove to Europe that it accepts enlargement on general terms, not for reasons of geographical symmetry, but in order to achieve the political integration of united peoples, united cultures and united prospects.
Mr President, the debate that has taken place today will be remembered as one of the most significant demonstrations of the European Parliament' s work on the enlargement process. I wish to express my gratitude, mainly to the authors of these two reports, but also to Mr Moscovici and Commissioner Verheugen, for their interventions. They managed to be both realistic and pragmatic in their analyses, without losing sight of the far-thinking objectives that give real meaning to the European project. Despite the obvious differences in points of view, we have seen broad consensus on the fundamental aspects of the issue. Amongst these, I would highlight the following: the full inclusion of each new country in the European Union means complete commitment, bringing together economic convergence and partnership in a political project. This project has various characteristics which the candidate countries and current Member States absolutely must respect, otherwise enlargement will do nothing but dilute our current strengths. Amongst the characteristics that must define the identity of the European project, the most prominent are cohesion and solidarity between Member States, democracy, the ethic of responsibility, the social dimension and equal opportunities.
Lastly, Mr President, the fact that this debate is taking place at a time when Germany is celebrating the tenth anniversary of its reunification should give us food for thought. We have exorcised the ghosts of the past. Although the twentieth century was marked by the greatest possible disunity in Europe, with two terrible wars, the twenty-first century will see the peoples of Europe unite, if we want this to happen. They will unite in a common project, which is unmistakably a project of peace between Europeans and between Europe and the rest of the world.
Mr President, I come from a country, Sweden, in which there is still quite a lot of scepticism about the EU project. People do, however, rally in large numbers around one issue, namely that of enlargement. One might well wonder why. I believe that the opportunity for transforming the EU into a form of pan-European cooperation lends legitimacy to the enlargement process.
The gains are mainly to be found at the political level. It is fantastic that countries on this continent which only ten or so years ago were divided are to make joint decisions on matters of common interest in the near future. This transformation has benefits in terms of democracy and provides the opportunity to create peace and stability in the future.
It has to be recognised that it is about joining forces economically, but this can also give rise to major economic gains in the future as our market increases and there is increased growth in Europe.
We shall see benefits in terms of the environment. I myself live close to the Baltic, which matters to us all. When we devise common rules which improve the environment, we create better conditions of life for the future. That is our common task.
The report states that each country must accede to the EU on its own merits. It is important that this should happen and that a country should be able to become a member of the EU when it is ready to join. We now have two tasks before us: firstly, to encourage the Member States not to abandon their efforts, which is why we need to present a target date soon; and secondly to lead the debate with the people in our own countries so that this project enjoys legitimacy in the future too.
Mr President, Commissioner Verheugen said this afternoon that there would be no social or environmental dumping as a result of enlargement. I believe this is an important goal and all those involved must do their bit to ensure that we achieve this goal.
The points raised by the Committee on the Environment, Public Health and Consumer Policy in the Brok report are the steps we need to take to this end, and it is essential that we take them if we are to counteract any slowing of the pace on the European environmental policy front. My group therefore supports the proposal to limit the transitional periods in the environmental sphere to a maximum of five years.
Our political demand is for the problem areas of water, air and waste to be made a priority. If transitional periods are to be granted, then it would be both necessary and helpful to include realistic interim goals in the accession treaty, and to regard failure to attain these interim goals as a violation of the treaty.
Parliament must be given the information it needs to be able to assess the situation in the candidate countries. Annual reports from the Commission allow us to follow the implementation process. The issue of nuclear safety is one of the major challenges facing the enlargement process. The efforts that have already been made in this sphere demonstrate that this is another area where the enlargement process represents a golden opportunity to achieve greater security in the candidate countries, and indeed in the whole of Europe. This translates into greater security for the people in the candidate countries and greater security for all the people of Europe.
Nuclear power stations of first generation Soviet construction are a particular danger as far as Europe is concerned. We call upon the candidate countries to shut down those of their nuclear power stations that they cannot refit, by the date of accession at the very latest. I have three particular nuclear power stations in mind, and they are Bohunice, Ignalina and Kosloduj.
Mr President, Commissioner, ladies and gentlemen, we cannot afford to underestimate the importance and potential implications of this historic opportunity to unite our continent and live in peace. As politicians, we must give this momentous process our unequivocal support, even though there are still many aspects to be discussed and negotiated. The political vision endures. The responsibility that we parliamentarians bear at this time must enable future generations to live in peace and freedom on our continent. The standard of living will rise in the countries of Central and Eastern Europe as a result of a market-orientated economy, and underpinned by democratic forms of government. Even though it will not be easily won, we have chosen the right path.
We Austrians are particularly interested in and affected by enlargement in view of our geographical position. I personally remember the Iron Curtain only too well, because my farm was only a few kilometres away from it. I would still much rather face the problems that have arisen as a result of opening the borders, than have to continue living with my back to the wall of the Iron Curtain, as we had to for decades.
As well as giving enlargement unequivocal support, I would stress that it should take place as soon as possible. Agriculture, in particular, has an important role to play, because far more people are employed in this sector in the candidate countries than they are in the EU. We must tell the candidate countries that they must make the necessary structural changes, so as to be competitive in the future market, and they must increase the number of employment opportunities available in rural areas. The SAPARD programme provides an excellent opportunity to this end, and I welcome with open arms the fact that the Commission has already approved six programmes.
Transitional periods and arrangements should be kept as short as possible, but one thing I would stress is that the acquis communautaire must be adopted in full. Particular attention should be given to health, plant health and, above all, the environmental conditions and issues that are so important to us as consumers, and also as farmers, so as to maintain consumer confidence. The reform of the common agricultural policy must form an efficient basis for the multifunctional activities that the farmers perform in all areas. The fundamental alignment of the European agricultural model and the development of the rural area will not produce a conflict of interests between the farmers of the EU and those in the countries of Central and Eastern Europe. We want to solve problems together and go forward into the future together.
Mr President, it is essential for us to adopt a positive approach to enlargement. The environment, for example, is an area that will benefit enormously from enlargement, along with many others. Nevertheless, it will mean we will require clear rules governing the way enlargement takes place. It is vital for the environment that we have a well-defined arena for transitional measures and that it is clearly stated how to proceed during the transitional period.
We speak a lot about how enlargement should be financed. We have assets allocated in the budget according to the requirements of Agenda 2000, but we have to take care that the funds we need, which are required particularly in the area of the environment, are available specifically prior to membership. The funds have to be channelled more strongly to action preceding enlargement than is presently the case according to the proposals in Agenda 2000. Only in this way can we ensure that the acts will be implemented. And, in addition, we really must see to it at the same time that the proper administrative practices are in place.
Overall the costs of enlargement have been highlighted very considerably in public debate. So it was very cheering to hear Klaus Hänsch, speaking for the PSE Group, hope that he Commission would make a real appraisal of the effects of enlargement, including the economic impact if enlargement were not to take place. Just consider the costs we would incur if the divide were to continue, and what this would mean both socially and in terms of the environment.
Mr President, Commissioner, many of the Members have already pointed out that enlargement is a major, ambitious goal. I would like to add that it is also a moral duty of Western Europe: 11 years ago, the Soviet system came to an end and the countries involved turned to us in hope. We must respond to this hope with generosity and farsightedness. Certainly, we must not disregard the difficulties involved in the project. For our part, we must implement the institutional reforms and they, on their side, must carry out major internal reforms respecting the Copenhagen and other criteria.
In this respect, I would mention the amendments tabled by Mrs Oostlander to the reports on the Czech Republic and on Slovenia, calling for the issues regarding the minorities, which have not yet been resolved, to be tackled. I refer, for example, to the long drawn-out dispute involving the Italian community in Slovenia. In addition to the details and more specific issues, we must not lose sight of the historic import of this process. The debate which has been developing recently has thrown up four key issues: the date for the conclusion of negotiations, the accession date, the order in which the new countries are to join the Union and the transitional periods.
My Group announced its desire to see the first negotiations concluded by 2003, making accession possible by June 2004. Certainly, the debate over the order in which the countries are to join the Union remains open, partly because the state of progress of their internal reforms will have to be assessed. I would consider it wise to adopt a solution which is a good compromise between an enlargement process which is not too spread out over time, which would certainly prove traumatic for our institutions, and an enlargement process which takes into account the legitimate timetabling expectations of the countries.
As regard the transitional periods, I feel that we must be careful not to fall into the temptation to use them to reduce the impact of enlargement, thus detracting from the fact that the new countries belong to the European Union, in an endeavour to comply with the timetable we have set ourselves. On the other hand, it is true that these transitional periods can, if granted appropriately and in moderation, with great transparency, balance and a sense of accountability, prove to be in the general interest of all the countries.
Mr President, our task in the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, was primarily to assess the situation in the candidate countries with regard to the internal market and the relevant legislation. But, as has been stressed repeatedly here today, since this concerns one of the key aspects of European enlargement, and the progress made here can only really be assessed with reference to detail, I would again express my regret that we are having this enlargement debate at a time when the Commission' s progress reports 2000 are as yet unavailable. Only on the basis of these could we form a just impression of the progress made in the individual States. We must therefore content ourselves with a rather sweeping assessment that probably does not give an accurate reflection of the situation in the individual States.
We can take it as read that considerable strides have been made, particularly since the last reports were published. As Vice-President of our joint parliamentary committee with the Czech Republic, I can vouch for the fact that this is true of the Czech Republic, but I assume the same applies to a number of other States too.
The internal market is a key component in the success of enlargement and it is therefore clear to me that we must tread extremely carefully when it comes to exemptions and transitional periods. However, in common with our rapporteur, Mr Wuermeling, I believe that it would not be in the interests of either party to the treaty for there to be no transitional periods, and being a delegate from a border region, who, like Mrs Schierhuber, owns a farm in the vicinity of the Czech border, it is a matter of concern to me that the formation of close, common economic areas should be managed without any major problems, and lead to a positive outcome on both sides.
I would like to close with a comment from the report by Mr Schröder, which pleased me enormously, and which, as I see it, also captures the spirit of what Commissioner Verheugen said at the beginning of this debate. Although the following statement by Mr Schröder only relates to the Czech Republic, I believe the same applies across the board: 'Many weaknesses that are still discernible in the Czech Republic are the legacy of decades of dictatorship. This being so, politicians from the part of Europe which after the Second World War enjoyed a happier fate, - and this is particularly true of Austria - would be well-advised to be moderate in their criticism of the countries such as the Czech Republic.'
Mr President, I am pleased to be able to make my two-minute contribution to this hotch potch of a discussion, which, given the time of day - and I intend to spend one of my allotted minutes on making this criticism - certainly underlines how little regard we have for the importance of the issue. It is simply disgraceful that we are debating the enlargement and expansion of the European Union - which affects 100 million people - at midnight. We ought to stop and think whether it is right for our parliamentary debate on this issue to be treated as if it were a kind of afterthought. It is little wonder that the people beyond these walls do not give us the respect and attention befitting a Parliament, when that is how we behave.
I will now use my second minute to talk about Slovenia. I am delighted that the report has turned out to be so positive and that Slovenia - and as leader of the delegation I was able to check this out repeatedly, and in fact the Commissioner was there with me on more than one occasion - has made truly enormous efforts to fulfil the criteria. There are certainly still a few things to be done and there are still a few issues that need to be clarified. After all, the Copenhagen criteria are not just something static that countries have to achieve once and then keep to; they are to be used, or rather, applied on an ongoing basis. We in the European Union also undertake regular checks as to whether human rights are being upheld in the proper manner everywhere. In this sense, it is a process of development, which we follow attentively, but we hope that Slovenia will continue to hold this positive position and that it will be in the first group.
Mr President, ladies and gentlemen, we have picked the right moment to discuss enlargement. The fact that there has been a reunited Germany in the European Union for ten years now, bears witness to the solidarity between us. Other countries should now be given the chance to share in this, even though enlargement is not just about solidarity.
The Committee on Regional Policy, Transport and Tourism incorporated its position on the Rack report into the Brok report. As a Social Democrat, there are three points I would like to highlight. Firstly, we need a more ambitious transport infrastructure programme for the candidate countries. That is why the Financial Perspective does not appear to us to go far enough, because there is a huge disparity between the diagnosed infrastructure requirements and the financing instruments made available by the Union, together with the candidate countries' own means, and it will only be possible to implement public private partnership financing models to a limited extent. However, it is politically unacceptable for there to be development periods in excess of 50 years.
Secondly, the transeuropean corridors are defined intermodally. We should make a virtue out of something that was born of necessity; i.e. there was a need to localise major trends in goods and passenger movements. In other words, we should keep the integration of modes of transport in mind right from the start. In addition the traditionally robust sector of goods transport by rail should receive the most support. In this way, we might avoid having to implement as many regeneration measures at a later stage, as we are having to do in our own countries now.
Thirdly, we want transitional periods for goods transport by road, which will enable there to be a gradual opening up. They could even start in the pre-accession period. It is in the interests of both sides to achieve economic and social balance during integration of the transport markets, because we are already waiting with bated breath as to the consequences of distorted competition on our roads.
Mr President, there was relatively little comment regarding Elmar Brok' s idea expressed today of an arrangement similar to the EEA Agreement as an alternative for those applicant countries that do not meet the Copenhagen criteria. I think the suggestion is worth looking into.
The EEA Agreement is definitely no substitute for proper membership and must not leave countries in a waiting room for an eternity, from which there would be no chance of moving forward, but it could act as a sort of tool for encouraging the applicant countries, in a way that promises a reward, to implement the acquis communautaire. The EEA could act as a kind of hatchery, where EU embryos would mature into fully fledged members
If full membership is granted in the context of a brief timetable, a big cause for concern for companies in the Member States will be the long transitional periods, as competition will be distorted. On the other hand, a slow pace is also an obvious problem, leaving the candidate countries frustrated. The good sense of the EEA model was born of this tension, as it rewards the applicant at the stage of aspiring to accession. This would mean greater commitment to the implementation of EU legislation than what is required in the present convergence agreements.
The EEA, which contains issues relating to the first pillar, would give businesses in the applicant countries access to the Internal Market and youth and science the right to engage in exchange programmes, but, on the other hand, would not yet oblige the EU to extend their agricultural aid schemes to these countries. Thus, the EEA Agreement could act as a positive stimulus mainly to the economies of the applicant countries - they need growth to make their societies fit for accession - but also to the EU economy, as through economic growth we can reckon to cover as much as two thirds of the costs of enlargement, perhaps even more with the EEA model in place.
The eastern Central European markets are said to be so open as a result of the convergence agreements that western businessmen might selfishly wonder why enlargement is still required. The answer is the implementation of the acquis communautaire. If the markets were opened up even with restrictions without the proper means of regulating them socially and ecologically, nothing would protect the citizens of an applicant country against social and ecological dumping. In the end we also need to protect ourselves from it. The good sense of the EEA model is based on the idea that efforts to implement legislation should be rewarded immediately. Benefits and responsibilities go hand in hand.
An EEA model, which led to membership, and, at the same time, was a reward scheme, would be productive also as far as public opinion was concerned. As the positive aspects for the economy would be highlighted already prior to membership proper, it would be a basis for justifying enlargement to the greatest possible degree. This holds good for both the citizens of the applicant countries and those of the present Member States.
Mr President, it is to be hoped that the fact that the issue of equal opportunities is the last point to be discussed in the report on enlargement, is no reflection of its status, although it sometimes looks that way. It is therefore all the more important that equal treatment for men and women should be incorporated into the acquis communautaire as a fundamental human rights issue, and that establishing the necessary institutions in this sphere should be a crucial precondition to the implementation of the acquis communautaire.
Accordingly, equal opportunities must be accorded the same importance, and be discussed with the same level of commitment as all the other issues that feature on the agenda of the accession negotiations. The candidate countries' legislative programmes and guidelines must include implementation mechanisms that allow for equal opportunities and clearly prohibit discrimination. We must facilitate this process through dialogue with the European Parliament and back up from experts, and through the involvement of NGOs, associations and organisations, and financial aid.
The public and private institutions in the candidate countries must strive for equal opportunities in all political spheres, and involve issues specific to women in all social, economic and cultural areas. It is well worth setting up public advice centres for women, which offer women on-the-spot advice, help and mediation.
Special attention must be given to employment policy. Equal access to education and training, and in consequence of this, the same pay for the same work, is a must. The candidate countries should also be encouraged to participate in the Community programmes for equal opportunities, and particularly those concerned with violence against women. It is statistically proven that since the détente with countries of Eastern Europe, there has been a 10% increase in violence against women there. Likewise, business is booming in the brutal trade in women. Both the EU and the candidate states should now be doing their utmost to condemn and fight these forms of violence and the trade in women.
A great deal of progress has already been made, I am glad to say, but these countries must not direct all their efforts at economic harmonisation alone. Mutual respect, consideration for, and fair treatment of, each other, must form one of the main pillars of our European Community.
Mr President, for Sweden' s Christian Democratic Party, eastern enlargement is the EU' s main priority. After two horrific world wars and fifty years of Communist oppression and dictatorship when - in the name of an oppressive class struggle - democracy, religious freedom, the environment and our Christian and universal dignity as human beings were trampled on, it is now finally time to unite our continent and our part of the world.
I want to address Commissioner Verheugen personally with a few comments but, before that, I wish to affirm that we Christian Democrats in Sweden have never doubted that Mr Verheugen wants to see enlargement towards the East and that the criticism that has been directed against him has been partly motivated by malice.
I should now like to comment on the following points. Firstly, allow each candidate country to negotiate on the basis of its own merits. Let it be worth a country' s while to be ambitious in achieving the EU objectives. Secondly, say no to the big bang idea of incorporating candidate countries simultaneously as a large group, since that would militate against the principle that each country should be admitted on its own merits. Thirdly, gradually devise target dates for each candidate country. Fourthly, demonstrate strong European solidarity by means of financial contributions in favour of better environmental conditions in the Eastern countries, bearing in mind the appalling environmental legacy from Communist times from which they suffer. Fifthly, and so as to be able to admit new candidate countries, make no new demands for a further intergovernmental conference and for further Treaty changes after Nice. Sixthly and lastly, ensure that existing Member States display solidarity and discernment regarding deepening cooperation so that we do not create an EU again divided into A, B and C teams. Let us unify Europe.
Mr President, Commissioner, allow me to start by thanking the rapporteur, Mr Brok, and the rapporteurs of the individual reports on each candidate country for their extremely thorough and balanced work. In particular, I trust and hope that, understandable difficulties notwithstanding, the negotiated procedure with Bulgaria and Romania will proceed smoothly and without delay so that, once the necessary conditions are in place, these two Balkan countries can join the European Union, thereby consolidating progress, security and peace in south-eastern Europe as a whole.
Finally, I would especially like to congratulate the rapporteur, Mr Poos, and to express my satisfaction at the success of accession negotiations with Cyprus, which have advanced further than with any other candidate country, with 16 chapters already dealt with, which doubtless augurs well for an auspicious final outcome. Naturally, we all hope that the Cyprus question will be resolved in the meantime in accordance with the UN resolutions and the summit agreements, so that all the indigenous - I repeat indigenous - population of the island, Greek-Cypriot and Turkish Cypriot, can enjoy the benefits of membership.
If, however, the universally-acknowledged constructive stand of the Cypriot Government notwithstanding, this proves to be impossible due to unwavering refusal on the Turkish side, then I believe that the European Union should not allow the integration of Cyprus to be held hostage to Turkish intransigence and that, on the contrary, it should immediately accept the Republic of Cyprus as a member of the Union pending integration of the island as a whole at a later date, as happened with one of the founder members, the anniversary of the unification of which we are celebrating here today.
Finally, I should like to take this opportunity to endorse the thoughts and concerns of many of my fellow members regarding the need for an assiduous and long-overdue examination of the question of the borders of Europe and, consequently, of the extent of enlargement, and the need, if any, for a special report on the subject by the European Parliament.
Mr President, Commissioner, ladies and gentlemen, as the last speaker, I would like briefly to go into four particular points again.
Firstly, as we see it, enlargement is not merely an obligation. It is true that we are motivated by moral considerations, but we are also committed to enlargement owing to deeply held political convictions. Enlargement is a win-win situation. Both sides: the Member States of the European Union and the candidate countries, stand to benefit from enlargement once it has taken place.
Secondly, enlargement - both the enlargement of the European Union and that of the Economic and Monetary Union - is about fulfilling criteria. There are the Copenhagen criteria to be fulfilled on the one hand, and those of Maastricht on the other. It should be made clear to all countries that accession to the European Union is not quite the same thing as accession to the Economic and Monetary Union and to the euro zone, and that there are different deadlines. It is clear that there is to be no opting out of the Economic and Monetary Union, and no bargaining during either set of negotiations.
Thirdly, we must do our utmost to prepare the European Union for the enlargement process, by 2003, in the spirit of the splendid speech made by President of the Commission, Mr Prodi.
Fourthly - and it is very important to me to make this point by way of conclusion - notwithstanding the pacts that are to be fulfilled, the enlargement process is a political process. It is about people' s hopes and fears, opportunities and risks, prejudice and fact. We must accord this political process the historic importance it deserves and enter into discussion with the citizens. We need to politicise the politics of the enlargement process if we are to have the ability to engage in meaningful conversation with the citizens. The enlargement process and the Economic and Monetary Union are not just a matter for the European institutions. I call upon the Member States and all public mandate holders and media at all levels to become more actively involved in this process, because only then will we be able to do justice to public confidence in these initiatives, the objects of which are in the interests of us all.
That concludes the joint debate.
The vote will be taken tomorrow at 11 a.m.
(The sitting was closed at 10.45 p.m.)